Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1, dated as of August 22, 2012 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among THE SERVICEMASTER COMPANY
(successor to CDRSVM Acquisition Co, Inc.), a Delaware corporation (the
“Borrower”), each of the other Loan Parties and the Lenders (as defined below)
party hereto, and amends the Credit Agreement, dated as of July 24, 2007, among
the Borrower, Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent (in such capacity, the “Collateral
Agent”) and LC Facility Issuing Bank, the several banks and other financial
institutions from time to time party thereto (the “Lenders”), and the other
agents party thereto (as amended, restated, modified and supplemented from time
to time, the “Credit Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement as amended by this Amendment.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, the Borrower has requested and certain Lenders have agreed to extend
the maturity of their Term Loans and/or LC Facility Deposits;

 

WHEREAS, subsection 10.1 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time; and

 

WHEREAS, effective as of the Amendment No. 1 Effective Date (as defined below)
each Lender consenting to this Amendment has agreed to the amendment of the
Credit Agreement as set forth in Section 1 hereto.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.  Amendment to Credit Agreement.  Effective as of the Amendment No. 1
Effective Date:

 

(a)                                              The Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example:  ) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example:  double
underlined text) as set forth on the pages of the Credit Agreement attached as
Annex I hereto.

 

(b)                                             Exhibit A to the Credit
Agreement is hereby amended by deleting the phrase “Term Loan Maturity Date” and
inserting the phrase “[Tranche A Term Loan Maturity Date][Tranche B Term Loan
Maturity Date]” in lieu thereof.

 

(c)                                              The Credit Agreement is hereby
amended by (i) inserting Exhibits L, M, N, O, P, Q and R hereto as new Exhibits
L, M, N, O, P, Q and R thereto and (ii) inserting Schedule 6.2 hereto as new
Schedule 6.2 thereto.

 

--------------------------------------------------------------------------------


 

Section 2.  Extension of Term Loans and LC Facility Deposits.

 

(a)                                              Upon execution of this
Amendment by a Term Loan Lender and the indication on such signature page that
such Term Loan Lender elects to extend the maturity of any of the Term Loans
held by such Term Loan Lender to the Tranche B Term Loan Maturity Date (each
such election, a “Term Loan Extension Election”), the amount of Term Loans so
indicated and held by such Term Loan Lender shall be converted to Tranche B Term
Loans as of the Amendment No. 1 Effective Date.

 

(b)                                             Upon execution of this Amendment
by an LC Facility Lender and the indication on such signature page that such LC
Facility Lender elects to extend the maturity of all of the LC Facility Deposits
of such LC Facility Lender to the Tranche B LC Facility Maturity Date (each such
election, an “LC Facility Extension Election)”, the amount of LC Facility
Deposits of such LC Facility Lender shall be converted to Tranche B LC Facility
Deposits as of the Amendment No. 1 Effective Date.

 

(c)                                              Each Lender and each LC
Facility Lender electing to extend the maturity date of any of its Term Loans or
LC Facility Deposits, as applicable, hereby waives any right to receive any
payments under subsection 3.12 of the Credit Agreement as a result of the
transactions contemplated by Sections 2 and 3 of this Amendment.  It is
understood and agreed that the Borrower, in coordination with the Administrative
Agent, may elect on the Amendment No. 1 Effective Date to convert Tranche B Term
Loans to Eurocurrency Loans having an Interest Period designated by the
Borrower, regardless of whether the Amendment No. 1 Effective Date is the last
day of an Interest Period with respect to such Term Loans (which, for the
avoidance of doubt, may include Interest Periods of less than one month and
greater than one week).

 

Section 3.  Prepayment of Tranche B Term Loans; Reduction of Tranche B LC
Facility Deposits.

 

(a)                                              Subject to Section 5(e), on the
Amendment No. 1 Effective Date, after giving effect to the effectiveness of this
Amendment, the Borrower shall prepay (the “Effective Date Prepayment”) Tranche B
Term Loans of the Lenders making Term Loan Extension Elections (each, a “Tranche
B Term Loan Lender”) in an aggregate principal amount not less than the greater
of (x) $500.0 million and (y) 25.0% of the aggregate principal amount of the
Term Loans that are subject to Term Loan Extension Elections.  Subject to
Section 3(b), the Effective Date Prepayment shall be made on a pro rata basis
based on the amount of Tranche B Term Loans of each Tranche B Term Loan Lender. 
Payment of the Effective Date Prepayment shall be made by the Borrower to the
Administrative Agent, for the account of the relevant Tranche B Term Loan
Lenders, at the Administrative Agent’s office specified in subsection 10.2 of
the Credit Agreement.  The Effective Date Prepayment shall be applied to the
respective installments of principal of the Tranche B Term Loans in such order
as the Borrower may direct.

 

(b)                                             Each Tranche B Term Loan Lender
may elect to decline its entire portion of the Effective Date Prepayment by
indicating such election on its signature page to this Amendment.  Any amount so
declined by any Tranche B Term Loan Lender shall be reallocated to prepay the
Tranche B Term Loans of Tranche B Term Loan Lenders not declining such
prepayment (the “Non-Declining Tranche B Term Loan Lenders”) (it being
understood that such

 

2

--------------------------------------------------------------------------------


 

reallocated amounts may not be declined by such Non-Declining Tranche B Term
Loan Lenders); provided that not more than 50.0% of the aggregate principal
amount of Tranche B Term Loans held by any Tranche B Term Loan Lender shall be
prepaid as a result of the Effective Date Prepayment (including any reallocation
thereof) (the “Effective Date Prepayment Cap”).  To the extent there are no such
Non-Declining Tranche B Term Loan Lenders (or such Non-Declining Tranche B Term
Loan Lenders have been prepaid in an amount up to the applicable Effective Date
Prepayment Cap), such amounts may be retained by the Borrower or applied by the
Borrower in any manner not inconsistent with the Credit Agreement.

 

(c)                                              On the Amendment No. 1
Effective Date, after giving effect to the effectiveness of this Amendment,
subject to Section 3(d), the Administrative Agent shall reduce (the “Effective
Date LC Facility Deposit Reduction”) the LC Facility Deposits of LC Facility
Lenders making an LC Facility Extension Election (each, a “Tranche B LC Facility
Lender”) in an aggregate principal amount equal to 25% of the aggregate amount
of the LC Facility Deposits that are subject to LC Facility Extension Elections
and with respect to which the applicable LC Facility Lender has not declined its
portion of the Effective Date LC Facility Deposit Reduction pursuant to
Section 3(d).  Subject to Section 3(d), the Administrative Agent will return the
amount in the Credit Linked Deposit Account then in excess of the reduced Total
LC Facility Deposit to the Tranche B LC Facility Lenders on a pro rata basis
based on the amount of Tranche B LC Facility Deposits of each Tranche B LC
Facility Lender.

 

(d)                                             Each Tranche B LC Facility
Lender may elect to decline its entire portion of the Effective Date LC Facility
Deposit Reduction by indicating such election on its signature page to this
Amendment.  Any amount so declined shall be deemed to not effect any reduction
of the Tranche B LC Facility Deposits of the Lenders declining such reduction
and shall remain in the Credit Linked Deposit Account.

 

(e)                                              It is understood and agreed
that (i) no notice of the Effective Date Prepayment or the Effective Date LC
Facility Deposit Reduction shall be required under the Credit Agreement, and the
provisions of Section 3.4(a) and 3.15(b) of the Credit Agreement, including but
not limited to as to notice from the Borrower and minimum prepayment or
reduction amounts, are hereby waived and (ii) this Amendment does not constitute
a prepayment or reduction notice.

 

Section 4.  Representations and Warranties, No Default.  In order to induce the
Lenders party hereto to enter into this Amendment, each Loan Party represents
and warrants to each of the Lenders that as of the Amendment No. 1 Effective
Date:

 

(a)                                              the execution, delivery and
performance by such Loan Party of this Amendment are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and will not (i) violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect or
(ii) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of such Loan Party’s properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation;

 

3

--------------------------------------------------------------------------------


 

(b)                                             this Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); and

 

(c)                                              after giving effect to the
amendments set forth in this Amendment (i) no Default or Event of Default exists
and is continuing and (ii) all representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct in all material respects as of such earlier date.

 

Section 5.  Effectiveness.  This Amendment shall become effective on the date
(such date, if any, the “Amendment No. 1 Effective Date”) that the following
conditions have been satisfied:

 

(a)                                              the Administrative Agent shall
have received (i) a counterpart of this Amendment executed by each of the Loan
Parties and (ii) a counterpart of this Amendment executed by a number of Lenders
sufficient to constitute the Supermajority Lenders;

 

(b)                                             the Administrative Agent shall
have received a favorable written opinion of Debevoise & Plimpton LLP (as to
enforceability of the Credit Agreement (as amended by this Amendment) and this
Amendment), counsel to the Borrower, addressed to the Administrative Agent,
Collateral Agent and each Lender, dated the Amendment No. 1 Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                              the Administrative Agent shall
have received payment of (i) a consent fee on behalf of each Lender that has
consented to this Amendment No. 1 by delivering its signature page hereto to the
Administrative Agent at or prior to 4:00 p.m. New York City time on August 16,
2012 (the “Consent Deadline”) in an amount equal to 0.10% of the aggregate
amount of Term Loans and LC Facility Deposits held by such consenting Lender on
the Amendment No. 1 Effective Date and (ii) an extension fee on behalf of each
Lender agreeing to extend its Term Loans and/or LC Facility Deposits by
delivering its signature page hereto to the Administrative Agent at or prior to
the Consent Deadline in an amount equal to 0.15% of the aggregate amount of Term
Loans converted by such Lender into Tranche B Term Loans and LC Facility
Deposits converted by such Lender into Tranche B LC Facility Deposits on the
Amendment No. 1 Effective Date;

 

(d)                                             the Administrative Agent shall
have received an amount in readily available funds sufficient to fund the
Effective Date Prepayment upon the occurrence of the Amendment No. 1 Effective
Date;

 

(e)                                              Lenders holding at least 60.0%
of the aggregate principal amount of  all Term Loans outstanding immediately
prior to giving effect to Amendment No. 1 have elected to convert such Term
Loans to Tranche B Term Loans pursuant to this Amendment No. 1; provided

 

4

--------------------------------------------------------------------------------


 

that this condition (e) may be waived by the Borrower in its sole discretion;
provided, however, that, notwithstanding anything in Section 3(a) to the
contrary (but subject to the Effective Date Prepayment Cap), if this condition
(e) is waived, the amount of the Effective Date Prepayment shall equal 33.0% of
the aggregate principal amount of the Term Loans that are subject to Term Loan
Extension Elections; and

 

(f)                                                the Borrower shall have paid
the Arrangement Fee as defined in and payable pursuant to the Engagement Letter,
dated as of August 10, 2012.

 

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Amendment No. 1 Effective Date.

 

Section 6.  Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent).

 

Section 7.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 8.  Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 9.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 10.  Effect of Amendment.  Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Loan Parties
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof.  Each Loan Party reaffirms its obligations
under the

 

5

--------------------------------------------------------------------------------


 

Loan Documents to which it is party and the validity, enforceability and
perfection of the Liens granted by it pursuant to the Security Documents.  This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 1 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment.  Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement, as amended hereby.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

By:  MM MAIDS L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

By:  SERVICEMASTER CONSUMER SERVICES, INC., its general partner

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

[Signature Page — Amendment No. 1 to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SERVICEMASTER HOLDING CORPORATION

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

By:  SM CLEAN L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

[Signature Page — Amendment No. 1 to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

By:  TERMINIX INTERNATIONAL, INC.,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

TRUGREEN, INC.

 

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

 

 

 

 

 

 

TRUGREEN LIMITED PARTNERSHIP

 

By:  TRUGREEN, INC., its general partner

 

 

 

 

 

 

By:

/s/ Mark W. Peterson

 

 

Name:  Mark W. Peterson

 

 

Title:    Senior Vice President and Treasurer

 

[Signature Page — Amendment No. 1 to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 as Administrative Agent, Collateral Agent and LC Facility Issuing Bank

 

 

 

 

 

By:

/s/ Christopher Abbate

 

 

Name:  Christopher Abbate

 

 

Title:    Vice President

 

[Signature Page — Amendment No. 1 to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Signature Page to Amendment No. 1

 

The undersigned (the “Consenting Lender”) hereby consents to the amendments
reflected in Amendment No. 1.

 

 

 

 

(Name of Institution)

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

If and only if indicated in the table below, the Consenting Lender hereby agrees
to convert the amount of Term Loans set forth below to Tranche B Term Loans,
and/or to convert all of the LC Facility Deposits held by it to Tranche B LC
Facility Deposits, in each case in accordance with Amendment No. 1 on the
Amendment No. 1 Effective Date:

 

Extension of Term Loans and LC Facility Deposits
(indicate with “X” if you would like all of your Term Loans or LC Facility
Deposits, as applicable,
to be converted to Tranche B Term Loans or Tranche B LC Facility Deposits, as
applicable,
or, if less than all Term Loans are to be converted, fill in the principal
amount(1))

 

 

                    All Term Loans

 

 

 

  $                               principal amount of Term Loans

 

 

 

                    All LC Facility Deposits

 

If and only if indicated in the table below, the Consenting Lender hereby
declines its entire portion of the Effective Date Prepayment and/or the
Effective Date LC Facility Deposit Reduction:

 

Effective Date Prepayment and Effective Date LC Facility Deposit Reduction

 

(if you have elected to convert Term Loans into Tranche B Term Loans or LC
Facility Deposits into Tranche B LC Facility Deposits, indicate with “X” if you
would like to decline your entire portion of the Effective Date Prepayment or
Effective Date LC Facility Deposit Reduction)

 

 

                    I elect to decline my entire portion of the Effective Date
Prepayment

 

 

 

                    I elect to decline my entire portion of the Effective Date
LC Facility Deposit Reduction

 

--------------------------------------------------------------------------------

(1) If the amount indicated above for any Term Loans is greater than the amount
recorded in the Administrative Agent’s Register, the Lender shall be deemed to
have converted all of its Term Loans into Tranche B Term Loans.  A Lender who
executes this signature page but does not make any election to convert any of
its Term Loans or LC Facility Deposits shall be deemed to have consented to the
amendments set forth in Amendment No. 1 but to have declined to convert any of
its Term Loans or LC Facility Deposits, as applicable.

 

[Signature Page — Amendment No. 1 to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

among

 

CDRSVM ACQUISITION CO., INC.
(the Rights and Obligations of which Hereunder are to be Assumed by
THE SERVICEMASTER COMPANY),

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 

CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and LC Facility Issuing Bank,

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

Dated as of July 24, 2007

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
GOLDMAN SACHS CREDIT PARTNERS L.P.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

2

 

 

 

 

1.1

Defined Terms

 

2

1.2

Other Definitional Provisions

 

5662

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

5763

 

 

 

 

2.1

Term Loans and LC Facility Deposits

 

5763

2.2

Term Loan Notes

 

5764

2.3

Procedure for Term Loan Borrowing

 

5864

2.4

Record of Loans

 

5965

2.5

[Reserved] 59Extension Amendments

 

65

2.6

LC Facility Letters of Credit

 

5968

 

 

 

 

SECTION 3.

GENERAL PROVISIONS

 

6574

 

 

 

 

3.1

Interest Rates and Payment Dates

 

6574

3.2

Conversion and Continuation Options

 

6575

3.3

Minimum Amounts of Sets

 

6676

3.4

Optional and Mandatory Prepayments

 

6676

3.5

Administrative Agent’s Fee; Other Fees; LC Facility Fees

 

6986

3.6

Computation of Interest and Fees

 

7087

3.7

Inability to Determine Interest Rate

 

7087

3.8

Pro Rata Treatment and Payments

 

7188

3.9

Illegality

 

7289

3.10

Requirements of Law

 

7290

3.11

Taxes

 

7492

3.12

Indemnity

 

7895

3.13

Certain Rules Relating to the Payment of Additional Amounts

 

7896

3.14

Credit-Linked Deposit Account

 

8098

3.15

Termination and Reduction of Commitments and LC Facility Deposits

 

8299

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

82100

 

 

 

 

4.1

Financial Condition

 

82100

4.2

No Change; Solvent

 

83101

4.3

Corporate Existence; Compliance with Law

 

83101

4.4

Corporate Power; Authorization; Enforceable Obligations

 

83101

4.5

No Legal Bar

 

84102

4.6

No Material Litigation

 

84102

4.7

No Default

 

84102

4.8

Ownership of Property; Liens

 

84102

4.9

Intellectual Property

 

84102

4.10

No Burdensome Restrictions

 

85102

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

4.11

Taxes

 

85103

4.12

Federal Regulations

 

85103

4.13

ERISA

 

85103

4.14

Collateral

 

86104

4.15

Investment Company Act; Other Regulations

 

87104

4.16

Subsidiaries

 

87105

4.17

Purpose of Loans

 

87105

4.18

Environmental Matters

 

87105

4.19

No Material Misstatements

 

88106

4.20

Labor Matters

 

88106

4.21

Insurance

 

88106

4.22

Anti-Terrorism

 

89106

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

89107

 

 

 

 

5.1

Conditions to Initial Extension of Credit

 

89107

5.2

Conditions Precedent to Each LC Facility Letter of Credit and Delayed Draw Term
Loan

 

93111

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

93111

 

 

 

 

6.1

Financial Statements

 

94112

6.2

Certificates; Other Information

 

95113

6.3

Payment of Taxes

 

96114

6.4

Maintenance of Existence

 

96114

6.5

Maintenance of Property; Insurance

 

96114

6.6

Inspection of Property; Books and Records; Discussions

 

97116

6.7

Notices

 

98116

6.8

Environmental Laws

 

99117

6.9

After-Acquired Real Property and Fixtures and Future Subsidiaries

 

99117

6.10

Interest Rate Protection

 

102120

6.11

Post-Closing Security Perfection

 

102120

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

103121

 

 

 

 

7.1

Limitation on Indebtedness

 

103121

7.2

Limitation on Liens

 

107125

7.3

Limitation on Fundamental Changes

 

110128

7.4

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

 

111130

7.5

Limitation on Dividends and Other Restricted Payments

 

113132

7.6

Limitation on Transactions with Affiliates

 

119137

7.7

Limitation on Dispositions of Collateral

 

120139

7.8

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

 

121139

7.9

Limitation on Restrictions on Distributions from Restricted Subsidiaries

 

122141

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

124143

 

 

 

 

SECTION 9.

THE AGENTS AND THE OTHER REPRESENTATIVES

 

128146

 

 

 

 

9.1

Appointment

 

128146

9.2

Delegation of Duties

 

128147

9.3

Exculpatory Provisions

 

128147

9.4

Reliance by the Administrative Agent

 

129148

9.5

Notice of Default

 

129148

9.6

Acknowledgements and Representations by Lenders

 

130148

9.7

Indemnification

 

130149

9.8

The Agents and Other Representatives in Their Individual Capacity

 

131150

9.9

Collateral Matters

 

131150

9.10

Successor Agent

 

132151

9.11

Other Representatives

 

133152

9.12

Withholding Tax

 

133152

9.13

Approved Electronic Communications

 

133153

 

 

 

 

SECTION 10.

MISCELLANEOUS

 

134153

 

 

 

 

10.1

Amendments and Waivers

 

134153

10.2

Notices

 

136156

10.3

No Waiver; Cumulative Remedies

 

138158

10.4

Survival of Representations and Warranties

 

138158

10.5

Payment of Expenses and Taxes

 

139159

10.6

Successors and Assigns; Participations and Assignments

 

140160

10.7

Adjustments; Set-off; Calculations; Computations

 

145166

10.8

Judgment

 

146166

10.9

Counterparts

 

146167

10.10

Severability

 

146167

10.11

Integration

 

147167

10.12

GOVERNING LAW

 

147167

10.13

Submission to Jurisdiction; Waivers

 

147168

10.14

Acknowledgements

 

148169

10.15

WAIVER OF JURY TRIAL

 

148169

10.16

Confidentiality

 

148169

10.17

Additional Indebtedness

 

149170

10.18

USA Patriot Act Notice

 

149171

10.19

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the UtheU.S.

 

150171

10.20

Electronic Execution of Assignments and Certain Other Documents

 

171

 

SCHEDULES

 

A-1

 

Closing Date Term Loan Commitments and LC Facility Commitments and Addresses

A-2

 

Delayed Draw Term Loan Commitments and Addresses

 

iii

--------------------------------------------------------------------------------


 

B

 

Existing Indebtedness

C

 

Existing Specified Indebtedness

4.4

 

Consents Required

4.6

 

Litigation

4.8

 

Real Property

4.16

 

Subsidiaries

4.18

 

Environmental Matters

4.21

 

Insurance

5.1(e)

 

Lien Searches

6.2

 

Document Posting Website

6.11

 

Post-Closing Security

7.2

 

Existing Liens

 

 

 

EXHIBITS

 

 

 

A

 

Form of Term Loan Note

B

 

Form of Guarantee and Collateral Agreement

C

 

Form of Intercreditor Agreement

D

 

Form of Mortgage

E-1

 

Form of Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the
Loan Parties

E-2

 

Form of Opinion of Richards, Layton & Finger P.A., Special Delaware Counsel to
the Loan Parties

F

 

Form of U.S. Tax Compliance Certificate

G

 

Form of Assignment and Acceptance

H

 

Form of Officer’s Certificate

I

 

Form of Secretary’s Certificate

J

 

Form of LC Facility Letter of Credit Request

K

 

Form of Security Agreement

L

 

Form of Specified Discount Prepayment Notice

M

 

Form of Specified Discount Prepayment Response

N

 

Form of Discount Range Prepayment Notice

O

 

Form of Discount Range Prepayment Offer

P

 

Form of Solicited Discounted Prepayment Notice

Q

 

Form of Solicited Discounted Prepayment Offer

R

 

Form of Acceptance and Prepayment Notice

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 24, 2007, among CDRSVM ACQUISITION CO., INC.,
a Delaware corporation (“Acquisition Co.” and, together with any assignee of, or
successor by merger to, Acquisition Co.’s rights and obligations hereunder
(including The ServiceMaster Company as a result of the Merger) as provided
herein, the “Borrower”), the several banks and other financial institutions from
time to time party to this Agreement (as further defined in subsection 1.1, the
“Lenders”), CITIBANK, N.A., as administrative agent, collateral agent and LC
Facility issuing bank for the Lenders hereunder (in such capacities,
respectively, the “Administrative Agent”, “Collateral Agent” and, as further
defined in subsection 1.1, “LC Facility Issuing Bank”, respectively), and
JPMORGAN CHASE BANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”).

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, CDRSVM Topco, Inc., a Delaware corporation (“Holding Parent”), and
Acquisition Co., each newly formed companies organized by Clayton, Dubilier &
Rice, Inc. (“Sponsor”) or its Affiliates, entered into an Agreement and Plan of
Merger with The ServiceMaster Company, a Delaware corporation (“ServiceMaster”),
dated March 18, 2007 (the “Merger Agreement”), pursuant to which Acquisition Co.
has agreed to merge with and into ServiceMaster, with ServiceMaster as the
surviving corporation (the “Merger”).

 

WHEREAS, on the Closing Date the Sponsor will make an equity contribution of
$1,431.1 million (the “Equity Contribution”) to Holding Parent, Holding Parent
will make an equity contribution of the same amount to CDRSVM Investment
Holding, Inc., a Delaware corporation (“Investment Holding”), Investment Holding
will make an equity contribution of the same amount to CDRSVM Holding, Inc., a
Delaware corporation (“Holding”), and Holding will make an equity contribution
of the same amount to Acquisition Co.

 

WHEREAS, on the Closing Date the Borrower will enter into (i) the Revolving
Credit Agreement, under which the Borrower and certain other borrowers party
thereto shall obtain commitments in respect of senior secured revolving loans in
an aggregate principal amount at any time outstanding of up to $500.0 million
and (ii) a Senior Interim Loan Agreement (as defined below) pursuant to which
the Borrower will obtain a senior unsecured interim term loan facility in an
aggregate principal amount of up to $1,150.0 million.

 

WHEREAS, in order to (i) fund, in part, the Transactions and (ii) pay certain
fees and expenses related to the Transactions, the Borrower has requested that
the Lenders extend credit in the form of Term Loans in an aggregate principal
amount of $2,650.0 million.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of a pre-funded letter of credit facility in an aggregate principal amount of
$150.0 million.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.              DEFINITIONS.

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“2007 Notes”:  the Borrower’s 6.95% Notes due August 15, 2007 issued under the
Existing Notes Indenture.

 

“2009 Notes”:  the Borrower’s 7.875% Notes due August 15, 2009 issued under the
Existing Notes Indenture.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%.  “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by Citibank, N.A. (or another bank of recognized standing
reasonably selected by the Administrative Agent and reasonably satisfactory to
the Borrower) as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by Citibank, N.A. or such other bank in connection with extensions of
credit to debtors).  “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in subsection 8(e).

 

“Acceptable Discount”:  as defined in subsection 3.4(j).

 

“Acceptable Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer at the Acceptable
Discount specified therein pursuant to subsection 3.4(j) substantially in the
form of Exhibit R.

 

“Acceptance Date”:  as defined in subsection 3.4(j).

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions,

 

2

--------------------------------------------------------------------------------


 

(b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods, (d) all reserves and credit balances
held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Acquisition Co.”:  as defined in the Preamble hereto.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Indebtedness”:  as defined in the Intercreditor Agreement.

 

“Adjustment Date”:  each date on or after the last day of the Borrower’s first
full fiscal quarter ended at least three months after the Closing Date that is
the second Business Day following receipt by the Lenders of both (a) the
financial statements required to be delivered pursuant to subsection 6.1(a) or
6.1(b), as applicable, for the most recently completed fiscal period and (b) the
related compliance certificate required to be delivered pursuant to subsection
6.2(b) with respect to such fiscal period.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Affected Loans”:  as defined in subsection 3.9.

 

“Affected Rate”:  as defined in subsection 3.7.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Affiliate Transaction”:  as defined in subsection 7.6(a).

 

“Agent-Related Distress Event”:  with respect to any Agent or any person that
directly or indirectly controls such Agent (each, a “Distressed Person”), as the
case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debtor relief law, or a custodian, conservator, receiver or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, or such Distressed Person or any person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that an Agent-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in any Agent or any person that
directly or indirectly controls such Agent by a Governmental Authority or an
instrumentality thereof.

 

“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent and the Collateral Agent.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Amendment Letter”:  means that certain letter agreement dated as of the Closing
Date among Borrower, the Administrative Agent, the LC Facility Issuing Bank and
the lenders party hereto as of the Closing Date.

 

“Applicable Margin”:  Amendment No. 1”:  Amendment No. 1 to this Agreement,
dated as of August 22, 2012, among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.

 

“Amendment No. 1 Effective Date”:  August 22, 2012.

 

“Applicable Discount”:  as defined in subsection 3.4(j).

 

“Applicable Margin”:  (x) with respect to all periods to but not including the
Amendment No. 1 Effective Date, the rate(s) per annum as in effect from time to
time under the Agreement prior to the Amendment No. 1 Effective Date and
(y) with respect to all periods commencing on and after the Amendment No. 1
Effective Date, (i) with respect to ABR Loans, (A) 1.75% per annum in the case
of Tranche A Term Loans and (B) 3.25% per annum in the case of Tranche B Term
Loans and (ii) with respect to Eurocurrency Loans, (A) 2.75% per annum in the
case of Tranche A Term Loans and (B) 4.25% per annum in the case of Tranche B
Term Loans.

 

The Applicable MarginsSolely with respect to the Tranche A Term Loans, the
Applicable Margins will be adjusted on each Adjustment Date to the applicable
rate per annum set forth under the heading “Applicable Margin for ABR Loans that
are Tranche A Term Loans” or “Applicable Margin for Eurocurrency Loans that are
Tranche A Term Loans” on the Pricing Grid which corresponds to the Consolidated
Secured Leverage Ratio determined from the financial statements and compliance
certificate relating to the end of the fiscal quarter immediately preceding such
Adjustment Date; provided that in the event that the financial statements
required

 

4

--------------------------------------------------------------------------------


 

to be delivered pursuant to subsection 6.1(a) or 6.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
6.2(b) are not delivered when due, then:

 

(1)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered (without giving effect to any applicable cure
period) and the relevant Applicable Margin increases from that previously in
effect as a result of the delivery of such financial statements, then the
Applicable Margin in respect of Tranche A Term Loans during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the relevant Applicable Margin as so increased;

 

(2)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered and the relevant Applicable Margin decreases from
that previously in effect as a result of the delivery of such financial
statements, then such decrease in the relevant Applicable Margin shall not
become applicable until the date upon which the financial statements and
compliance certificate are delivered; and

 

(3)           if such financial statements and compliance certificate are not
delivered prior to the expiration of the applicable cure period, then, effective
upon such expiration, for the period from the date upon which such financial
statements and compliance certificate were required to be delivered (after the
expiration of the applicable cure period) until two Business Days following the
date upon which they actually are delivered, the Applicable Margin with respect
to Tranche A Term Loans shall be 2.00% per annum, in the case of ABR Loans, and
3.00% per annum, in the case of Eurocurrency Loans (it being understood that the
foregoing shall not limit the rights of the Administrative Agent and the Lenders
set forth in Section 8).

 

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.

 

“Approved Electronic Platform”:  as defined in subsection 9.13.

 

“Approved Fund”:  as defined in subsection 10.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each

 

5

--------------------------------------------------------------------------------


 

referred to for the purposes of this definition as a “disposition”) by the
Borrower or any of its Restricted Subsidiaries (including any disposition by
means of a merger, consolidation or similar transaction), other than (i) a
disposition to the Borrower or a Restricted Subsidiary, (ii) a disposition in
the ordinary course of business, (iii) a disposition of Cash
Equivalents, Investment Grade Securities or Temporary Cash Investments, (iv) the
sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of accounts receivable or notes receivable arising in the
ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by the provisions of subsection 7.3, (vii) any
Financing Disposition, (viii) any “fee in lieu” or other disposition of assets
to any governmental authority or agency that continue in use by the Borrower or
any Restricted Subsidiary, so long as the Borrower or any Restricted Subsidiary
may obtain title to such assets upon reasonable notice by paying a nominal fee,
(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business, (x) any
financing transaction with respect to property built or acquired by the Borrower
or any Restricted Subsidiary after the Closing Date, including without
limitation any sale/leaseback transaction or asset securitization, (xi) any
disposition arising from foreclosure, condemnation or similar action with
respect to any property or other assets, or exercise of termination rights under
any lease, license, concession or other agreement, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement,
(xii) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary, (xiii) a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Borrower or a Restricted Subsidiary) from whom such Restricted
Subsidiary was acquired, or from whom such Restricted Subsidiary acquired its
business and assets (having been newly formed in connection with such
acquisition), entered into in connection with such acquisition, (xiv) a
disposition of not more than 5% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xv) any
disposition or series of related dispositions for aggregate consideration not to
exceed $30.0 million, (xvi) any Exempt Sale and Leaseback Transaction,
(xvii) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole or
(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year (A) $15.0 million minus (B) the Net Available Cash in such
fiscal year from Recovery Events classified by the Borrower pursuant to clause
(y) of the definition of “Recovery Event.”

 

“Assignee”:  as defined in subsection 10.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

 

“BAB”:  Banc of America Bridge LLC.

 

“Bank Indebtedness”:  any and all amounts, whether outstanding on the Closing
Date or thereafter incurred, payable under or in respect of any Credit Facility,
including without limitation any principal, premium, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary,

 

6

--------------------------------------------------------------------------------


 

whether or not a claim for post-filing interest is allowed in such proceedings),
fees, charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

 

“BAS”:  Banc of America Securities LLC.

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directorsboard of directors or other governing body of such entity, or, in
either case, any committee thereof duly authorized to act on behalf of such
Board of Directors.board of directors or other governing body.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower”:  as defined in the Preamble hereto.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection 3.4(j)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection 3.4(j)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
subsection 3.4(j)(iv).

 

“Borrowing”:  the borrowing of one Type of Term Loan of a single Tranche from
all the Lenders having Term Loan Commitments of the respective Tranche on a
given date (or resulting from a conversion or conversions on such date) having
in the case of Eurocurrency Loans the same Interest Period.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.3 or 2.6(b) as a date on which the Borrower requests the Lenders to make Term
Loans hereunder or the LC Facility Issuing Bank to issue an LC Facility Letter
of Credit hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with a Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

 

7

--------------------------------------------------------------------------------


 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments permitted by
subsection 7.5) which, in accordance with GAAP, are or should be included in
“capital expenditures”.

 

“Capital Stock”:  of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any of (a) Steward Insurance Company, a Vermont
corporation, and any successor in interest thereto, so long as such Person
either (x) satisfies the requirements of clause (c) below or (y) does not enter
into any new insurance policies after the Closing Date insuring risks of any
Persons other than the Borrower and its Subsidiaries, (b) any Subsidiary of any
Captive Insurance Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as an insurance company
(or any Subsidiary thereof).

 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
The European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any lender
under any Senior Credit Facility or any affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500.0 million (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), (d) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above, (e) money
market instruments, commercial paper or other short-term obligations rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency), (ef)
investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended and (fg) investments similar to any of the foregoing
denominated in foreign currencies approved by the Board of Directors.

 

“CDRCD&R”:  Clayton, Dubilier & Rice, IncLLC and any successor in interest
thereto, or any successor to CD&R’s investment management business.

 

“CDR Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor in interest thereto, (ii) Clayton, Dubilier & Rice Fund VII
(Co-Investment), L.P., or any

 

8

--------------------------------------------------------------------------------


 

successor in interest thereto, (iii) CDR SVM Co-Investor L.P., or any successor
in interest thereto, (iv) CD&R Parallel Fund VII, L.P., or any successor in
interest thereto, and (v) any Affiliate of any CDR Investor.

 

“CGMI”:  Citigroup Global Markets Inc. in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

 

“Change in Consolidated Working Capital”:  for any period, a positive or
negative number equal to the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period.

 

“Change in Law”:  as defined in subsection 3.11(a).

 

“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of (A) so long as the Borrower is a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Borrower is not a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of the Borrower and (y) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, shall be the “beneficial owner” of (A) so long as the
Borrower is a Subsidiary of any Parent, shares of Voting Stock having more than
35% of the total voting power of all outstanding shares of such Parent (other
than a Parent that is a Subsidiary of another Parent) and (B) if the Borrower is
not a Subsidiary of any Parent, shares of Voting Stock having more than 35% of
the total voting power of all outstanding shares of the Borrower; (ii) the
Continuing Directors shall cease to constitute a majority of the members of the
Board of Directors of the Borrower; (iii) Holding shall cease to own, directly
or indirectly, 100% of the Capital Stock of the Borrower (or any successor to
the Borrower permitted pursuant to subsection 7.3); or (iv) a “Change of
Control” as defined in the Revolving Credit Agreement or the Senior Interim Loan
Agreement; as used in this paragraph “Voting Stock” shall mean shares of Capital
Stock entitled to vote generally in the election of directors. Notwithstanding
anything to the contrary in the foregoing, the Transactions shall not constitute
or give rise to a Change of Control.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

 

“Closing Date Term Loan”:  as defined in subsection 2.1(a)(i)(x).  It is
understood and agreed that the Closing Date Term Loans shall be Term Loans for
all purposes of this Agreement, unless specifically indicated to the contrary.

 

“Closing Date Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund a Closing Date Term Loan pursuant to subsection 2.1(a)(i)(x) in
an aggregate amount not to exceed at any one time outstanding the amount set
forth opposite such Lender’s name on Schedule A-1 under the heading “Closing
Date Term Loan Commitment” or, in the case of any Lender that is an Assignee,
the amount of the assigning Lender’s Closing Date Term Loan Commitment assigned
to such Assignee pursuant to subsection 10.6(b) (as such amount may be adjusted
from time to time as provided herein); collectively, as to all the Term Loan
Lenders, the

 

9

--------------------------------------------------------------------------------


 

“Closing Date Term Loan Commitments.”  The aggregate amount of the Closing Date
Term Loan Commitments as of the Closing Date is $2,410.0 million

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto.

 

“Commitment”:  as to any Lender, the sum of the Term Loan Commitments and LC
Facility Commitments of such Lender.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan
if, for any reason, its Conduit Lender fails to fund any such Term Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder;
provided, however, this clause (a) shall not apply to any greater payment of
additional amounts under subsection 3.11 in respect of any United States
withholding Taxes imposed pursuant to Section 1441 or 1442 of the Code in
connection with the payment of any LC Facility Fees, (b) be deemed to have any
Term Loan Commitment or (c) be designated if such designation would otherwise
increase the costs of any Facility to the Borrower.

 

“Confidential Information Memorandum”:  that certain Confidential Information
Memorandum (Public Version) dated June 14, 2007 and furnished to the Lenders.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial

 

10

--------------------------------------------------------------------------------


 

statements of the Borrower are available, to (ii) Consolidated Interest Expense
for such four fiscal quarters (in each of the foregoing clauses (i) and (ii),
determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Merger as if it had occurred at the beginning of such four-quarter
period); provided that

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such calculation),

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid), Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period,

 

(3)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,

 

11

--------------------------------------------------------------------------------


 

(4)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Borrower.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness). If any Indebtedness bears, at the option of the Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Current Portion of Long Term Debt”:  as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus the following to the extent deducted in calculating such
Consolidated Net Income,

 

12

--------------------------------------------------------------------------------


 

without duplication:  (i) provision for all taxes (whether or not paid,
estimated or accrued) based on income, profits or capital (including penalties
and interest, if any), (ii) Consolidated Interest Expense, all items excluded
from the definition of Consolidated Interest Expense pursuant to clause
(iii) thereof (other than Special Purpose Financing Expense), any Special
Purpose Financing Fees and (for purposes of calculating the Consolidated Total
Leverage Ratio) any Special Purpose Financing Expense, (iii) depreciation,
amortization (including but not limited to amortization of goodwill and
intangibles and amortization and write-off of financing costs) and all other
non-cash charges or non-cash losses, (iv) any expenses or charges related to any
Equity Offering, Investment or Indebtedness permitted by this Agreement (whether
or not consummated or incurred, and including any offering or sale of Capital
Stock to the extent the proceeds thereof were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (v) the
amount of any minority interest expense, (vi) any management, monitoring,
consulting and advisory fees and related expenses paid to any of CDR or any of
its Affiliates, (vii) interest and investment income, (viii) the amount of net
cost savings projected by the Borrower in good faith to be realized as a result
of actions taken or to be taken (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (x) such cost savings are reasonably identifiable and factually
supportable, (y) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (z) the aggregate
amount of cost savings added pursuant to this clause (viii) shall not exceed
$35.0 million for any four consecutive quarter period (which adjustments may be
incremental to (but not duplicative of) pro forma adjustments made pursuant to
the proviso to the definition of “Consolidated Coverage Ratio”, “Consolidated
Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”), (ix) the amount
of loss on any Financing Disposition, and (x) any costs or expenses pursuant to
any management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any stock
subscription or shareholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Borrower or an issuance of Capital Stock of
the Borrower (other than Disqualified Stock) and excluded from the calculation
set forth in subsection 7.5(a)(3).

 

“Consolidated Funded Indebtedness”:  at the date of determination under
subsection 6.10, all long term debt (including the current portion thereof) of
the Borrower and its consolidated Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet.

 

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations), minus (ii) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, subsection 7.1(b)(ix).

 

13

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense”:  for any period,

 

(i)           the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including without limitation any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations, (b)
amortization of debt discount, (c) interest in respect of Indebtedness of any
other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (d) non-cash interest expense, (e) the
interest portion of any deferred payment obligation and (f) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus

 

(ii)           Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary, minus

 

(iii)          to the extent otherwise included in such interest expense
referred to in clause (i) above, amortization or write-off of financing costs,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, and
any “additional interest” in respect of registration rights arrangements for any
securities, plus

 

(iv)          dividends paid in cash on Designated Preferred Stock pursuant to
subsection 7.5(b)(xv)(A) or (B),

 

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Long Term Debt”:  at the date of determination thereof, all long
term debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

 

(i)           any net income (loss) of any Person that is not the Borrower or a
Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such Person for such period shall be included in such Consolidated Net
Income up to the aggregate amount actually distributed by such Person during
such period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below),

 

14

--------------------------------------------------------------------------------


 

(ii)           solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(3)(A) or determining Excess Cash
Flow, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to the Loan Documents, the Revolving Loan Documents,
the Senior Interim Loan Documents, the Existing Notes or the Existing Notes
Indenture and (z) restrictions in effect on the Closing Date with respect to a
Restricted Subsidiary and other restrictions with respect to such Restricted
Subsidiary that taken as a whole are not materially less favorable to the
Lenders than such restrictions in effect on the Closing Date), except that the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of any dividend or distribution that was or that could have been made by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause),

 

(iii)          any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) or (y) the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary, and
any income (loss) from disposed, abandoned or discontinued operations,

 

(iv)          any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any acquisition, merger or consolidation after the Closing
Date),

 

(v)           the cumulative effect of a change in accounting principles,

 

(vi)          all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)         any unrealized gains or losses in respect of Currency Agreements,

 

(viii)        any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

(ix)           any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

15

--------------------------------------------------------------------------------


 

(x)            to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)           any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase accounting adjustments),

 

(xii)          any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)         any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

 

(xiv)        any accruals and reserves established or adjusted within twelve
months after the Closing Date that are established as a result of the
Transactions, and any changes as a result of adoption or modification of
accounting policies, and

 

(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

 

In addition, for purposes of subsection 7.5(a)(3)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Borrower for such period; and each Person that is a Restricted Subsidiary
upon giving effect to the Transactions shall be deemed to be

 

16

--------------------------------------------------------------------------------


 

a Restricted Subsidiary, and the Transactions shall not constitute a sale or
disposition under clause (iii) above, for purposes of such determination.

 

“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries included in the cash accounts disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

 

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available
(determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Merger as if it had occurred at the beginning of such four-quarter
period), provided that:

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower.

 

17

--------------------------------------------------------------------------------


 

“Consolidated Short Term Debt”:  at the date of determination thereof, all short
term debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

 

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Indebtedness”:  at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations) minus (ii) the amount of
Unrestricted Cash held by the Borrower and its Restricted Subsidiaries as of the
end of the most recent four consecutive fiscal quarters ending prior to the date
of such determination for which consolidated financial statements of the
Borrower are available.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available (determined for
each fiscal quarter (or portion thereof) of the four fiscal quarters ending
prior to the Closing Date, on a pro forma basis to give effect to the Merger as
if it had occurred at the beginning of such four-quarter period), provided that:

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

18

--------------------------------------------------------------------------------


 

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower.

 

“Consolidated Working Capital”:  at the date of determination thereof, the
aggregate amount of all current assets (excluding cash, Cash Equivalents and
deferred taxes recorded as assets) minus the aggregate amount of all current
liabilities (excluding, without duplication, Indebtedness under the Revolving
Facility, Consolidated Current Portion of Long Term Debt, any Indebtedness
described in subsections 7.1(b)(ix) and (xi), working capital debt of Foreign
Subsidiaries and deferred taxes recorded as liabilities), in each case
determined on a Consolidated basis for the Borrower and its Restricted
Subsidiaries.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.  For periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Borrower shall be to the consolidated financial statements of
ServiceMaster (with Subsidiaries of ServiceMaster being deemed Subsidiaries of
the Borrower), as the context may require.

 

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Continuing Directors”:  the directors of the Board of Directors of the Borrower
on the Closing Date, after giving effect to the Transactions and the other
transactions contemplated thereby, and each other director if, in each case,
such other director’s nomination for election to the Board of Directors of the
Borrower is recommended by at least a majority of the then Continuing Directors
or the election of such other director is approved by one or more Permitted
Holders.

 

19

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xii).

 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or such Restricted Subsidiary after the Closing Date
(whether through the issuance or sale of Capital Stock or otherwise); provided
that such Contribution Indebtedness (a) is incurred within 180 days after the
making of the related cash contribution and (b) is so designated as Contribution
Indebtedness pursuant to a certificate signed by a Responsible Officer on the
date of Incurrence thereof.

 

“Credit Facilities”:  one or more of (i) the Term Loan Facility, (ii) the
Revolving Facility and (iii) any other facilities or arrangements designated by
the Borrower, in each case with one or more banks or other lenders or
institutions providing for revolving credit loans, term loans, receivables
financings (including without limitation through the sale of receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables or the creation of any Liens in respect of
such receivables in favor of such institutions), letters of credit or other
Indebtedness, in each case, including all agreements, instruments and documents
executed and delivered pursuant to or in connection with any of the foregoing,
including but not limited to any notes and letters of credit issued pursuant
thereto and any guarantee and collateral agreement, patent and trademark
security agreement, mortgages or letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time, or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time (whether in whole or in part,
whether with the original banks, lenders or institutions or other banks, lenders
or institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 

“Credit-Linked Deposit Account”:  the account established by the Administrative
Agent under its sole and exclusive control maintained at the principal New York
City office of Citibank, N.A. or another branch of Citibank, N.A. designated as
the “ServiceMaster Credit-Linked Deposit Account”, which shall be used solely to
hold LC Facility Deposits.

 

“Cumulative Excess Cash Flow”:  the amount equal to the sum of Excess Cash Flow
(but not less than zero) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow (but not less than zero in any fiscal year) for each succeeding
and completed fiscal year.  For

 

20

--------------------------------------------------------------------------------


 

purposes of determining Cumulative Excess Cash Flow, Excess Cash Flow shall be
calculated without reduction for any amount applied to permit a Restricted
Payment.

 

“Cumulative Retained Excess Cash Flow”:  the amount (if any) of Cumulative
Excess Cash Flow that (a) was not required to be applied to prepay the Term
Loans pursuant to subsection 3.4(c), and (b) was not previously applied to
permit a Restricted Payment (to the extent of the amount of such Restricted
Payment that then remains outstanding).  The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by clause
(b) above.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Debt Financing”:  the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Revolving Loan Documents and (c) the Senior Interim Loan
Agreement, in each case including any Interest Rate Protection Agreements
related thereto.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

 

“Default Notice”:  as defined in subsection 8(e).

 

“Defaulting Lender”:  as defined in subsection 3.8(c).

 

“Delayed Draw Commitment Fee Rate”:  0.75% per annum.

 

“Delayed Draw Term Loan”:  as defined in subsection 2.1(a)(i)(y).  It is
understood and agreed that the Delayed Draw Term Loans shall be Term Loans for
all purposes of this Agreement, unless specifically indicated to the contrary.

 

“Delayed Draw Term Loan Commitment”:  the commitment of a Lender to make or
otherwise fund a Delayed Draw Term Loan pursuant to subsection 2.1(a)(i)(y) in
an aggregate amount not to exceed at any one time outstanding the amount set
forth opposite such Lender’s name on Schedule A-2 under the heading “Delayed
Draw Term Loan Commitment” or, in the case of any Lender that is an Assignee,
the amount of the assigning Lender’s Delayed Draw Term Loan Commitment assigned
to such Assignee pursuant to subsection 10.6(b) (as such amount may be adjusted
from time to time as provided herein); collectively, as to all the Lenders, the
“Delayed Draw Term Loan Commitments.”  The aggregate amount of the Delayed Draw
Term Loan Commitments as of the Closing Date is $240.0 million.

 

“Delayed Draw Term Loan Commitment Period”:  the time period commencing on the
Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.

 

“Delayed Draw Term Loan Commitment Termination Date”:  the earliest to occur of
(i) the date the Delayed Draw Term Loan Commitments are permanently reduced to
zero

 

21

--------------------------------------------------------------------------------


 

pursuant to subsection 3.4, (ii) the date of the termination of all of the
Delayed Draw Term Loan Commitments pursuant to Section 8 and (iii) October 17,
2007.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

 

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower or
the applicable Parent, as the case may be, on the date of issuance thereof.

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”:  as defined in subsection 3.4(j).

 

“Discount Range”:  as defined in subsection 3.4(j).

 

“Discount Range Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to subsection
3.4(j) substantially in the form of Exhibit N.

 

“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender,
substantially in the form of Exhibit O, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in subsection 3.4(j).

 

“Discount Range Proration”:  as defined in subsection 3.4(j).

 

“Discounted Prepayment Determination Date”:  as defined in subsection 3.4(j).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Term Loan Lender of notice from the Administrative Agent in accordance with
subsection 3.4(j)(ii), subsection 3.4(j)(iii) or subsection 3.4(j)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

 

“Discounted Term Loan Prepayment”:  as defined in subsection 3.4(j).

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of

 

22

--------------------------------------------------------------------------------


 

Directors of a Parent, having no material direct or indirect financial interest
in or with respect to such Affiliate Transaction. A member of any such Board of
Directors shall not be deemed to have such a financial interest by reason of
such member’s holding Capital Stock of the Borrower or any Parent or any
options, warrants or other rights in respect of such Capital Stock.

 

“Disqualified Lender”: any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any controlled affiliate of such competitor,
in each case designated in writing by the Borrower to the Administrative Agent
from time to time.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in the
Senior Interim Loan Agreement or any Senior Notes Indenture) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or “Asset
Disposition” as defined in the Senior Interim Loan Agreement or any Senior Notes
Indenture), in whole or in part, in each case on or prior to the Tranche B Term
Loan Maturity Date; provided that Capital Stock issued to any employee benefit
plan, or by any such plan to any employees of the Borrower or any Subsidiary,
shall not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower and has
total assets of less than $2.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $10.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $10.0 million in the aggregate.

 

“ECF Payment Date”:  as defined in subsection 3.4(c).

 

“ECF Percentage”:  50%, provided that with respect to any fiscal year (i) the
ECF Percentage shall be reduced to 25% if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 4.5 to 1.0 and greater
than or equal to 3.75 to 1.0 and (ii) the ECF Percentage shall be reduced to
zero if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 3.75 to 1.0 and, in each case, so long as no Default or
Event of Default has occurred and is continuing as of such date.

 

23

--------------------------------------------------------------------------------


 

“ECF Prepayment Amount”:  as defined in subsection 3.4(c).

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Contribution”:  as defined in the Recitals hereto.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the BBA LIBOR Rates Page (as defined below)
at approximately 11:00 A.M., London time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that if
there shall at any time no longer exist a BBA LIBOR Rates Page, “Eurocurrency
Base Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum equal to the rate at which
the principal London office of the Administrative Agent is offered deposits in
Dollars at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurocurrency market where
the eurocurrency and foreign currency and exchange operations in respect of
Dollars are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of its Eurocurrency Loan to be outstanding during such Interest
Period.  “BBA LIBOR Rates Page” shall mean the display designated as Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for

 

24

--------------------------------------------------------------------------------


 

the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market).

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

[g188431kg02di001.gif]

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”:  for any period, Consolidated EBITDA for such period minus

 

(a)           (i) any Capital Expenditures made during such period (or to be
made for which binding agreements exist so long as to the extent not consummated
within 90 days after such period, such amount is added back to Excess Cash Flow
for the subsequent period) in cash (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvested Amount (as determined
at the end of such period) unless and to the extent such proceeds are included
in Consolidated EBITDA), and (ii) to the extent not deducted in calculating
Consolidated EBITDA, any acquisitions made during such period (or to be made for
which binding agreements exist) not prohibited by this Agreement and financed
with cash, minus

 

(b)           any principal payments of the Term Loans made during such period
(other than (x) any principal payment made during such period pursuant to
subsection 3.4(c) and (y) any principal payment subtracted from the ECF
Prepayment Amount pursuant to subsection 3.4(c)(A)(y) in calculating the amount
of any principal payment made during such period pursuant to subsection 3.4(c)),
minus

 

(c)           any principal payments resulting in a permanent reduction of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries made
during such period (other than any principal payment of Additional Indebtedness
subtracted from the ECF

 

25

--------------------------------------------------------------------------------


 

Prepayment Amount pursuant to subsection 3.4(c)(B) in calculating the amount of
any principal payment made during such period pursuant to subsection 3.4(c)),
minus

 

(d)           Consolidated Interest Expense for such period, minus

 

(e)           any taxes paid or payable in cash during such period, minus

 

(f)            the Net Available Cash from any Asset Disposition or Recovery
Event to the extent that an amount equal to such Net Available Cash (i) (without
duplication of clause (a) or (g) of this definition) consists of any Reinvested
Amount or is otherwise applied (or not required to be applied) in accordance
with subsection 7.4 and (ii) is included in the calculation of Consolidated
EBITDA, minus

 

(g)           any Investment made in accordance with subsection 7.5(a) or
(b)(vii) or clause (i)(z), (ii), (x), (xiv), (xv), (xvi) or (xvii) of the
definition of “Permitted Investment”, minus

 

(h)           (without duplication of clause (b) or (c) of this definition) the
proceeds of any Sale and Leaseback Transactions entered into by the Borrower or
any of its Restricted Subsidiaries in accordance with subsection 7.4 during such
period in the ordinary course of its business to the extent included in
Consolidated EBITDA, minus

 

(i)            to the extent not otherwise subtracted from Consolidated EBITDA
in this definition of “Excess Cash Flow”, any Permitted Payments made in cash
during such period of the type described in subsection 7.5(b)(v), (vi), (vii) or
(viii), minus

 

(j)            to the extent included in Consolidated EBITDA, the amount of any
cash contributions required by law to be made by the Borrower or any of its
Restricted Subsidiaries to any Plan, minus

 

(k)           to the extent included in Consolidated EBITDA, any cash expenses
relating to the Transactions, minus

 

(l)            any earnings of a Foreign Subsidiary or a Special Purpose
Subsidiary included in Consolidated EBITDA for such period (except to the extent
such earnings are used for any purposes described in clauses (a) through
(k) above) to the extent the terms of any Indebtedness of any Foreign Subsidiary
or any Special Purpose Subsidiary prohibit the distribution thereof, minus

 

(m)          any expenses or charges related to any Equity Offering, Investment
or Indebtedness permitted by this Agreement including without limitation
acquisitions permitted hereunder (whether or not consummated or incurred), and
any management, monitoring, consulting and advisory fees and related expenses
paid to any of CDR and its Affiliates, plus

 

(n)           the Change in Consolidated Working Capital for such period.

 

26

--------------------------------------------------------------------------------


 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

 

“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such prohibition
or any replacement or renewal thereof is in effect), (h) Home Warranty
Subsidiary or (i) ServiceMaster BSC L.L.C.; provided that, notwithstanding the
foregoing, any Restricted Subsidiary that Guarantees the payment of the Senior
Interim Loan Facility Indebtedness (including any Senior Notes) shall not be an
Excluded Subsidiary.

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, LC Facility Issuing Bank or Lender or its applicable lending office,
or any branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on
doing business or Taxes measured by or imposed upon the overall capital or net
worth of any Agent, LC Facility Issuing Bank or Lender or its applicable lending
office, or any branch or affiliate thereof, in each case imposed by the
jurisdiction under the laws of which such Agent, LC Facility Issuing Bank or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof
and, (c) Taxes imposed by reason of any connection between the jurisdiction
imposing such Tax and any Agent, LC Facility Issuing Bank or Lender, applicable
lending office, branch or affiliate other than a connection arising solely from
such Agent, LC Facility Issuing Bank or Lender having executed, delivered or
performed its obligations under, or received payment under or enforced, this
Agreement or any other Loan Document and (d) Taxes imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $15.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

“Existing Indebtedness”:  Indebtedness of the Borrower and its Subsidiaries
outstanding on the Closing Date and disclosed on Schedule B.

 

“Existing LC Facility Deposits”:  as defined in subsection 2.5(a).

 

27

--------------------------------------------------------------------------------


 

“Existing Loan”:  as defined in subsection 2.5(a).

 

“Existing Notes” means the CompanyBorrower’s 7.10% Notes due March 1, 2018,
7.45% Notes due August 15, 2027 and 7.25% Notes due March 1, 2038, in each case
issued under the Existing Notes Indenture.

 

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Borrower and the Existing Notes
Trustee, dated as of March 2, 1998 and the Fourth Supplemental Indenture,
between the Borrower and the Existing Notes Trustee, dated as of August 10,
1999.

 

“Existing Notes Trustee”:  The Bank of New York Trust Company, N.A., successor
to Harris Trust and Savings Bank, as trustee under the Existing Notes Indenture.

 

“Existing Specified Indebtedness”:  all Indebtedness listed on Schedule C.

 

“Existing Tranche”:  as defined in subsection 2.5(a).

 

“Extended LC Facility Deposits”:  as defined in subsection 2.5(a).

 

“Extended Loan”:  as defined in subsection 2.5(a).

 

“Extended Tranche”:  as defined in subsection 2.5(a).

 

“Extending Lender”:  as defined in subsection 2.5(b).

 

“Extension Amendment”:  as defined in subsection 2.5(c).

 

“Extension Date”:  as defined in subsection 2.5(d).

 

“Extension Election”:  as defined in subsection 2.5(b).

 

“Extension of Credit”:  as to any Lender, the making of a Term Loan by such
Lender.

 

“Extension Request”:  as defined in subsection 2.5(a).

 

“Facility”:  the (i) Term Loan Commitments and the Term Loans made thereunder
and (ii) the LC Facility Commitments and LC Facility Letters of Credit issued
thereunder.

 

28

--------------------------------------------------------------------------------


 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors of the Borrower, whose determination will be conclusive.

 

“FATCA”: Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable).

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Borrower or any Subsidiary
thereof to or in favor of any Special Purpose Entity that is not a Special
Purpose Subsidiary.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“Fixed GAAP Date”:  July 24, 2007, provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 

“Fixed GAAP Terms”: (a) the definitions of the terms “Capital Expenditures,”
“Capitalized Lease Obligations,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Funded Indebtedness,” “Consolidated Indebtedness,”
“Consolidated Interest Expense,” “Consolidated Long Term Debt,” “Consolidated
Net Income,” “Consolidated Secured Leverage Ratio,” “Consolidated Secured
Indebtedness,” “Consolidated Short Term Debt,” “Consolidated Tangible Assets,”
“Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital,” “Excess Cash Flow” and “Foreign Borrowing Base,”
(b) all defined terms in the Loan Documents to the extent used in or relating to
any of the foregoing definitions, and all ratios and computations based on any
of the foregoing definitions, and (c) any other term or provision of the Loan
Documents that, at the Borrower’s election, may be specified by the Borrower by
written notice to the Administrative Agent from time to time.

 

“Foreign Borrowing Base”:  the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any

 

29

--------------------------------------------------------------------------------


 

property or assets of a type described above acquired since the end of such
fiscal month and (y) any property or assets of a type described above being
acquired in connection therewith).

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the ClosingFixed GAAP Date (for purposes of the
definitions of the terms “Capital Expenditures,” “Consolidated Coverage Ratio,”
“Consolidated EBITDA,” “Consolidated Funded Indebtedness,” “Consolidated
Indebtedness,” “Consolidated Interest Expense,” “Consolidated Long Term Debt,”
“Consolidated Net Income,” “Consolidated Secured Leverage Ratio,” “Consolidated
Secured Indebtedness,” “Consolidated Short Term Debt,” “Consolidated Tangible
Assets,” “Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital,” “Excess Cash Flow” and “Foreign Borrowing Base,”
all defined terms in this Agreement to the extent used in or relating to any of
the foregoing definitions, and all ratios and computations based on any of the
foregoing definitionsFixed GAAP Terms) and as in effect from time to time (for
all other purposes of this Agreement), including those set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as approved by a significant segment of the accounting profession, and
subject to the following:  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower
may elect by written notice to the Administrative Agent to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect on the date specified in such notice (for
purposes of the Fixed GAAP Terms) and as in effect from time to time (for all
other purposes of this Agreement) and (b) for prior periods, GAAP as defined in
the first sentence of this definition.

 

30

--------------------------------------------------------------------------------


 

All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“GSCP”:  Goldman Sachs Credit Partners L.P.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Guarantors”:  the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee and Collateral Agreement;
individually, a “Guarantor”.

 

“Hedging Obligations”:  of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

 

“Holding”:  as defined in the Recitals hereto.

 

“Holding Parent”:  as defined in the Recitals hereto.

 

“Home Warranty Subsidiary”:  any of (a) American Home Shield Corporation, a
Delaware corporation, and any successor in interest thereto, (b) any Subsidiary
of any Home Warranty Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as a home warranty,
service contract or similar company (or any Subsidiary thereof).

 

“Identified Participating Lenders”:  as defined in subsection 3.4(j).

 

“Identified Qualifying Lenders”:  as defined in subsection 3.4(j).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute

 

31

--------------------------------------------------------------------------------


 

of Certified Public Accountants, or any successor to either such board, or the
SEC, as the case may be), as in effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Borrower and its Subsidiaries
as of the last day of such period; provided that (x) for purposes of subsection
6.9, any Special Purpose Subsidiary shall be deemed to be an “Immaterial
Subsidiary”, and (y) Immaterial Subsidiaries (other than any Special Purpose
Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of 10%
of the total consolidated revenues of the Borrower and its Subsidiaries during
the most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered under subsection 6.1 or (2) have had
total assets in excess of 10% of the total consolidated assets of the Borrower
and its Subsidiaries as of the last day of such period.  Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is 60 days
following the delivery of annual or quarterly financial statements pursuant to
subsection 6.1 with respect to the last quarter of such four consecutive fiscal
quarter period.

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value and, the payment of interest in the form of
additional Indebtedness, and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of
Capital Stock, will not be deemed to be an Incurrence of Indebtedness.  Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
Incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):  (i) the principal of indebtedness of such Person for
borrowed money, (ii) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit, bankers’ acceptances or other instruments plus the aggregate amount of
drawings thereunder that have not then been reimbursed), (iv) all obligations of
such Person to pay the deferred and unpaid purchase price of property (except
Trade Payables), which purchase price is due more than one year after the date
of placing such property in final service or taking final delivery and title
thereto, (v) all Capitalized Lease Obligations of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock of such Person or (if such Person is a Subsidiary of the
Borrower other than a Subsidiary Guarantor) any Preferred Stock of such

 

32

--------------------------------------------------------------------------------


 

Subsidiary, but excluding, in each case, any accrued dividends (the amount of
such obligation to be equal at any time to the maximum fixed involuntary
redemption, repayment or repurchase price for such Capital Stock, or if less (or
if such Capital Stock has no such fixed price), to the involuntary redemption,
repayment or repurchase price therefor calculated in accordance with the terms
thereof as if then redeemed, repaid or repurchased, and if such price is based
upon or measured by the fair market value of such Capital Stock, such fair
market value shall be as determined in good faith by the Board of Directors or
the board of directors or other governing body of the issuer of such Capital
Stock), (vii) all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons, (viii) all Guarantees by such Person of
Indebtedness of other Persons, to the extent so Guaranteed by such Person, and
(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);
provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.  The amount of Indebtedness of any Person at
any date shall be determined as set forth above or otherwise provided in this
Agreement or otherwise shall equal the amount thereof that would appear as a
liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 

“Indemnified Liabilities”:  as defined in subsection 10.5.

 

“Indemnitee”:  as defined in subsection 10.5.

 

“Individual Lender Exposure”:  as to any Lender, the sum of such Lender’s Term
Loan Exposure or such Lender’s LC Facility Exposure, as the case may be.

 

“Initial Agreement”:  as defined in subsection 7.9(c).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in subsection 4.9.

 

“Intercreditor Agreement”:  the Intercreditor Agreement dated as of the date
hereof among the Administrative Agent, the Collateral Agent, the Revolving
Administrative Agent and the Revolving Collateral Agent, and acknowledged by
certain of the Loan Parties, substantially in the form of Exhibit C, as amended,
restated, supplemented or otherwise modified from time to time in accordance
therewith and herewith.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding, and
the final maturity date of such Term Loan, (b) as to any Eurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any Eurocurrency Loan having an Interest Period longer
than three months, (i) each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.

 

33

--------------------------------------------------------------------------------


 

“Interest Period”:  with respect to any Eurocurrency Loan or LC Facility
Deposit:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, one week or
9 or 12 months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, one week or
9 or 12 months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond (A) the
Tranche A Term Loan Maturity Date shall end on the(in the case of Tranche A Term
Loans) shall end on the Tranche A Term Loan Maturity Date or (B) the Tranche B
Term Loan Maturity Date (in the case of Tranche B Term Loans) shall end on the
Tranche B Term Loan Maturity Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurocurrency Loan during an Interest Period for such
Term Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent (or otherwise complying with
subsection 6.10) to or under which the Borrower or any of its Subsidiaries is or
becomes a party or a beneficiary.

 

34

--------------------------------------------------------------------------------


 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For purposes of the definition of “Unrestricted Subsidiary” and
subsection 7.5 only, (i) “Investment” shall include the portion (proportionate
to the Borrower’s equity interest in such Subsidiary) of the Fair Market Value
of the net assets of any Subsidiary of the Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
redesignation, (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value (as determined in good faith
by the Borrower) at the time of such transfer and (iii) for purposes of
subsection 7.5(a)(3)(C) the amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of such
redesignation (excluding the amount of such Investment then outstanding pursuant
to clause (xv) or (xviii) of the definition of the term “Permitted Investments”
or subsections 7.5(b)(vii) or (xvi)).  Guarantees shall not be deemed to be
Investments.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that, to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to subsection 7.5(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
subsection 7.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments

 

35

--------------------------------------------------------------------------------


 

of the type described in clauses (i) and (ii), which fund may also hold
immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Investment Holding”:  as defined in the Recitals hereto.

 

“Investors”:  (i) the CDR Investors, BAS Capital Funding Corporation, Banc of
America Capital Investors V, L.P., Citigroup Capital Partners II 2007 Citigroup
Investment, L.P., Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II Onshore, L.P., Citigroup Capital Partners II
Cayman Holdings, L.P., CPE Co-Investment (ServiceMaster) LLC and J.P. Morgan
Ventures Corporation, (ii) any Person that acquires Voting Stock of Holding on
or prior to the Closing Date and any Affiliate of such Person, and (iii) any of
their respective legal successors.

 

“JPMorgan”:  JP Morgan Chase Bank, N.A.

 

“JPMSI”:  J.P. Morgan Securities Inc.

 

“Judgment Conversion Date”:  as defined in subsection 10.8(a).

 

“Judgment Currency”:  as defined in subsection 10.8(a).

 

“LC Facility”:  the LC Facility Commitments, the LC Facility Deposits and the
provisions hereof relating to LC Facility Letters of Credit.

 

“LC Facility Agent”:  Citibank, N.A., in its capacity as the holder of the LC
Facility Deposits and its successors.

 

“LC Facility Availability Period”:  the period from and including the Closing
Date to but excluding the earlier of (i) three Business Days prior to the
Tranche B LC Facility Maturity Date and (ii) the date on which all of the LC
Facility Deposits are returned to the LC Facility Lenders.

 

“LC Facility Commitment”:  as to any LC Facility Lender, its obligation to make
an LC Facility Deposit pursuant to subsection 2.1(b) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Schedule A-1 under
the heading “LC Facility Commitment,” and collectively, as to all LC Facility
Lenders, the “LC Facility Commitments”.  The original aggregate amount of the LC
Facility Commitments on the Closing Date is $150.0 million.

 

“LC Facility Deposits”:  the cash deposits made by the LC Facility Lenders with
the LC Facility Agent pursuant to subsection 2.1(b), as such deposits may be
reduced from time to time pursuant to the terms of this Agreement; it being
understood that each LC Facility Deposit shall be either a Tranche B LC Facility
Deposit or a Tranche A LC Facility Deposit.

 

“LC Facility Disbursement”:  any payment made by the LC Facility Issuing Bank
pursuant to an LC Facility Letter of Credit.

 

36

--------------------------------------------------------------------------------


 

“LC Facility Exposure”:  at any time, the sum of (a) the aggregate undrawn
amount of the outstanding LC Facility Letters of Credit at such time plus
(b) the aggregate amount of all LC Facility Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time or by the conversion or
deemed conversion of such LC Facility Disbursement into an LC Facility Term
Loan.  The LC Facility Exposure of any LC Facility Lender at any time shall be
its LC Facility Percentage of the total LC Facility Exposure at such time.

 

“LC Facility Fees”:  as defined in subsection 3.5(b).

 

“LC Facility Issuing Bank”:  as the context may require, (i) Citibank, N.A.
and/or (ii) any LC Facility Lender that, at the request of the Borrower and upon
notice to the Administrative Agent, agrees, in such LC Facility Lender’s sole
discretion, to also become a LC Facility Issuing Bank in accordance with
subsection 2.6(i)(ii).

 

“LC Facility Lender”:  a Lender having an LC Facility Participation.

 

“LC Facility Letter of Credit”:  at any time, an LC Facility Letter of Credit
issued by the LC Facility Issuing Bank pursuant to subsection 2.6(a).  All LC
Facility Letters of Credit shall at the option of the Borrower be standby
letters of credit or commercial letters of credit.

 

“LC Facility Letter of Credit Request”:  a letter of credit request
substantially in the form of Exhibit J or in such form as the LC Facility
Issuing Bank may specify from time to time, requesting the LC Facility Lenders
to open an LC Facility Letter of Credit, and accompanied by an application and
agreement for the issuance or amendment of an LC Facility Letter of Credit in
such form as the LC Facility Issuing Bank may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

 

“LC Facility Maturity Date”:  July 24, 2014.

 

“LC Facility Participations”:  the obligations and agreements of the LC Facility
Lenders under subsection 2.6(d).  The amount of the LC Facility Participation of
each LC Facility Lender shall initially be its LC Facility Commitment, as such
amount may be (a) reduced from time to time pursuant to subsection 3.15 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to subsection 10.6.

 

“LC Facility Percentage”:  as to any LC Facility Lender at any time, the
percentage which (a) such LC Facility Lender’s LC Facility Participation then
outstanding constitutes of (b) the sum of all of the LC Facility Participations
then outstanding.

 

“LC Facility Term Loan”:  as defined in Section 2.6(e).  It is understood and
agreed that the LC Facility Term Loans shall be Term Loans for all purposes of
this Agreement, unless specifically indicated to the contrary.

 

“Lead Arrangers”:  CGMI, JPMSI, BAS, GSCP and Morgan Stanley as Joint Lead
Arrangers and Joint Bookrunners.

 

37

--------------------------------------------------------------------------------


 

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Term Loans available to the
Borrower or make LC Facility Deposits; provided that for all purposes of voting
or consenting with respect to (a) any amendment, supplementation or modification
of any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to subsection
10.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Loan”:  a Term Loan; collectively, the “Loans.”

 

“Loan Documents”:  this Agreement, any Notes, the Intercreditor Agreement, the
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

 

“Loan Parties”:  Holding, the Borrower and each Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor or a pledgor under any of the Security
Documents; individually, a “Loan Party”.  No Excluded Subsidiary shall be a Loan
Party.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

 

“Management Agreements”:  collectively, (i) the Stock Subscription Agreements,
each dated as of the Closing Date, between Holding Parent and each of the
Investors party thereto, (ii) the Transaction Fee Agreement, dated as of the
Closing Date, among Holding Parent and ServiceMaster and each of CDR, Banc of
America Capital Investors V, L.P., Citigroup Alternative

 

38

--------------------------------------------------------------------------------


 

Investments LLC and JP Morgan Ventures Corporation, (iii) the Consulting
Agreement, dated as of the Closing Date, among Holding Parent, ServiceMaster and
CDR, (iv) the Indemnification Agreements, each dated as of the Closing Date,
among Holding Parent and ServiceMaster and each of (a) CDR and each CDR
Investor, (b) BAS Capital Funding Corporation and Banc of America Capital
Investors V, L.P., (c) Citigroup Capital Partners II 2007 Citigroup Investment,
L.P., Citigroup Capital Partners II Employee Master Fund, L.P., Citigroup
Capital Partners II Onshore, L.P., Citigroup Capital Partners II Cayman
Holdings, L.P. and CPE Co-Investment (ServiceMaster) LLC and (d) J.P. Morgan
Ventures Corporation, or Affiliates thereof, respectively, (v) the Registration
Rights Agreement, dated as of the Closing Date, among Holding Parent and the
Investors party thereto, and any other Person party thereto from time to time,
(vi) the Stockholders Agreement, dated as of the Closing Date, by and among
Holding Parent and the Investors party thereto, and any other Person party
thereto from time to time and (vii) any other agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of Liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities, (b) any offering of securities or other financing activity or
arrangement of or by any Parent or any of its Subsidiaries or (c) any action or
failure to act of or by any Parent or any of its Subsidiaries (or any of their
respective predecessors); in each case in clauses (i) through (vii) as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

 

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for inheritance from other Management Investors, as determined
in good faith by the Borrower, which determination shall be conclusive) or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

 

39

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent, the Collateral Agent, the LC
Facility Issuing Bank and the Lenders under the Loan Documents, in each case
taken as a whole.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.

 

“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Merger”:  the merger of Acquisition Co. with and into ServiceMaster, with
ServiceMaster as the surviving corporation.

 

“Merger Agreement”:  as defined in the Recitals hereto.

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Morgan Stanley”:  Morgan Stanley Senior Funding, Inc.

 

“Mortgaged Properties”:  the collective reference to real properties, if any,
acquired after the Closing Date and owned in fee by the Loan Parties on which
the Loan Parties are required to grant a mortgage pursuant to subsection 6.9(a).

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, substantially in the form
of Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, an amount equal to the cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal,

 

40

--------------------------------------------------------------------------------


 

title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
subsection 7.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (x) that is secured by any assets subject to
such Asset Disposition or involved in such Recovery Event, in accordance with
the terms of any Lien upon such assets, or (y) that must by its terms, or, in
the case of an Asset Disposition, in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility, (iii) all distributions and other payments required to be made
to minority interest holders in Subsidiaries or joint ventures as a result of
such Asset Disposition or Recovery Event, or to any other Person (other than the
Borrower or a Restricted Subsidiary) owning a beneficial interest in the assets
disposed of in such Asset Disposition or Recovery Event, (iv) any liabilities or
obligations associated with the assets disposed of in such Asset Disposition or
involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition, including
without limitation pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition, (v) in the
case of an Asset Disposition the amount of any purchase price or similar
adjustment (x) claimed by any Person to be owed by the Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition,
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid by
Borrower or any of its Subsidiaries and (vii) in the case of any Asset
Disposition by, or Recovery Event relating to any asset of, the Borrower or any
Restricted Subsidiary that is not a Subsidiary Guarantor, any amount of proceeds
from such Asset Disposition or Recovery Event to the extent (x) subject to any
restriction on the transfer thereof directly or indirectly to the Borrower,
including by reason of applicable law or agreement (other than any agreement
entered into primarily for the purpose of imposing such a restriction) or (y) in
the good faith determination of the Borrower (which determination shall be
conclusive), the transfer thereof directly or indirectly to the Borrower could
reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Borrower, any Restricted
Subsidiary or any Parent, (C) any violation of the provisions of any joint
venture or other material agreement governing or binding upon the Borrower or
any Restricted Subsidiary, (D) any material risk of any such violation or
liability referred to in any of the preceding clauses (A), (B) and (C), (E) any
adverse tax consequence for the Borrower, any Restricted Subsidiary or any
Parent, or (F) any cost, expense, liability or obligation (including, without
limitation, any Tax) other than routine and immaterial out-of-pocket expenses.

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness ofby, the Borrower or any Subsidiary by the
Borrower or any Subsidiary, or any capital contribution, means the cash proceeds
of such issuance, sale or, contribution or Incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred

 

41

--------------------------------------------------------------------------------


 

in connection with such issuance, sale or, contribution or Incurrence and net of
taxes paid or payable as a result thereof.

 

“Non-Consenting Lender”:  as defined in subsection 10.1(e).

 

“Non-Defaulting Lender”:  Any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  as defined in subsection 2.5(e).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligation Currency”:  as defined in subsection 10.8.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“Original Lenders”:  Citibank, N.A., JPMorgan Chase Bank, N.A., Bank of America,
N.A., Goldman Sachs Credit Partners L.P. and Morgan Stanley Senior
Funding, Inc., and any Conduit Lender designated by any such Original Lender for
purposes of this Agreement.Offered Amount”:  as defined in subsection 3.4(j).

 

“Offered Discount”:  as defined in subsection 3.4(j).

 

“Other Representatives”:  each of CGMI, JPMSI, BAS, GSCP and Morgan Stanley, in
their collective capacity as Joint Bookrunners and Joint Lead Arrangers of the
Commitments hereunder.

 

“Outstanding Amount”:  with respect to the Term Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent”:  any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent,
Holding, Investment Holding or any Other Parent and of which the Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Closing Date, provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50% of the Voting Stock of a Parent of the Borrower
immediately prior to the Borrower first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the

 

42

--------------------------------------------------------------------------------


 

purpose of determining whether a Change of Control shall have occurred by reason
of the Borrower first becoming a Subsidiary of such Person.

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the
Revolving Facility, the Senior Interim Loan Facility or any other agreement or
instrument relating to Indebtedness of the Borrower or any Restricted
Subsidiary, including in respect of any reports filed with respect to the
Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Borrower or any Subsidiary
thereof, (iii) indemnification obligations of any Parent owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person, or obligations in
respect of director and officer insurance (including premiums therefor),
(iv) other administrative and operational expenses of any Parent incurred in the
ordinary course of business, and (v) fees and expenses incurred by any Parent in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Borrower or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed.

 

“Participant”:  as defined in subsection 10.6(c).

 

“Participant Register”: as defined in subsection 10.6(c).

 

“Participating Lender”:  as defined in subsection 3.4(j).

 

“Patriot Act”:  as defined in subsection 10.18.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Pension Act” shall mean: the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

 

“Permitted Holders”:  any of the following:  (i) any of the Investors or
Management Investors, and any of their respective Affiliates; (ii) any
investment fund or vehicle managed or sponsored by CDR, BAS Capital Funding
Corporation, Banc of America Capital Investors V, L.P.,

 

43

--------------------------------------------------------------------------------


 

Citigroup Private Equity LP, J.P. Morgan Ventures Corporation or any Affiliate
thereof, and any Affiliate of or successor to any such investment fund or
vehicle; (iii) any limited or general partners of, or other investors in, any
Investor, BAS Capital Funding Corporation, Banc of America Capital Investors V,
L.P., Citigroup Private Equity LP, J.P. Morgan Ventures Corporation or any
Affiliate thereof, or any such investment fund or vehicle (as to any such
limited partner or other investor, solely to the extent of any Capital Stock of
the Borrower or any Parent actually received by way of dividend or distribution
from any such Investor, Affiliate, or investment fund or vehicle); and (iv) any
Person acting in the capacity of an underwriter in connection with a public or
private offering of Capital Stock of any Parent or the Borrower.  In addition,
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) whose status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act) constitutes or results in a Change of Control in respect
of which the Borrower makes all payments of Term Loans and other amounts
required by subsection 7.8(a), together with its Affiliates, shall thereafter
constitute Permitted Holders.

 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)           (x) a Restricted Subsidiary, (y) the Borrower, or (z) a Person
that will, upon the making of such Investment, become a Restricted Subsidiary
(and any Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary);

 

(ii)           another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

(iii)          Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)          receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)           any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with subsection 7.4;

 

(vi)          securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)         Investments in existence or made pursuant to legally binding
written commitments in existence on the Closing Date;

 

44

--------------------------------------------------------------------------------


 

(viii)        Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with subsection 7.1;

 

(ix)           pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under subsection 7.2;

 

(x)            (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition (described in clause (i) of the
definition thereof) by or to or in favor of any Special Purpose Entity,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Financing Disposition or any related Indebtedness,
or (2) any promissory note issued by the Borrower, or any Parent, provided that
if such Parent receives cash from the relevant Special Purpose Entity in
exchange for such note, an equal cash amount is contributed by any Parent to the
Borrower;

 

(xi)           bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)          any Indebtedness under the Senior Interim Loan Facility
(including, without limitation, any Senior Notes);

 

(xiii)         any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), or Capital Stock of any Parent, as
consideration;

 

(xiv)        Management Advances;

 

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed the greater of $75.0100.0 million and
5.07.0% of Consolidated Tangible Assets;

 

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection
7.6(b) (except transactions described in clauses (i), (v) and (vi) thereof),
including any Investment pursuant to any transaction described in clause (ii) of
such subsection (whether or not any Person party thereto is at any time an
Affiliate of the Borrower);

 

(xvii)       any Investment (1) by any Captive Insurance Subsidiary in
connection with its provision of insurance to the Borrower or its Subsidiaries
or (2) by any Home Warranty Subsidiary in connection with its provision of home
warranty, service contract or similar contracts or policies on behalf of the
Borrower or its Subsidiaries, in each case which Investment is made in the
ordinary course of business of such Captive Insurance Subsidiary or such Home
Warranty Subsidiary, as the case may be, or by reason of applicable law, rule,
regulation or order, or is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or such Home Warranty
Subsidiary or their respective businesses, as applicable; and

 

45

--------------------------------------------------------------------------------


 

(xviii)      other Investments in an aggregate amount outstanding at any time
not to exceed the greater of $100.0150.0 million and 7.510.5% of Consolidated
Tangible Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or
(B) is merged or consolidated into, or transfers or conveys all or substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then, such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv) or
(xviii) above, or subsection 7.5(b)(vii), as applicable (and, in the case of the
foregoing clause (A), for so long as such Person continues to be a Restricted
Subsidiary unless and until such Person is merged or consolidated into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

 

“Permitted Payment”:  as defined in subsection 7.5(b).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Prepayment Date”:  as defined in subsection 3.4(f).

 

46

--------------------------------------------------------------------------------


 

“Pricing Grid”:

 

Consolidated Secured
Leverage Ratio

 

Applicable Margin
for ABR Loans that
are Tranche A Term
Loans

 

Applicable Margin
for Eurocurrency
Loans that are
Tranche A Term
Loans

 

Greater than 6.50 to 1.00

 

2.00

%

3.00

%

Equal to or less than 6.50 to 1.00, but greater than 4.50 to 1.00

 

1.75

%

2.75

%

Equal to or less than 4.50 to 1.00

 

1.50

%

2.50

%

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this subsection
1.1.

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”:  as defined in subsection 3.4(j).

 

“Rating Agencies”:  collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the Credit Facilities publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower which shall be substituted for Moody’s or S&P or both,
as the case may be.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of (x) $2.5 million in any
one case and (y) $20.0 million in the aggregate in any fiscal year minus the Net
Available Cash in such fiscal year from dispositions classified by the Borrower
pursuant to clause (xviii) of the definition of “Asset Disposition”.

 

47

--------------------------------------------------------------------------------


 

“Redeemed Notes”:  the Borrower’s 6.95% Notes due August 15, 2007 and 7.875%
Notes due August 15, 2009, each issued under the Existing Notes Indenture and
each expected to be repaid or redeemed from the proceeds of Borrowings of
Delayed Draw Term Loans.

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”:  as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of another Restricted Subsidiary) including Indebtedness
that refinances Refinancing Indebtedness; provided that (1) (x) if the
Indebtedness being refinanced is Subordinated Obligations or Guarantor
Subordinated Obligations, the Refinancing Indebtedness has a final Stated
Maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or greater than the final Stated Maturity of the Indebtedness being refinanced
(or if shorter, the Term Loans) or (y) if the Indebtedness being refinanced is
Existing Notes, the Refinancing Indebtedness has a final Stated Maturity at the
time such Refinancing Indebtedness is Incurred that is equal to or greater than
the final Stated Maturity of the Indebtedness being refinanced (or if shorter,
the Term Loans) and, if such Refinancing Indebtedness is Guaranteed by any
Restricted Subsidiary of the Borrower, each such Guarantee shall be subordinated
to the prior payment in full of the Term Loans on terms consistent with those
for senior subordinated debt securities issued by companies sponsored by CD&R or
otherwise customary (in each case, determined in good faith by the Borrower),
(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness and (3) Refinancing Indebtedness shall not include
(x) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness of the Borrower or a Subsidiary Guarantor that
could not have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.  Any Refinancing
Indebtedness Incurred pursuant to subsection 7.1(b)(iii) to refinance the Senior
Interim Loan Facility shall not have a Stated Maturity that is earlier than
seven and one half years after the Closing Date.

 

“Register”:  as defined in subsection 10.6(b).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

48

--------------------------------------------------------------------------------


 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the LC
Facility Issuing Bank pursuant to subsection 2.6(e) for amounts drawn on the LC
Facility Letters of Credit.

 

“Reinvested Amount”:  with respect to any Asset Disposition permitted by
subsection 7.4 or any Recovery Event, an amount equal to that portion of the Net
Available Cash thereof as shall, according to a certificate signed by a
Responsible Officer of the Borrower delivered to the Administrative Agent at the
end of the applicable reinvestment period provided for in subsection 7.4(b)(i),
be reinvested or committed to be reinvested in the business of the Borrower and
its Restricted Subsidiaries in a manner consistent with the requirements of
subsection 7.4 and the other provisions hereof within 450 days from the later of
the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (or, if such reinvestment is a
project authorized by the Board of Directors that will take longer than 15
months to complete, the period of time necessary to complete such project).

 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent, or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under subsection
7.5, or acquiring, developing, maintaining, owning, prosecuting, protecting or
defending its intellectual property and associated rights (including but not
limited to receiving or paying royalties for the use thereof) relating to the
business or businesses of the Borrower or any Subsidiary thereof, (y) any taxes
of a Parent attributable (1) to any taxable period (or portion thereof) ending
on or prior to the Closing Date and incurred in connection with the
Transactions, or (2) to any Parent’s receipt of (or entitlement to) any payment
in connection with the Transactions, including any payment received after the
Closing Date pursuant to any agreement related to the Transactions or (z) any
other federal, state, foreign, provincial or local taxes measured by income for
which any Parent is liable, up to an amount not to exceed, with respect to
federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a

 

49

--------------------------------------------------------------------------------


 

consolidated basis as if the Borrower had filed a consolidated return on behalf
of an affiliated group (as defined in Section 1504 of the Code or an analogous
provision of state, local or foreign law) of which it were the common parent, or
with respect to state, foreign, provincial or local taxes, the amount of any
such taxes that the Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated, combined, unitary or
affiliated basis as if the Borrower had filed a consolidated, combined, unitary
or affiliated return on behalf of an affiliated group consisting only of the
Borrower and its Subsidiaries (in each case, reduced by any such taxes paid
directly by the Borrower or its Subsidiaries).  Taxes include all interest,
penalties and additions related thereto.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Intercreditor Agreement”:  as defined in subsection 7.8(c).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

 

“Repricing”:  as defined in subsection 3.4(i).

 

“Required Interim Loan Refinancing”:  any offering or issuance of indebtedness
or securities of the Borrower or any of its Subsidiaries pursuant to
Section 4(a) of the Fee Letter, dated April 9, 2007, among Acquisition Co.,
CGMI, JPMSI, JPMorgan, BAS, BAB, Bank of America, N.A., Blue Ridge Investments,
L.L.C., GSCP and Morgan Stanley.

 

“Required Lenders”:  Non-Defaulting Lenders the sum of whose outstanding
Individual Lender Exposures represent at least a majority of the sum of the
aggregate amount of all outstanding Term Loans and LC Facility Exposures of
Non-Defaulting Lenders.

 

“Required Non-Original Lenders”:  Non-Defaulting Lenders (other than Original
Lenders) the sum of whose outstanding Individual Lender Exposures represent at
least a majority of the sum of the aggregate amount of all outstanding Term
Loans and LC Facility Exposures of Non-Defaulting Lenders (other than Original
Lenders).

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant

 

50

--------------------------------------------------------------------------------


 

controller of such Person, who has been designated in writing to the
Administrative Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, (c) with respect to subsection 6.7 and without
limiting the foregoing, the general counsel of such Person, (d) with respect to
ERISA matters, the senior vice president - human resources (or substantial
equivalent) of such Person and (e) any other individual designated as a
“Responsible Officer” for the purposes of this Agreement by the Board of
Directors or equivalent body of such Person.  For all purposes of this
Agreement, the term “Responsible Officer” shall mean a Responsible Officer of
the Borrower unless the context otherwise requires.

 

“Restricted Payment”:  as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Administrative Agent”:  Citibank, N.A., in its capacity as
administrative agent under the Revolving Credit Agreement, and its successors
and assigns.

 

“Revolving Collateral Agent”:  Citibank, N.A., in its capacity as collateral
agent under the Revolving Credit Agreement, and its successors and assigns.

 

“Revolving Credit Agreement”:  that Revolving Credit Agreement, dated as of the
date hereof, among the Borrower, certain Subsidiaries of the Borrower party
thereto, the lenders party thereto, JPMorgan, as syndication agent and Citibank,
N.A., as administrative agent and as collateral agent for the Revolving Secured
Parties, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original administrative agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Revolving
Credit Agreement or one or more other credit agreements or otherwise, unless
such agreement or, instrument or document expressly provides that it is not
intended to be and is not a Revolving Credit Agreement hereunder).  Any
reference to the Revolving Credit Agreement hereunder shall be deemed a
reference to any Revolving Credit Agreement then in existence.

 

“Revolving Facility”:  the collective reference to the Revolving Credit
Agreement, any Revolving Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced,

 

51

--------------------------------------------------------------------------------


 

renewed, repaid, increased or extended from time to time (whether in whole or in
part, whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Revolving Credit Agreement or
one or more other credit agreements, indentures or financing agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not a Revolving Facility hereunder).  Without
limiting the generality of the foregoing, the term “Revolving Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of Holding as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Revolving Loan”:  a loan made pursuant to the Revolving Credit Agreement.

 

“Revolving Loan Documents”:  the Loan Documents as defined in the Revolving
Credit Agreement, as the same may be amended, supplemented, waived, otherwise
modified, extended, renewed, refinanced or replaced from time to time.

 

“Revolving Secured Parties”:  the Revolving Administrative Agent, the Revolving
Collateral Agent and each Person that is a lender under the Revolving Credit
Agreement.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“SEC”:  the Securities and Exchange Commission.

 

“Section 2.5 Additional Amendment”:  as defined in subsection 2.5(c).

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Agreement”:  the Security Agreement delivered to the Collateral Agent
as of the date hereof substantially in the form of Exhibit K, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property (if any), the Guarantee and Collateral Agreement, the
Security Agreement and all other similar security documents hereafter delivered
to the Collateral Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of the Loan Parties hereunder and/or
under any of the other Loan Documents or to secure any guarantee of any such

 

52

--------------------------------------------------------------------------------


 

obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
subsection 6.9(b) or 6.9(c), in each case, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Senior Credit Facilities”:  collectively, the Revolving Facility, the Term Loan
Facility and the LC Facility.

 

“Senior Interim Loan Agreement”:  the Senior Interim Loan Credit Agreement,
dated as of the Closing Date, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original Senior Interim Loan Agreement
or other credit agreements, indentures or otherwise, unless such agreement or
instrument expressly provides that it is not intended to be and is not a Senior
Interim Loan Agreement hereunder).

 

“Senior Interim Loan Documents”:  the Loan Documents as defined in the Senior
Interim Loan Agreement, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

 

“Senior Interim Loan Facility”:  the collective reference to the Senior Interim
Loan Agreement, any Senior Interim Loan Documents, any notes issued pursuant
thereto and any guarantee agreement, and other guarantees and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Senior Interim
Loan Agreement or other credit agreements, indentures (including any Senior
Notes Indenture) or otherwise, unless such agreement expressly provides that it
is not intended to be and is not a Senior Interim Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Senior Interim Loan
Facility” shall include (x) any Senior Notes Indenture and (y) any agreement
(i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder, (iv) otherwise
altering the terms and conditions thereof or (v) evidencing or governing any
Indebtedness Incurred pursuant to any Required Interim Loan Refinancing.

 

“Senior Interim Loan Facility Indebtedness”:  any Senior Interim Loans, and any
Indebtedness incurred under the Senior Interim Loan Facility pursuant to
subsection 7.1(b)(iii), including any Senior Notes so incurred to refinance any
Senior Interim Loans.  Notwithstanding the foregoing, the Stated Maturity of the
Senior Interim Loan Facility Indebtedness (including, without limitation, any
Senior Notes) shall not be earlier than seven and one half years after the
Closing Date.

 

53

--------------------------------------------------------------------------------


 

“Senior Interim Loans”:  any loans made pursuant to the Senior Interim Loan
Agreement on the Closing Date.

 

“Senior Notes”:  (a) any Senior Notes of the Borrower to be issued after the
Closing Date upon the conversion or exchange of the Senior Interim Loans for
such Senior Notes, or to refinance in whole or in part the Senior Interim Loans
or any notes issued to refinance or upon the conversion or exchange of any
Senior Interim Loans, and (b) any substantially similar Senior Notes (whether
registered under the Securities Act or otherwise) that have been exchanged for
any such other Senior Notes; in each case as any such Senior Notes may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Senior Notes Indenture”:  any indenture governing any Senior Notes, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

 

“ServiceMaster”:  as defined in the Recitals hereto.

 

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

 

“Settlement Service”:  as defined in subsection 10.6(b)(vi).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solicited Discount Proration”:  as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(j)(iv) substantially in the form of Exhibit P.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in subsection
3.4(j).

 

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or

 

54

--------------------------------------------------------------------------------


 

a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small amount of
capital.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets.

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

55

--------------------------------------------------------------------------------


 

“Specified Discount”:  as defined in subsection 3.4(j)(ii).

 

“Specified Discount Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower of Discounted Term Loan Prepayment made pursuant to subsection
3.4(j)(ii) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit M, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”:  as defined in subsection 3.4(j).

 

“Specified Discount Proration”:  as defined in subsection 3.4(j).

 

“Specified Existing Tranche”:  as defined in subsection 2.5(a).

 

“Sponsor”:  as defined in the Recitals.

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Submitted Amount”:  as defined in subsection 3.4(j).

 

“Submitted Discount”:  as defined in subsection 3.4(j).

 

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loans pursuant to a written
agreement.

 

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan DocumentDocuments provided pursuant to the Guarantee and Collateral
Agreement.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower that executes and delivers a Subsidiary Guarantee,
in each case, unless and until such time as the respective Subsidiary Guarantor
ceases to constitute a Domestic

 

56

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower or is released from all of its obligations under the
Subsidiary Guarantee in accordance with the terms and provisions thereof or
hereof.

 

“Successor Company”:  as defined in subsection 7.3(a)(i).

 

“Supermajority Lenders”:  Non-Defaulting Lenders the sum of whose outstanding
Individual Lender Exposures represent at least 66 2/3% of the sum of the
aggregate amount of all outstanding Term Loans and LC Facility Exposures of
Non-Defaulting Lenders.

 

“Supermajority Termination Date”: as defined in subsection 10.1(a)(vii).

 

“Supervisory Review Process”:  as defined in subsection 3.10(c).

 

“Syndication Agent”:  as defined in the Preamble hereto.

 

“Syndication Date”:  the date on which the Administrative Agent, in its
reasonable discretion, advises the Borrower that the primary syndication of the
Term Loan Commitments and Term Loans has been completed.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of the Closing
Date, among the Borrower, Holding, Investment Holding and Holding Parent, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, a member state of The
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof or obligations Guaranteed by the United
States of America or a member state of The European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Borrower or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no

 

57

--------------------------------------------------------------------------------


 

rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization) at the time such Investment is made,
(iii) repurchase obligations for underlying securities or instruments of the
types described in clause (i) or (ii) above entered into with a bank meeting the
qualifications described in clause (ii) above, (iv) Investments in commercial
paper, maturing not more than 24 months after the date of acquisition, issued by
a Person (other than that of the Borrower or any of its Subsidiaries), with a
rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (v) Investments in securities maturing not more
than 24 months after the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States of America, or by any
political subdivision or taxing authority thereof, and rated at least “BBB-” by
S&P or “Baa3” by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vi) Indebtedness or Preferred Stock (other than of the Borrower or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vii) investment funds investing
95% of their assets in securities of the type described in clauses
(i)-(vi) above (which funds may also hold reasonable amounts of cash pending
investment and/or distribution), (viii) any money market deposit accounts issued
or offered by a domestic commercial bank or a commercial bank organized and
located in a country recognized by the United States of America, in each case,
having capital and surplus in excess of $250.0 million (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended, and (ix) similar investments
approved by the Board of Directors in the ordinary course of business.

 

“Term Loan”:  each Closing Date Term Loan, Delayed Draw Term Loan and LC
Facility Term Loan, collectively, the “Term Loans”; it being understood that
each Term Loan shall be either a Tranche A Term Loan or a Tranche B Term Loan.

 

“Term Loan Commitment”:  as to any Lender, its Closing Date Term Loan Commitment
and Delayed Draw Term Loan Commitment; collectively, as to all the Term Lenders,
the “Term Loan Commitments”.  The original aggregate amount of the Term Loan
Commitments on the Closing Date is $2,650,000,000.

 

“Term Loan Exposure”:  as to any Lender, at any time, the amount of (x) unpaid
Term Loans made by such Lender pursuant to subsection 2.1(a) and (y) outstanding
Delayed Draw Term Loan Commitments.

 

“Term Loan Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any LC Facility Letter of
Credit) issued pursuant hereto and any guarantee and collateral agreement,
patent and trademark security agreement, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be

 

58

--------------------------------------------------------------------------------


 

amended, supplemented, waived or otherwise modified from time to time, or
refunded, refinanced, restructured, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original agent and lenders or other agents and lenders or otherwise, and whether
provided under this Agreement or one or more other credit agreements, indentures
or financing agreements or otherwise, unless such agreement, document or
instrument expressly provides that it is not intended to be and is not a Term
Loan Facility hereunder).  Without limiting the generality of the foregoing, the
term “Term Loan Facility” shall include any agreement (i) changing the maturity
of any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 

“Term Loan Lender”:  any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

 

“Term Loan Maturity Date”:  July 24, 2014.

 

“Term Loan Note”:  each Term Loan Note as defined in subsection 2.2(a), and
collectively, the “Term Loan Notes”.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.

 

“Total LC Facility Deposit”:  at any time, the sum of all LC Facility Deposits
at such time, as the same may be reduced from time to time pursuant to
subsection 3.15.

 

“Total Liquidity”:  at any time, the sum of (a) the aggregate amount available
to be borrowed by any Loan Party under the Revolving Facility and any other
revolving credit facility plus (b) the Unrestricted Cash of the Borrower and its
Restricted Subsidiaries.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  each Tranche of Term Loans available hereunder, with there being one
on the Closing Date.with respect to (x) Term Loans or Term Loan Commitments,
refers to whether such Loans or Term Loan Commitments are (1) Tranche A Term
Loans, (2) Tranche B Term Loans or (3) an Extended Tranche of Term Loans and
(y) LC Facility Deposits or LC Facility Commitments, refers to whether such LC
Facility Deposits or LC Facility Commitments are (1) Tranche A LC Facility
Deposits, (2) Tranche B LC Facility Deposits or (3) an Extended Tranche of LC
Facility Deposits.

 

“Tranche A LC Facility Deposit”:  each LC Facility Deposit other than a Tranche
B LC Facility Deposit.

 

59

--------------------------------------------------------------------------------


 

“Tranche A LC Facility Lender”:  any Lender having a Tranche A LC Facility
Deposit outstanding hereunder, and all such Lenders collectively the “Tranche A
LC Facility Lenders”.

 

“Tranche A LC Facility Maturity Date”:  July 24, 2014.

 

“Tranche A LC Facility Percentage”:  as to any Tranche A LC Facility Lender at
any time, the percentage which (a) such Tranche A LC Facility Lender’s Tranche A
LC Facility Deposit then outstanding constitutes of (b) the sum of all of the
Tranche A LC Facility Deposits then outstanding.

 

“Tranche A Term Loan”:  each Term Loan other than a Tranche B Term Loan or any
Extended Loan, the final maturity date of which is the Tranche A Term Loan
Maturity Date.

 

“Tranche A Term Loan Maturity Date”:  July 24, 2014.

 

“Tranche A Term Loan Lender”:  any Lender having a Tranche A Term Loan
outstanding hereunder; and all such Lenders, collectively, the “Tranche A Term
Loan Lenders”.

 

“Tranche B LC Facility Deposit”:  each LC Facility Deposit converted to a
Tranche B LC Facility Deposit on the Amendment No. 1 Effective Date pursuant to
Amendment No. 1.

 

“Tranche B LC Facility Lender”:  any Lender having a Tranche B LC Facility
Deposit outstanding hereunder, and all such Lenders collectively the “Tranche B
LC Facility Lenders”.

 

“Tranche B LC Facility Maturity Date”:  January 31, 2017.

 

“Tranche B LC Facility Percentage”:  as to any Tranche B LC Facility Lender at
any time, the percentage which (a) such Tranche B LC Facility Lender’s Tranche B
LC Facility Deposit then outstanding constitutes of (b) the sum of all of the
Tranche B LC Facility Deposits then outstanding.

 

“Tranche B Term Loan”:  each Term Loan converted to a Tranche B Term Loan
pursuant to Amendment No. 1 or from a Tranche B LC Facility Deposit pursuant to
subsection 2.6(e), the final maturity date of which is the Tranche B Term Loan
Maturity Date.

 

“Tranche B Term Loan Maturity Date”:  January 31, 2017.

 

“Tranche Percentage”:  as to any Lender at any time, (i) with respect to Tranche
A Term Loans, the percentage which (a) such Lender’s Tranche A Term Loans
constitutes of (b) the sum of all of the Tranche A Term Loans outstanding at
such time; or (ii) with respect to Tranche B Term Loans, the percentage which
(a) such Lender’s Tranche B Term Loans constitutes of (b) the sum of all of the
Tranche B Term Loans outstanding at such time.

 

“Transaction Documents”:  (i) the Loan Documents, (ii) the Merger Agreement,
(iii) the Revolving Loan Documents and (iv) the Senior Interim Loan Documents.

 

60

--------------------------------------------------------------------------------


 

“Transactions”:  collectively, any or all of the following:  (i) the Merger,
(ii) the repayment at maturity or redemption of the 2007 Notes, the redemption
of the 2009 Notes, (iii) the repayment or refinancing of Existing Specified
Indebtedness, (iv) the entry into the Senior Interim Loan Facility and
Incurrence of Indebtedness thereunder by one or more of the Borrower and its
Subsidiaries, including any Required Interim Loan Refinancing, (v) the entry
into this Agreement and the Incurrence of Indebtedness hereunder by one or more
of the Borrower and its Subsidiaries, (vi) the execution, delivery and
performance of the Revolving Loan Documents and the borrowings on the Closing
Date thereunder, and (vii) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  as of any date of determination, cash, Cash Equivalents
and Temporary Cash Investments, other than (i) as disclosed in the consolidated
financial statements of the Borrower as a line item on the balance sheet as
“restricted cash” and (ii) cash, Cash Equivalents and Temporary Cash Investments
of a Captive Insurance Subsidiary or Home Warranty Subsidiary to the extent such
cash, Cash Equivalents and Temporary Cash Investments are not permitted by
applicable law or regulation to be dividended, distributed or otherwise
transferred to the Borrower or any Restricted Subsidiary that is not either a
Captive Insurance Subsidiary or a Home Warranty Subsidiary.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under subsection 7.5.  The Board of
Directors may designate any

 

61

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary to be a Restricted Subsidiary; provided that immediately
after giving effect to such designation (x) the Borrower could Incur at least
$1.00 of additional Indebtedness under subsection 7.1(a) or (y) the Consolidated
Coverage Ratio would be greater than it was immediately prior to giving effect
to such designation or (z) such Subsidiary shall be a Special Purpose Subsidiary
with no Indebtedness outstanding other than Indebtedness that can be Incurred
(and upon such designation shall be deemed to be Incurred and outstanding)
pursuant to subsection 7.1(b).  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

 

“Voting Stock”:  as defined in the definition of “Change of Control”.

 

1.2                                 Other Definitional Provisions.

 

(a)                                  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Term Loan Notes, any other Loan Document or any certificate or other document
made or delivered pursuant hereto.

 

(b)                                 As used herein and in any Term Loan Notes
and any other Loan Document, and any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms relating to the Borrower
and its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
if not expressly followed by such phrase or the phrase “but not limited to.”

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:  (i)
“or” is not exclusive; (ii) all accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP; and (iii) references
to sections of, or rules under, the Securities Act shall be deemed to include
substitute, replacement or successor sections or rules adopted by the SEC from
time to time.

 

(f)                                    Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

62

--------------------------------------------------------------------------------


 

SECTION 2.                                          AMOUNT AND TERMS OF
COMMITMENTS.

 

2.1                                 Term Loans and LC Facility Deposits.

 

(a)                                  Term Loans.

 

(i)                                     Subject to the terms and conditions
hereof, (x) each Lender holding a Closing Date Term Loan Commitment severally
agrees to make, in Dollars, in a single draw on the Closing Date, one or more
term loans (each, a “Closing Date Term Loan”) to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
in Schedule A-1 under the heading “Closing Date Term Loan Commitment”, as such
amount may be adjusted or reduced pursuant to the terms hereof and (y) each
Lender holding a Delayed Draw Term Loan Commitment severally agrees to make, in
Dollars, from time to time during the Delayed Draw Term Loan Commitment Period,
subject to the terms and conditions hereof, delayed draw term loans on no more
than two occasions (each, a “Delayed Draw Term Loan”) to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such
lender’s name in Schedule A-2 under the heading “Delayed Draw Term Loan
Commitment”, as such amount may be adjusted or reduced pursuant to the terms and
conditions hereof.

 

(ii)                                  The Term Loans, except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurocurrency Loans; provided that unless the
Administrative Agent either otherwise agrees in its sole discretion or has
determined that the Syndication Date has occurred, all Closing Date Term Loans
shall be maintained during (A) the first week following the Closing Date as ABR
Loans and (B) thereafter, until the date that is 90 days following the Closing
Date, shall be maintained as (x) ABR Loans or (y) Eurocurrency Loans with an
Interest Period of one month, with the first such Interest Period commencing on
the first day of the period described in this clause (B).

 

(iii)                               The Term Loans shall be made by each such
Lender in an aggregate principal amount which (x) in the case of Closing Date
Term Loans, does not exceed the Closing Date Term Loan Commitment of such Lender
and (y) in the case of Delayed Draw Term Loans made on the Closing Date, when
aggregated with all Delayed Draw Term Loans made under subsection 2.1(a)(i)(y),
does not exceed the Delayed Draw Term Loan Commitment of such Lender on the
Closing Date and (C) in the case of Delayed Draw Term Loans made in any
borrowing after the Closing Date, does not exceed the unused and available
Delayed Draw Term Loan Commitment of such Lender at such time.  Once repaid,
Term Loans incurred hereunder may not be reborrowed.

 

(b)                                 LC Facility Deposits.  On the terms and
subject to the conditions contained in this Agreement, each LC Facility Lender
severally agrees to make an LC Facility Deposit on the Closing Date in an amount
equal to such LC Facility Lender’s LC Facility Commitment.

 

2.2                                 Term Loan Notes.

 

(a)                                  The Borrower agrees that, upon the request
to the Administrative Agent by any Term Loan Lender made on or prior to the
Closing Date or in connection with any assignment

 

63

--------------------------------------------------------------------------------


 

pursuant to subsection 10.6(b), in order to evidence such Term Loan Lender’s
Term Loan, the Borrower will execute and deliver to such Term Loan Lender a
promissory note substantially in the form of Exhibit A (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “Term Loan
Note”), with appropriate insertions therein as to payee, date and principal
amount, payable to such Term Loan Lender and in a principal amount equal to the
unpaid principal amount of the applicable Term Loans made (or acquired by
assignment pursuant to subsection 10.6(b)) by such Term Loan Lender to the
Borrower.  Each Term Loan Note shall be dated the Closing Date and shall be
payable as provided in subsection 2.2(b) and provide for the payment of interest
in accordance with subsection 3.1.

 

(b)                                 The aggregate Term Loans of all the Term
Loan Lenders shall be payable in consecutive quarterly installments up to and
including (x) the Tranche A Term Loan Maturity Date (in the case of Tranche A
Term Loans) and (y) the Tranche B Term Loan Maturity Date (in the case of
Tranche B Term Loans), in each case (subject to reduction as provided in
subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Tranche
A Term Loan Maturity Date or Tranche B Term Loan Maturity Date, as applicable

 

0.25% of the original aggregate principal amount of the Term Loans (as such
amount may be increased by the funding of Delayed Draw Term Loans)

 

 

 

Tranche A Term Loan Maturity Date

 

allAll unpaid aggregate principal amounts of any outstanding Tranche A Term
Loans

 

 

 

Tranche B Term Loan Maturity Date

 

All unpaid aggregate principal amounts of any outstanding Tranche B Term Loans

 

2.3                                 Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent notice specifying the amount of the
Term Loans to be borrowed and the proposed Borrowing Date (which notice must
have been received by the Administrative Agent prior to 9:30 A.M., New York City
time, and shall be irrevocable after funding) (i) in the case of Closing Date
Term Loans, on the Closing Date, and (ii) in the case of Delayed Draw Term Loans
to be made following the Closing Date, three Business Days, prior to the date of
Borrowing specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof.  Each
Lender having a Term Loan Commitment will make the amount of its pro rata share
of the Term Loan Commitments available, in each case for the account of the
Borrower at the office of the Administrative Agent specified in subsection 10.2
prior to 12:00 P.M., New York City time, (x) on the Closing Date, in the case of
a Borrowing

 

64

--------------------------------------------------------------------------------


 

of Closing Date Term Loans, and (y) on the Borrowing Date specified in the
notice delivered pursuant to this subsection 2.3, in the case of Delayed Draw
Term Loans, in each case in funds immediately available to the Administrative
Agent.  The Administrative Agent shall on such date credit the account of the
Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

 

2.4                                 Record of Loans.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Term Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain the
Register pursuant to subsection 10.6(b), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Term Loan made
hereunder, the Type thereof and each Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, (iii) the
amount of each LC Facility Participation and (iv) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to subsection 2.4(b) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

 

2.5                                 [Reserved]

 

2.5                                 .Extension Amendments.

 

(a)                                  The Borrower may at any time and from time
to time request that all or a portion, including one or more Tranches, of the
Term Loans (including any Extended Loans) or LC Facility Deposits (including any
Extended LC Facility Deposits), each existing at the time of such request (each,
an “Existing Tranche” and the Term Loans of such Tranche, the “Existing Loans”,
or the LC Facility Deposits of such Tranche, the “Existing LC Facility
Deposits”, as applicable) be converted to extend the scheduled maturity date(s)
with respect to all or a portion of any principal amount of any Existing Tranche
(any such Existing Tranche which has been so extended, “Extended Tranche” and
the Term Loans of such Tranche, the “Extended Loans”, or the LC Facility
Deposits of such Tranche, the “Extended LC Facility Deposits”, as applicable)
and to provide for other terms consistent with this subsection 2.5.  In order to
establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms

 

65

--------------------------------------------------------------------------------


 

shall be identical to those applicable to the Existing Tranche from which they
are to be converted (the “Specified Existing Tranche”) except (x) all or any of
the final maturity dates of such Extended Tranches may be delayed to later dates
than the final maturity dates of the Specified Existing Tranche, (y) (A) the
interest margins with respect to the Extended Tranche may be higher or lower
than the interest margins for the Specified Existing Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Tranche in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) the commitment fee, if any, with respect to the Extended
Tranche may be higher or lower than the commitment fee, if any, for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided that any payment by the Borrower to be
applied pursuant to clause (ii) of the third sentence of subsection 2.6(e)(ii)
shall be applied to each Tranche of LC Facility Deposits on a pro rata basis and
any payment from the Credit-Linked Deposit Account pursuant to subsection
2.6(e)(iii) shall reduce the LC Facility Deposits of each Tranche on a pro rata
basis.  No Lender shall have any obligation to agree to have any of its Existing
Loans or Existing LC Facility Deposits, as applicable, converted into an
Extended Tranche pursuant to any Extension Request.  Any Extended Tranche shall
constitute a separate Tranche of Term Loans or LC Facility Deposits, as
applicable, from the Specified Existing Tranches and from any other Existing
Tranches (together with any other Extended Tranches so established on such
date).

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Tranche that
it has elected to convert into an Extended Tranche.  In the event that the
aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election.

 

(c)                                  Extended Tranches shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins or fees
referenced in subsection 2.5(a) clauses (x) to (z) and which, except to the
extent expressly contemplated by the penultimate sentence of this subsection
2.5(c) and notwithstanding anything to the contrary set forth in subsection
10.1, shall not require the consent of any Lender other than the Extending
Lenders with respect to the Extended Tranches established thereby and, in the
case of any Extended Tranche of LC Facility Deposits, the applicable LC Facility
Issuing Bank) executed by the Loan Parties, the Administrative Agent, the
Extending Lenders and, in the case of any Extended Tranche of LC Facility
Deposits, the applicable LC Facility Issuing Bank.  No Extension Amendment shall
provide for any Extended Tranche in an aggregate principal amount that is less
than (x) $200.0 million, in the case of any Extended Tranche of Term Loans or
(y) $15.0 million, in the case of any Extended Tranche of LC Facility Deposits. 
Notwithstanding anything to the contrary in this Agreement and without limiting
the generality or applicability of subsection 10.1 to any Section 2.5 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional

 

66

--------------------------------------------------------------------------------


 

amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.5 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Section 2.5 Additional
Amendments do not become effective prior to the time that such Section 2.5
Additional Amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Loans or Extended LC
Facility Deposits provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such Section 2.5 Additional Amendments to become effective in accordance with
subsection 10.1; provided, further, that no Extension Amendment may provide for
(A) any Extended Tranche to be secured by any Collateral or other assets of any
Loan Party that does not also secure the Existing Tranches and (B) in the case
of an Extended Tranche of Term Loans, or LC Facility Term Loans arising under an
Extended Tranche of LC Facility Deposits, so long as the Term Loans or LC
Facility Deposits (or LC Facility Term Loans with respect thereto), as
applicable, of the Specified Existing Tranche from which such Extended Loans or
Extended LC Facility Deposits, as applicable, were converted are outstanding,
any mandatory prepayment provisions that do not also apply to Term Loans of (or
arising under, in the case of LC Facility Term Loans) such Specified Existing
Tranche such that such Term Loans receive at least a pro rata amount of such
mandatory prepayments.  It is understood and agreed that each Lender that has
consented to Amendment No. 1 has consented for all purposes requiring its
consent, and shall at the effective time thereof be deemed to consent to each
amendment to this Agreement and the other Loan Documents authorized by this
subsection 2.5 and the arrangements described above in connection therewith
except that the foregoing shall not constitute a consent on behalf of any Lender
to the terms of any Section 2.5 Additional Amendment.  In connection with any
Extension Amendment, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, on any date on which any Existing Tranche is
converted to extend the related scheduled maturity date(s) in accordance with
clause (a) above (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Tranche so converted by such Lender on
such date, and such Extended Tranches shall be established as a separate Tranche
from the Specified Existing Tranche and from any other Existing Tranches
(together with any other Extended Tranches so established on such date).

 

(e)                                  If, in connection with any proposed
Extension Amendment, any Lender declines to consent to the applicable extension
on the terms and by the deadline set forth in the applicable Extension Request
(each such Lender, a “Non-Extending Lender”) then the Borrower may, on notice to
the Administrative Agent and the Non-Extending Lender, (A) replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to subsection 10.6 (with the assignment fee and
any other costs and expenses to be paid by the Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender; provided, further, that
the applicable assignee shall have agreed to provide Loans or LC Facility
Deposits, as applicable, on the terms set forth in such Extension Amendment; and
provided, further, that all obligations of the Borrower

 

67

--------------------------------------------------------------------------------


 

owing to the Non-Extending Lender relating to the Term Loans or LC Facility
Deposits, as applicable, and participations so assigned shall be paid in full by
the assignee Lender to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) as applicable (x) prepay the Term Loans of such
Non-Extending Lender, in whole or in part, subject to subsection 3.12, without
premium or penalty or (y) direct the Administrative Agent to reduce the LC
Facility Deposits of such Non-Extending Lender, in whole or in part, subject to
subsection 3.12 and 3.15(b), without premium or penalty.  In connection with any
such replacement under this subsection 2.5, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (b)
the date as of which all obligations of the Borrower owing to the Non-Extending
Lender relating to the Term Loans or LC Facility Deposits, as applicable, and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

2.6                                 LC Facility Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Borrower may request, including on behalf of
any Restricted Subsidiary, the issuance of (and the applicable LC Facility
Issuing Bank shall issue) LC Facility Letters of Credit, at any time and from
time to time during the LC Facility Availability Period, in each case for the
account of the Borrower and denominated in Dollars, in a form reasonably
acceptable to the Administrative Agent and the applicable LC Facility Issuing
Bank.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any LC Facility Letter of Credit
Request, any other form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with any LC
Facility Issuing Bank relating to any LC Facility Letter of Credit, the terms
and conditions of this Agreement shall control.  Unless otherwise agreed by the
applicable LC Facility Issuing Bank and the Borrower at the time of issuance,
each LC Facility Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of an LC Facility Letter
of Credit (or the amendment, renewal or extension of an outstanding LC Facility
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable LC Facility Issuing Bank) to the applicable LC Facility Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) an LC Facility Letter of Credit
Request requesting the issuance of an LC Facility Letter of Credit, or
identifying the outstanding LC Facility Letter of Credit to be amended, renewed
or extended, and specifying (A) the date of issuance, amendment, renewal or
extension (which shall be a Business Day), (B) the date on which such LC
Facility Letter of Credit is to expire (which shall comply with subsection
2.6(c)), (C) the amount of such LC Facility Letter of Credit, (D) the name and
address of the beneficiary thereof and (E) such other information as shall

 

68

--------------------------------------------------------------------------------


 

be necessary to issue, amend, renew or extend such LC Facility Letter of
Credit.  Upon receipt of any LC Facility Letter of Credit Request, the
applicable LC Facility Issuing Bank shall (i) confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such LC Facility Letter of Credit Request from the Borrower and, if not
so received, such LC Facility Issuing Bank shall provide the Administrative
Agent with a copy thereof and (ii) process such LC Facility Letter of Credit
Request and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the LC Facility Letter of Credit requested
thereby (but in no event shall any LC Facility Issuing Bank be required to issue
any LC Facility Letter of Credit earlier than three Business Days after its
receipt of the LC Facility Letter of Credit Request therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such LC Facility Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by such LC Facility Issuing Bank and the
Borrower.  Promptly after the issuance or amendment of any LC Facility Letter of
Credit, the applicable LC Facility Issuing Bank shall notify the Borrower and
the Administrative Agent, in writing, of such issuance or amendment and such
notice shall be accompanied by a copy of such issuance or amendment.  Upon
receipt of such notice, the Administrative Agent shall promptly notify the LC
Facility Lenders, in writing, of such issuance or amendment, and if so requested
by any LC Facility Lender the Administrative Agent shall provide to such LC
Facility Lender copies of such issuance or amendment.  An LC Facility Letter of
Credit shall not be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each LC Facility Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, the LC Facility Exposure would
exceed the Total LC Facility Deposit.

 

(c)                                  Expiration Date.  Each LC Facility Letter
of Credit shall expire at or prior to the close of business on the earlier of
(i) the date twelve months after the date of the issuance of such LC Facility
Letter of Credit or, in the case of any renewal or extension thereof, twelve
months (or such longer term as may be agreed by the applicable LC Facility
Issuing Bank, subject to clause (ii) below) after such renewal or extension;
provided that, if the Borrower and the applicable LC Facility Issuing Bank so
agree, any LC Facility Letter of Credit (each, an “Auto-Extension Letter of
Credit”) may provide for the automatic renewal of such LC Facility Letter of
Credit for successive twelve month terms (or such longer terms as may be agreed)
(subject in any event to clause (ii) below) and (ii) the date that is five
Business Days prior to the Tranche B LC Facility Maturity Date (except to the
extent such LC Facility Letter of Credit is cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable LC Facility
Issuing Bank), provided that, subject to the foregoing clause (ii), if on the
date that is five Business Days prior to the Tranche A LC Facility Maturity
Date, the aggregate of the Tranche B LC Facility Deposits of all the Lenders
then outstanding is less than the sum of the LC Facility Exposure then
outstanding (after giving effect to any maturity of any Letter of Credit on such
date), then on such date the Administrative Agent will give notice to such
effect to Borrower and the Borrower will, as soon as practicable but in any
event within five Business Days of making such determination, first, pay any
Reimbursement Obligations then outstanding and, second, cash collateralize any
outstanding LC Facility Letters of Credit on terms reasonably satisfactory to
the Administrative Agent, as shall be necessary to cause the aggregate of the
Tranche B LC Facility Deposits then outstanding to equal or exceed the LC
Facility Exposure then outstanding (after giving effect to any maturity of any
Letter of Credit on such date, and treating any LC Facility Letter of Credit so

 

69

--------------------------------------------------------------------------------


 

cash collateralized as not outstanding for purposes of this subsection 2.6(c)). 
Once an Auto-Extension Letter of Credit has been issued, the LC Facility Lenders
shall be deemed to have authorized (but may not require) the LC Facility Issuing
Bank to permit the extension of such LC Facility Letter of Credit at any time to
an expiry date not later than the Tranche B LC Facility Maturity Date (except to
the extent such LC Facility Letter of Credit is cash collateralized or
backstopped pursuant to arrangements reasonably acceptable to the applicable LC
Facility Issuing Bank).

 

(d)                                 Participations.  By the issuance of an LC
Facility Letter of Credit (or an amendment to an LC Facility Letter of Credit
increasing the amount thereof), without any further action on the part of the
applicable LC Facility Issuing Bank or the LC Facility Lenders, such LC Facility
Issuing Bank hereby grants to each LC Facility Lender, and each LC Facility
Lender hereby irrevocably and unconditionally acquires from such LC Facility
Issuing Bank, without recourse or warranty, an undivided participation in each
LC Facility Letter of Credit equal to such LC Facility Lender’s LC Facility
Percentage of the aggregate amount available to be drawn under such LC Facility
Letter of Credit.  The aggregate purchase price for the participations of each
LC Facility Lender in LC Facility Letters of Credit shall not exceed the amount
of the LC Facility Deposit of such LC Facility Lender and shall be payable
solely from such LC Facility Deposit.  Each LC Facility Lender hereby absolutely
and unconditionally agrees that if the applicable LC Facility Issuing Bank makes
an LC Facility Disbursement which is not reimbursed by the Borrower on the date
due as provided in subsection 2.6(e), or is required to refund any reimbursement
payment in respect of an LC Facility Disbursement to the Borrower for any
reason, the Administrative Agent shall reimburse such LC Facility Issuing Bank
for the amount of such LC Facility Disbursement from the Credit-Linked Deposit
Account in accordance with subsection 2.6(e)(ii).  Each LC Facility Lender
acknowledges and agrees that its authorization granted hereby and obligations
hereunder are unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any LC
Facility Letter of Credit or the occurrence and continuance of a Default or the
return of the LC Facility Deposits.  Without limiting the foregoing, the LC
Facility Lenders irrevocably authorize the LC Facility Agent to apply the LC
Facility Deposits as provided in this subsection 2.6(d).  For the avoidance of
doubt, on the Tranche A LC Facility Maturity Date, the aggregate amount of
participations in LC Facility Letters of Credit held by Tranche A LC Facility
Lenders shall be deemed to be reallocated to the Tranche B LC Facility Lenders,
so that the participation of each Tranche B LC Facility Lender in outstanding LC
Facility Letters of Credit shall be equal to such Tranche B LC Facility Lender’s
Tranche B LC Facility Percentage of the aggregate amount available to be drawn
under such LC Facility Letter of Credit; provided, however, such reallocation
shall be only to the extent the LC Facility Exposure of such Tranche B LC
Facility Lender does not exceed the amount of the LC Facility Deposit of such
Tranche B LC Facility Lender.

 

(e)                                  Reimbursement.

 

(i)                                     If any LC Facility Issuing Bank shall
make any LC Facility Disbursement in respect of any LC Facility Letter of Credit
issued by it, the Borrower shall either (1) reimburse such LC Facility
Disbursement in accordance with this subsection 2.6(e)(i) by paying to the
Administrative Agent for the account of such LC Facility Issuing Bank an amount
equal to such LC Facility Disbursement on or before 5:00 p.m., New York City
time, on the date which is two

 

70

--------------------------------------------------------------------------------


 

Business Days after the Borrower receives notice from such LC Facility Issuing
Bank that an LC Facility Disbursement has been made, or (2) elect to convert
such LC Facility Disbursement into an LC Facility Term Loan in accordance with
subsection 2.6(e)(iii).

 

(ii)                                  If the Borrower shall not have made any
payment under subsection 2.6(e)(i) with respect to an LC Facility Disbursement
(or if any LC Facility Issuing Bank would be required to make an LC Facility
Disbursement and so requests), the LC Facility Issuing Bank shall notify the
Administrative Agent, and then the Administrative Agent shall notify each LC
Facility Lender of the applicable LC Facility Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s LC Facility Percentage
thereof, and the Administrative Agent shall promptly pay to the applicable LC
Facility Issuing Bank each LC Facility Lender’s LC Facility Percentage of such
LC Facility Disbursement from the LC Facility Deposits.  In the event the
Administrative Agent applies LC Facility Deposits held in the Credit-Linked
Deposit Account to an unreimbursed disbursement under an LC Facility Letter of
Credit pursuant to the preceding sentence, the Borrower shall have the right,
within 5 Business Days of the date of reimbursement from the Credit-Linked
Deposit Account, to pay over to the Administrative Agent in reimbursement
thereof an amount equal to the full amount of the disbursement made by such LC
Facility Issuing Bank, and such payment shall be applied by the Administrative
Agent in accordance with clause (ii) of the immediately following sentence. 
Promptly following receipt by the Administrative Agent of any payment by or on
behalf of the Borrower in respect of any LC Facility Disbursement, the
Administrative Agent shall distribute such payment to (i) the applicable LC
Facility Issuing Bank or, (ii) to the extent payments have been made from the LC
Facility Deposits, to the LC Facility Agent to be added ratably to the LC
Facility Deposits of the LC Facility Lenders in the Credit-Linked Deposit
Account in accordance with their respective LC Facility Percentages.  The
Borrower acknowledges that each payment made pursuant to this subsection
2.6(e)(ii) in respect of any LC Facility Disbursement is required to be made for
the benefit of the distributees identified in the immediately preceding
sentence.  Any payment made from the Credit-Linked Deposit Account, or from
funds of the Administrative Agent, pursuant to this paragraph or subsection
3.14(c) to pay any LC Facility Issuing Bank for any LC Facility Disbursement
shall not constitute a Loan except as expressly set forth in clause (iii) below
and shall not relieve the Borrower of its obligation to reimburse such LC
Facility Disbursement.

 

(iii)                               Any payment made from the Credit-Linked
Deposit Account (except to the extent repaid by the Borrower as set forth in
subsections 2.6(e)(i) and (e)(ii)) to reimburse the LC Facility Issuing Bank for
any unreimbursed payment shall be deemed to be an extension of a term loan (such
deemed term loan, an “LC Facility Term Loan”) made on such date by the LC
Facility Lenders ratably in accordance with their LC Facility Percentage;
provided that no Event of Default under subsection 8(f) shall have occurred and
be continuing; provided, further, that the LC Facility Term LoanLoans so funded
shall reduce the Total LC Facility Deposit by an equivalent amount until the
date which is two Business Days after such amount is repaid by or on behalf of
the Borrower (at such time, the amount shall again be available for the issuance
of LC Facility Letters of Credit) in accordance with subsection 2.6(e)(ii)). 
Any amount so funded pursuant to this subsection 2.6(e)(iii) shall be deemed, on
and after the funding date thereof, to be a “Term Loan” for all purposes
hereunder, with any such Term Loan funded by a Tranche A LC Facility Lender in
respect of its Tranche A LC Facility Deposit being deemed a Tranche A Term Loan
and any such Term Loan funded by a Tranche B LC Facility Lender in respect of
its Tranche B LC Facility Deposit being deemed a Tranche B Term Loan, and have
the same terms as other Terms

 

71

--------------------------------------------------------------------------------


 

LoansTerm Loans and Tranche A Term Loans or Tranche B Term Loans, as applicable,
hereunder.  Any LC Facility Term Loans deemed made on the same day shall be
designated a separate Set of Term Loans for all purposes of this Agreement.  All
Tranche A LC Facility Term Loans shall be due and payable in cash, if not
earlier in accordance with this Agreement, no later than the Tranche A LC
Facility Maturity Date and all Tranche B LC Facility Term Loans shall be due and
payable in cash, if not earlier in accordance with this Agreement, no later than
the Tranche B LC Facility Maturity Date.  Any LC Facility Term Loan made by a LC
Facility Lender shall not be deemed made under a Term Loan Commitment.

 

(f)                                    Obligations Absolute.

 

(i)                                     The Borrower’s obligations under this
subsection 2.6 shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment which any of them may have or have had against any LC Facility Issuing
Bank, any LC Facility Lender or any beneficiary of an LC Facility Letter of
Credit; provided that this paragraph shall not relieve any LC Facility Issuing
Bank or any LC Facility Lender of any liability resulting from the gross
negligence or willful misconduct of such LC Facility Issuing Bank or such LC
Facility Lender, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

 

(ii)                                  The Borrower agrees with each LC Facility
Issuing Bank that such LC Facility Issuing Bank shall not be responsible for,
and the Borrower’s reimbursement obligations under subsection 2.6(e) shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between the Borrower and any
beneficiary of any LC Facility Letter of Credit or any other party to which such
LC Facility Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such LC Facility Letter of Credit or any
such transferee; provided that this paragraph shall not relieve any LC Facility
Issuing Bank or any LC Facility Lender of any liability resulting from the gross
negligence or willful misconduct of such LC Facility Issuing Bank or such LC
Facility Lender, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

 

(iii)                               Neither any LC Facility Issuing Bank nor any
LC Facility Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any LC Facility Letter of Credit, except with
respect to errors or omissions caused by such Person’s gross negligence or
willful misconduct.

 

(iv)                              The Borrower agrees that any action taken or
omitted by any LC Facility Issuing Bank under or in connection with any LC
Facility Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the UCC, shall be binding on the Borrower and
shall not result in any liability of such LC Facility Issuing Bank or any LC
Facility Lender to the Borrower.

 

72

--------------------------------------------------------------------------------


 

(g)                                 Disbursement Procedures.  If any draft shall
be presented for payment under any LC Facility Letter of Credit, the applicable
LC Facility Issuing Bank shall promptly notify the Borrower of the date and
amount thereof.  The responsibility of an LC Facility Issuing Bank to the
Borrower in respect of any LC Facility Letter of Credit in connection with any
draft presented for payment under such LC Facility Letter of Credit shall, in
addition to any payment obligation expressly provided for in such LC Facility
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such LC Facility Letter of Credit in connection with such
presentment are in conformity with such LC Facility Letter of Credit, provided
that this paragraph shall not relieve any LC Facility Issuing Bank of any
liability resulting from the gross negligence or willful misconduct of such LC
Facility Issuing Bank, or otherwise affect any defense or other right that the
Borrower may have as a result of any such gross negligence or willful
misconduct.

 

(h)                                 Interim Interest.  If the LC Facility
Issuing Bank shall make any LC Facility Disbursement, then, unless the Borrower
shall reimburse such LC Facility Disbursement in full on the date such LC
Facility Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Facility Disbursement is made
to but excluding the date Borrower (or any other account party) reimburses such
LC Facility Disbursement or such LC Facility Disbursement is deemed to have
converted into an LC Facility Term Loan pursuant to subsection 2.6(e)(iii),
(x) with respect to the portion of such LC Facility Disbursement constituting LC
Facility Exposure of Tranche A LC Facility Lenders, at the rate per annum that
would be applicable to Tranche A Term Loans hereunder that are Eurocurrency
Loans with a one month Interest Period commencing on the date of such LC
Facility Disbursement and (y) with respect to the portion of such LC Facility
Disbursement constituting LC Facility Exposure of Tranche B LC Facility Lenders,
at the rate per annum that would be applicable to Tranche B Term Loans hereunder
that are Eurocurrency Loans with a one month Interest Period commencing on the
date of such LC Facility Disbursement; provided that, if the Borrower fails to
reimburse (or cause another account party to reimburse) such LC Facility
Disbursement when due pursuant to subsection 2.6(e), then, unless such LC
Facility Disbursement is converted into an LC Facility Term Loan pursuant to
subsection 2.6(e)(iii), subsection 3.1(c) shall apply from such due date until
such reimbursement is made.  Interest accrued pursuant to this subsection
2.6(h) shall be for the account of the LC Facility Issuing Bank except that
interest accrued on and after the date of payment by any LC Facility Lender
pursuant to subsection 2.6(e)(ii) to reimburse the LC Facility Issuing Bank
shall be for the account of such LC Facility Lender to the extent of such
payment.

 

(i)                                     Replacement of the LC Facility Issuing
Bank; Additional LC Facility Issuing Bank.

 

(i)                                     Replacement of the LC Facility Issuing
Bank.  Any LC Facility Issuing Bank may be replaced at any time (x) by written
agreement among the Borrower, the Administrative Agent, the replaced LC Facility
Issuing Bank and the successor LC Facility Issuing Bank or (y) by the Borrower,
for any reason, with the consent of the Administrative Agent (not to be
unreasonably withheld).  The Administrative Agent shall notify the LC Facility
Lenders of any such replacement of such LC Facility Issuing Bank.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of such replaced LC Facility Issuing Bank pursuant
to subsection 3.5(b).  From and after the effective date of any such
replacement, (1) the successor LC

 

73

--------------------------------------------------------------------------------


 

Facility Issuing Bank shall have all the rights and obligations of such replaced
LC Facility Issuing Bank under this Agreement with respect to LC Facility
Letters of Credit to be issued thereafter and (2) references herein to the term
“LC Facility Issuing Bank” shall be deemed to refer to such successor or to any
previous LC Facility Issuing Bank, or to such successor and all previous LC
Facility Issuing Banks, as the context shall require.  After the replacement of
any LC Facility Issuing Bank hereunder, the replaced LC Facility Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of any LC Facility Issuing Bank under this Agreement with respect to
LC Facility Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional LC Facility Letters of Credit or to amend or
extend any previously issued LC Facility Letters of Credit.

 

(ii)                                  Additional LC Facility Issuing Bank.  The
Borrower may, at any time and from time to time upon written notice to the
Administrative Agent and with the consent of such Lender, designate one or more
additional Lenders to act as an LC Facility Issuing Bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this subsection
2.6(i)(ii) shall be deemed to be an “LC Facility Issuing Bank” (in addition to
being a Lender) in respect of LC Facility Letters of Credit issued or to be
issued by such Lender, and, with respect to such LC Facility Letters of Credit,
such term shall thereafter apply to the other LC Facility Issuing Bank or LC
Facility Issuing Banks and such Lender.

 

SECTION 3.                                          GENERAL PROVISIONS.

 

3.1                                 Interest Rates and Payment Dates.

 

(a)                                  Each Eurocurrency Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to the Eurocurrency Rate determined for such day plus the Applicable
Margin in effect for such day.

 

(b)                                 Each ABR Loan shall bear interest for each
day that it is outstanding at a rate per annum equal to the ABR for such day
plus the Applicable Margin in effect for such day.

 

(c)                                  If all or a portion of (i) the principal
amount of any Term Loan, (ii) any interest payable thereon or (iii) any letter
of credit commission, letter of credit fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(w) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
subsection plus 2.00%, (x) in the case of any Reimbursement Obligation, at the
rate applicable under the first sentence of subsection 2.6(h) without giving
effect to the proviso thereto plus 2.00%, (y) in the case of overdue interest or
LC Fees, the rate that would be otherwise applicable to principal of the related
Term Loan or Reimbursement Obligation pursuant to the relevant foregoing
provisions of this subsection 3.1 (other than clause (w) and (x) above) plus
2.00% and (z) in the case of other amounts, the rate described in paragraph
(b) of this subsection 3.1 for ABR Loans plus 2.00%, in each case from the date
of such non-payment until such amount is paid in full (after as well as before
judgment).

 

74

--------------------------------------------------------------------------------


 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this subsection shall be payable from time to time on demand.

 

(e)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Term Loan Notes, or any other document relating or referring hereto or thereto,
now or hereafter existing, shall never exceed under any circumstance whatsoever
the maximum amount of interest allowed by applicable usury laws.

 

3.2                                 Conversion and Continuation Options.

 

(a)                                  The Borrower may elect from time to time to
convert outstanding Term Loans from Eurocurrency Loans to ABR Loans by giving
the Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurocurrency Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert outstanding Term Loans from ABR
Loans to Eurocurrency Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election.  Any such notice of
conversion to Eurocurrency Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each affected Lender thereof. 
All or any part of outstanding Eurocurrency Loans and ABR Loans may be converted
as provided herein, provided that (i) (unless the Required Lenders otherwise
consent) no Term Loan may be converted into a Eurocurrency Loan when any Default
or Event of Default has occurred and is continuing and the Administrative Agent
has given notice to the Borrower that no such conversions may be made and
(ii) no Term Loan may be converted into a Eurocurrency Loan after the date that
is one month prior to the Tranche A Term Loan Maturity Date (in the case of
conversion ofconversions of Tranche A Term Loans) or the Tranche B Term Loan
Maturity Date (in the case of conversions of Tranche B Term Loans).

 

(b)                                 Any Eurocurrency Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving notice to the Administrative Agent of the length
of the next Interest Period to be applicable to such Term Loan, determined in
accordance with the applicable provisions of the term “Interest Period” set
forth in subsection 1.1, provided that no Eurocurrency Loan may be continued as
such (i) (unless the Required Lenders otherwise consent) when any Default or
Event of Default has occurred and is continuing and the Administrative Agent has
given notice to the Borrower that no such continuations may be made or
(ii) after the date that is one month prior to the Tranche A Term Loan Maturity
Date (in the case of continuations of Tranche A Term Loans) or the Tranche B
Term Loan Maturity Date (in the case of continuations of Tranche B Term Loans),
and provided further, that if the Borrower shall fail to give any required
notice as described above in this subsection 3.2(b) or if such continuation is
not permitted pursuant to the preceding proviso such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice of continuation pursuant to
this subsection 3.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

 

75

--------------------------------------------------------------------------------


 

3.3                                 Minimum Amounts of Sets.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurocurrency Loans comprising each Set shall be equal to $5.0 million or
a whole multiple of $1.0 million in excess thereof, and so that there shall not
be more than 1520 Sets at any one time outstanding.

 

3.4                                 Optional and Mandatory Prepayments.

 

(a)                                  The Borrower may at any time and from time
to time prepay the Term Loans made to it in whole or in part, subject to
subsection 3.12, without premium or penalty, upon at least three Business Days’
irrevocable notice by the Borrower to the Administrative Agent (in the case of
Eurocurrency Loans), and at least one Business Day’s irrevocable notice by the
Borrower to the Administrative Agent (in the case of ABR Loans).  Such notice
shall specify the date and amount of prepayment and, whether the prepayment is
of Eurocurrency Loans, ABR Loans or a combination thereof, and, if a combination
thereof, the principal amount allocable to each, and the allocation of such
prepayment among each Tranche of Term Loans.  Upon the receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof.  If any such notice is given and is not revoked, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (if a Eurocurrency Loan is prepaid other than at the end of the Interest
Period applicable thereto) any amounts payable pursuant to subsection 3.12 and
accrued interest to such date on the amount prepaid.  Any such notice may state
that such notice is conditioned upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.Partial prepayments of Term
Loans pursuant to this subsection 3.4(a) shall be applied to the respective
installments of principal of such Term Loans in such order as the Borrower may
direct.  Partial prepayments pursuant to this subsection 3.4(a) shall be in
multiples of $1.0 million; provided that, notwithstanding the foregoing, theany
Tranche of Term Loans may be prepaid in theirits entirety.

 

(b)                                 If on or after the Closing Date the Borrower
or any Restricted Subsidiary shall incur Indebtedness for borrowed money (other
than Indebtedness permitted pursuant to subsection 7.1), then, in each case, the
Borrower shall prepay, in accordance with subsections 3.4(e) and (f), the Term
Loans in an amount equal to (i) 100% of the Net Cash Proceeds thereof minus (ii)
the portion of such Net Cash Proceeds applied (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Additional Indebtedness on a pro rata basis with the Term Loans,
in each case with such prepayment to be made on or before the Business Day
following the date of receipt of any such Net Cash Proceeds.  Nothing in this
subsection 3.4(b) shall limit the rights of the Administrative Agent and the
Lenders set forth in Section 8, except that in the case of a transaction
resulting in a prepayment pursuant to this subsection 3.4(b) of all of the Term
Loans, termination of all Commitments hereunder and termination of the LC
Facility with no LC Facility Letters of Credit outstanding (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), the Administrative Agent and the Lenders agree that
the incurrence of such Indebtedness will not constitute a Default or Event of
Default.

 

76

--------------------------------------------------------------------------------


 

(c)                                  On or before the date that is fifteen
Business Days following the 90th day after the end of each fiscal year of the
Borrower ending on or after December 31, 2008 (each, an “ECF Payment Date”), the
Borrower shall, in accordance with subsections 3.4(e) and (f), prepay the Term
Loans in an amount equal to (A) (x) the ECF Percentage of (i) the Borrower’s
Excess Cash Flow for the immediately preceding fiscal year minus (ii) the
aggregate principal amount of Term Loans prepaid pursuant to subsection 3.4(a),
and any Revolving Loans prepaid to the extent accompanied by a corresponding
permanent commitment reduction under the Revolving Facility, in each case during
such fiscal year excluding prepayments funded with proceeds from the incurrence
of long-term Indebtedness, minus (y) the aggregate principal amount of Term
Loans prepaid pursuant to subsection 3.4(a), and any Revolving Loans prepaid to
the extent accompanied by a corresponding permanent commitment reduction under
the Revolving Facility, in each case since the end of such fiscal year and on or
prior to such ECF Payment Date, excluding prepayments funded with proceeds from
the incurrence of long-term Indebtedness (in the case of this clause (y),
without duplication of any amount thereof previously deducted in any calculation
pursuant to this subsection 3.4(c) for any prior ECF Payment Date) (the amount
described in this clause (A), the “ECF Prepayment Amount”) minus (B) the portion
of such ECF Prepayment Amount applied (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Additional Indebtedness on a pro rata basis with the Term Loans. 
For the avoidance of doubt, for purposes of this subsection 3.4(c), proceeds
from the Incurrence of long-term Indebtedness shall not be deemed to include
proceeds from the Incurrence of Indebtedness under the Revolving Facility, any
Special Purpose Financing or any other revolving credit or working capital
financing.

 

(d)                                 The Borrower shall, in accordance with
subsections 3.4(e) and 3.4(f), prepay the Term Loans to the extent required by
subsection 7.4(b)(ii) (subject to subsection 7.4(c)).

 

(e)                                  Prepayments of Term Loans pursuant to
subsections 3.4(b), (c) and (d) shall be applied to installments of principal
thereof pursuant to subsection 2.2(b) in forward order of maturity.

 

(f)                                    The Borrower shall give notice to the
Administrative Agent of any mandatory prepayment of the Term Loans (x) pursuant
to subsection 3.4(c), ten Business Days prior to the date on which such payment
is due and (y) pursuant to subsection 3.4(b) or (d), promptly within five
Business Days upon becoming obligated to make such prepayment.  Such notice
shall state that the Borrower is offering to make such mandatory prepayment
(x) on a date that is ten Business Days after the date of such notice in the
case of any prepayment pursuant to subsection 3.4(c), or (y) on or before the
date specified in subsection 3.4(b) or 3.4(d), in the case of a prepayment
pursuant to subsection 3.4(b) or (z) on or before the date specified in
subsection 7.4, in the case of a prepayment pursuant to subsection 3.4(d) (any
such date of prepayment, a “Prepayment Date”).  Once given, such notice shall be
irrevocable and all amounts subject to such notice shall be due and payable on
the relevant Prepayment Date as required by subsection 3.4 (except as otherwise
provided in the last sentence of this subsection 3.4(f)).  Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
give notice to each Lender of the prepayment and the relevant Prepayment Date. 
In the case of any prepayment pursuant to subsection 3.4(b), the Borrower (in
its sole discretion) may give each Lender the option (in its sole discretion) to
elect to decline any such prepayment by giving notice of such election in

 

77

--------------------------------------------------------------------------------


 

writing to the Administrative Agent by 11:00 A.M., New York City time, on the
date that is three Business Days prior to the Prepayment Date.  In the case of
any prepayment pursuant to subsections 3.4(c) or (d), each Lender may (in its
sole discretion) elect to decline any such prepayment by giving notice of such
election in writing to the Administrative Agent by 11:00 A.M., New York City
time, on the date that is three Business Days prior to the Prepayment Date. 
Upon receipt by the Administrative Agent of such notice, the Administrative
Agent shall immediately notify the Borrower of such election.  Any amount so
declined by any Lender may, at the option of the Borrower, be applied to pay or
prepay the Term Loans of Lenders not declining such prepayment, in the manner
described in subsection 3.4(e), or other obligations under the other Credit
Facilities, or otherwise be retained by the Borrower and its Restricted
Subsidiaries or applied by the Borrower or any of its Restricted Subsidiaries in
any manner not inconsistent with this Agreement, including subsection 7.4(b).

 

(g)                                 Amounts prepaid on account of Term Loans
pursuant to subsection 3.4(a), (b), (c) or (d) may not be reborrowed.

 

(h)                                 Notwithstanding the foregoing provisions of
this subsection 3.4, if at any time any prepayment of the Term Loans pursuant to
subsection 3.4(a), (b), (c) or (d) would result, after giving effect to the
procedures set forth in this Agreement, in the Borrower incurring breakage costs
under subsection 3.12 as a result of Eurocurrency Loans being prepaid other than
on the last day of an Interest Period with respect thereto, then, the Borrower
may, so long as no Default or Event of Default shall have occurred and be
continuing, in its sole discretion, initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of such Eurocurrency
Loans with the Administrative Agent (which deposit must be equal in amount to
the amount of such Eurocurrency Loans not immediately prepaid), to be held as
security for the obligations of the Borrower to make such prepayment pursuant to
a cash collateral agreement to be entered into on terms reasonably satisfactory
to the Administrative Agent with such cash collateral to be directly applied
upon the first occurrence thereafter of the last day of an Interest Period with
respect to such Eurocurrency Loans (or such earlier date or dates as shall be
requested by the Borrower); provided that such unpaid Eurocurrency Loans shall
continue to bear interest in accordance with subsection 3.1 until such unpaid
Eurocurrency Loans or the related portion of such Eurocurrency Loans have or has
been prepaid.

 

(i)                                     Notwithstanding the foregoing, (a) any
voluntary prepayment of the Term Loans that results in the prepayment of all,
but not less than all, of the outstanding Term Loans and (b) any voluntary
reduction of LC Facility Deposits resulting in the return of all LC Facility
Deposits to the Lenders, in each case prior to the one year anniversary of the
Closing Date with the proceeds of, in the case of clause (a), new term loans
under this Agreement that have an applicable margin that is less than the
Applicable Margin with respect to ABR Loans or Eurocurrency Loans, as the case
may be, or, in the case of clause (b), new synthetic letter of credit deposits
under this Agreement that result in letter of credit fees that, taken as a
whole, are less than the LC Facility Fees applicable under this Agreement, in
each case as of the Closing Date may only be made if each Lender is paid a
prepayment premium of 1.0% of the principal amount of, in the case of clause
(a) such Lender’s Term Loans or, in the case of clause (b), such Lender’s LC
Facility Deposits.

 

78

--------------------------------------------------------------------------------


 

(j)                                     Discounted Term Loan Prepayments. 
Notwithstanding anything in any Loan Document to the contrary, the Borrower may
prepay the outstanding Term Loans on the following basis:

 

(i)                                     Right to Prepay.  The Borrower shall
have the right to make a voluntary prepayment of Term Loans at a discount to par
(such prepayment, the “Discounted Term Loan Prepayment”) pursuant to a Borrower
Offer of Specified Discount Prepayment, a Borrower Solicitation of Discount
Range Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment
Offers, in each case made in accordance with this subsection 3.4(j); provided
that (x) at the time of such Discounted Term Loan Prepayment, after giving
effect thereto, Total Liquidity is equal to or greater than $400.0 million and
(y) the Borrower shall not initiate any action under this subsection 3.4(j) in
order to make a Discounted Term Loan Prepayment unless (1) at least 10 Business
Days shall have passed since the consummation of the most recent Discounted Term
Loan Prepayment as a result of a prepayment made by the Borrower on the
applicable Discounted Prepayment Effective Date; or (2) at least three Business
Days shall have passed since the date the Borrower was notified that no Lender
was willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender.  Any Term Loans prepaid pursuant to this subsection
3.4(j) shall be immediately and automatically cancelled.

 

(ii)                                  Borrower Offer of Specified Discount
Prepayment.  (1)  The Borrower may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Administrative Agent with three Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Term Loan Lender on a Tranche by Tranche basis, (II) any such
offer shall specify the aggregate Outstanding Amount offered to be prepaid (the
“Specified Discount Prepayment Amount”), the Tranches of Term Loans subject to
such offer and the specific percentage discount to par value (the “Specified
Discount”) of the Outstanding Amount of such Loans to be prepaid, (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $500,000, and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date designated by the Administrative Agent and
approved by the Borrower) (the “Specified Discount Prepayment Response Date”).

 

(2)                                  Each relevant Lender receiving such offer
shall notify the Administrative Agent (or its delegate) by the Specified
Discount Prepayment Response Date whether or not it agrees to accept a
prepayment of any of its relevant then outstanding Term Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Prepayment Accepting
Lender”), the amount of such Lender’s

 

79

--------------------------------------------------------------------------------


 

Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount.  Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable.  Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

 

(3)                                  If there is at least one Discount
Prepayment Accepting Lender, the Borrower will make prepayment of outstanding
Term Loans pursuant to this paragraph (ii) to each Discount Prepayment Accepting
Lender in accordance with the respective Outstanding Amount and Tranches of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to the foregoing clause (2); provided that, if the aggregate
Outstanding Amount of Term Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective Outstanding Amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Administrative
Agent (in consultation with the Borrower and subject to rounding requirements of
the Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and the
Tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate Outstanding Amount and the Tranches of all Term Loans to
be prepaid at the Specified Discount on such date, and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the Outstanding Amount, Tranche and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Administrative Agent of the amounts stated in the foregoing notices to
the Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(iii)                               Borrower Solicitation of Discount Range
Prepayment Offers.  (1) The Borrower may from time to time solicit Discount
Range Prepayment Offers by providing the Administrative Agent with three
Business Days’ notice in the form of a Discount Range Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Loan Lender on a Tranche by Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the

 

80

--------------------------------------------------------------------------------


 

Outstanding Amount of such Term Loans willing to be prepaid by the Borrower,
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $500,000, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date.  The Administrative Agent will promptly provide each
relevant Term Loan Lender with a copy of such Discount Range Prepayment Notice
and a form of the Discount Range Prepayment Offer to be submitted by a
responding relevant Term Loan Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Loan Lenders (or
such later date as may be designated by the Administrative Agent and approved by
the Borrower) (the “Discount Range Prepayment Response Date”).  Each relevant
Term Loan Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans and the maximum aggregate Outstanding Amount and
Tranches of such Term Loans such Lender is willing to have prepaid at the
Submitted Discount (the “Submitted Amount”).  Any Term Loan Lender whose
Discount Range Prepayment Offer is not received by the Administrative Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)                                  The Administrative Agent shall review all
Discount Range Prepayment Offers received by it by the Discount Range Prepayment
Response Date and will determine (in consultation with the Borrower and subject
to rounding requirements of the Administrative Agent made in its reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this paragraph (iii).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Administrative Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate Outstanding Amount equal to the
lesser of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following clause (3)) at the Applicable Discount (each
such Lender, a “Participating Lender”).

 

(3)                                  If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the

 

81

--------------------------------------------------------------------------------


 

Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Term Loan Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Term Loan Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(iv)                              Borrower Solicitation of Discounted Prepayment
Offers.  (1) The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Term Loan Lender or to each Term Loan Lender on a Tranche by
Tranche basis, (II) any such notice shall specify the maximum aggregate
Outstanding Amount of the Term Loans and the Tranches of Term Loans the Borrower
is willing to prepay at a discount (the “Solicited Discounted Prepayment
Amount”), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000, and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Administrative Agent will
promptly provide each relevant Term Loan Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Term Loan Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time on the third
Business Day after the date of delivery of such notice to the relevant Term Loan
Lenders (or such later date as may be designated by the Administrative Agent and
approved by the Borrower) (the “Solicited Discounted Prepayment Response
Date”).  Each Term Loan Lender’s Solicited Discounted Prepayment Offer shall
(x) be

 

82

--------------------------------------------------------------------------------


 

irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Loan Lender
is willing to allow prepayment of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Term Loan Lender whose Solicited Discounted Prepayment Offer is
not received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount to their par value.

 

(2)                                                               The
Administrative Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date.  The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Term Loan
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any.  If the Borrower elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount.  If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)                                                               Based upon the
Acceptable Discount and the Solicited Discounted Prepayment Offers received by
Administrative Agent by the Solicited Discounted Prepayment Response Date,
within three Business Days after receipt of an Acceptance and Prepayment Notice
(the “Discounted Prepayment Determination Date”), the Administrative Agent will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
aggregate Outstanding Amount and the Tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this subsection 3.4(j)(iv).  If the Borrower elects to accept
any Acceptable Discount, then the Parent agrees to accept all Solicited
Discounted Prepayment Offers received by the Administrative Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount.  Each Lender that has submitted a Solicited Discounted Prepayment
Offer to accept prepayment at an Offered Discount that is greater than or equal
to the Acceptable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Offered Amount (subject to any required
proration pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay

 

83

--------------------------------------------------------------------------------


 

outstanding Term Loans pursuant to this paragraph (3) to each Qualifying Lender
in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”).  On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Term Loan Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Term Loans and the Tranches to be prepaid at the
Applicable Discount on such date, (y) each Qualifying Lender of the aggregate
Outstanding Amount and the Tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(v)                                 Expenses.  In connection with any Discounted
Term Loan Prepayment, the Borrower and the Lenders acknowledge and agree that
the Administrative Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses from the Borrower in
connection therewith.

 

(vi)                              Payment.  If any Term Loan is prepaid in
accordance with paragraphs (ii) through (iv) above, the Borrower shall prepay
such Term Loans on the Discounted Prepayment Effective Date.  The Borrower shall
make such prepayment to the Administrative Agent, for the account of the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in the applicable
currency and in immediately available funds not later than 11:00 A.M. (New York
time) on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the Term Loans on a pro
rata basis.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this subsection 3.4(j) shall be paid to the Discount
Prepayment Accepting

 

84

--------------------------------------------------------------------------------


 

Lenders, Participating Lenders, or Qualifying Lenders, as applicable.  The
aggregate Outstanding Amount of the Tranches of the Term Loans outstanding shall
be deemed reduced by the full par value of the aggregate Outstanding Amount of
the Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date
in any Discounted Term Loan Prepayment.  The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this subsection
3.4(j) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Loans to reflect the payment of accrued interest
to certain Lenders as provided in this subsection 3.4(j)(vi) and (ii) all
subsequent prepayments and repayments of the Term Loans (other than a prepayment
pursuant to this subsection 3.4(j)) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this subsection 3.4(j) as if made at par.  It is also understood and
agreed that prepayments pursuant to this subsection 3.4(j) shall not be subject
to subsection 3.4(a), or, for the avoidance of doubt, subsection 10.7(a) or the
pro rata allocation requirements of subsection 3.8(a).

 

(vii)                           Other Procedures.  To the extent not expressly
provided for herein, each Discounted Term Loan Prepayment shall be consummated
pursuant to procedures consistent with the provisions in this subsection 3.4(j),
established by the Administrative Agent acting in its reasonable discretion and
as reasonably agreed by the Borrower.

 

(viii)                        Notice.  Notwithstanding anything in any Loan
Document to the contrary, for purposes of this subsection 3.4(j), each notice or
other communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)                                Actions of Administrative Agent.  Each of
the Borrower and the Lenders acknowledges and agrees that Administrative Agent
may perform any and all of its duties under this subsection 3.4(j) by itself or
through any Affiliate of the Administrative Agent and expressly consents to any
such delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(j) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(j).

 

(x)                                   Revocation.  The Borrower shall have the
right, by written notice to the Administrative Agent, to revoke in full (but not
in part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is so revoked, any failure by such Borrower to make any

 

85

--------------------------------------------------------------------------------


 

prepayment to a Lender pursuant to this subsection 3.4(j) shall not constitute a
Default or Event of Default under subsection 8(a) or otherwise).

 

(xi)                                No Obligation.  This subsection 3.4(j) shall
not (i) require the Borrower to undertake any prepayment pursuant to this
subsection 3.4(j) or (ii) limit or restrict the Borrower from making voluntary
prepayments of the Term Loans in accordance with the other provisions of this
Agreement.

 

3.5                                 Administrative Agent’s Fee; Other Fees; LC
Facility Fees.

 

(a)                                  The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent and the Other Representatives any fees in the
amounts and on the dates previously agreed to in writing by Investor, the Other
Representatives and the Administrative Agent in connection with this Agreement.

 

(b)                                 LC Facility Fees.  The Borrower agrees to
pay or cause to be paid:

 

(i)                                     to the Administrative Agent for the
account of each LC Facility Lender a participation fee (an “LC Facility Fee”)
with respect to its LC Facility Deposit, which shall accrue at (a) 0.10% per
annum (or such lesser rate as may be agreed to by the Administrative Agent, the
applicable LC Facility Issuing Bank and the Borrower), plus (b) the Applicable
Margin for Eurocurrency Loans that are Tranche A Term Loans, from time to time
in effect on the average daily amount of such LC Facility Lender’s Tranche A LC
Facility Deposit during the period from and including the Closing Date to but
excluding the date on which the entire amount of such LC Facility Lender’s
Tranche A LC Facility Deposit is returned to it, plus (c) the Applicable Margin
for Eurocurrency Loans that are Tranche B Term Loans, from time to time in
effect on the average daily amount of such LC Facility Lender’s Tranche B LC
Facility Deposit during the period from and including the Amendment No. 1
Effective Date to but excluding the date on which the entire amount of such LC
Facility Lender’s Tranche B LC Facility Deposit is returned to it;

 

(ii)                                  to the LC Facility Issuing Bank, with
respect to each LC Facility Letter of Credit, an issuance fee equal to 0.125%
per annum on the average daily amount of the maximum undrawn face amount of such
LC Facility Letter of Credit, payable in arrears (A) no later than the tenth
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such LC Facility Letter of Credit, and (B) on the
Tranche B LC Facility Maturity Date; and

 

(iii)                               the LC Facility Issuing Bank’s standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any LC Facility Letter of Credit or processing of drawings thereunder.

 

LC Facility Fees on LC Facility Letters of Credit accrued through and including
the last day of March, June, September and December of each calendar year shall
be payable on the tenth Business Day following such last day, commencing on the
first such date to occur after the Closing Date, and on the Tranche B LC
Facility Maturity Date or such earlier date as the LC Facility may terminate. 
Any other fees payable to the LC Facility Issuing Bank pursuant to this
subsection 3.5 shall be payable within ten days after demand.  All LC Facility
Fees shall be computed on the basis

 

86

--------------------------------------------------------------------------------


 

of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent for the account of each applicable Lender
(other than a Defaulting Lender), a commitment fee for the period from and
including the first day of the Delayed Draw Term Loan Commitment Period to the
Delayed Draw Commitment Termination Date, computed at the Delayed Draw
Commitment Fee Rate on the average daily amount of the unutilized Delayed Draw
Term Loan Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Delayed Draw Commitment Termination Date or such earlier
date as the Delayed Draw Term Loan Commitments shall terminate as provided
herein, commencing on September 30, 2007.

 

3.6                                 Computation of Interest and Fees.

 

(a)                                  Interest (other than interest based on the
Prime Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed; and commitment fees and any other fees and interest based on the
Prime Rate shall be calculated on the basis of a 365- (or 366-day year, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the affected Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Term Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of the effective date
and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.1, excluding any
Eurocurrency Base Rate which is based upon the BBA LIBOR Rates Page and any ABR
Loan which is based upon the Prime Rate.

 

3.7                                 Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period, the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate with respect to any Eurocurrency Loan (the “Affected Rate”) for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (a) any Eurocurrency Loans the rate of
interest applicable to which is based on the Affected Rate requested to be made
on the first day of such Interest Period shall be made as ABR Loans and (b) any
Term Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurocurrency Loans the rate of interest applicable to
which is based upon the Affected Rate shall be converted to or continued as ABR
Loans.

 

87

--------------------------------------------------------------------------------


 

3.8                                 Pro Rata Treatment and Payments.

 

(a)                                  Each payment by the Borrower on account of
any commitment fee in respect of the Delayed Draw Term Commitments hereunder and
any reduction of the Delayed Draw Term Loan Commitments of the Lenders shall in
each case be allocated by the Administrative Agent pro rata according to the
respective outstanding Delayed Draw Term Loan Commitments then held by the
respective Lenders.  Each payment (including each prepayment, but excluding
payments made pursuant to subsection 2.5, 3.9, 3.10, 3.11, 3.13(d) or 10.1(e))
by the Borrower on account of principal of and interest on any Term LoansTranche
of Loans (other than (x) any payment pursuant to subsection 3.4(b), (c) or (d),
to the extent declined by any Lender as provided in subsection 3.4(f) and
(y) any payments pursuant to subsection 3.4(j), which shall be allocated as set
forth in subsection 3.4(j)) shall be allocated by the Administrative Agent pro
rata according to the respective outstanding principal amounts of the Term
Loanssuch Tranche then held by the respective Lenders (or as otherwise provided
in the applicable Extension Amendment).  All payments (including prepayments) to
be made by the Borrower hereunder, whether on account of principal, interest,
fees, or otherwise, shall be made without set-off or counterclaim and shall be
made prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders at the
Administrative Agent’s office specified in subsection 10.2, and shall be made in
Dollars and in immediately available funds.  Payments received by the
Administrative Agent after such time shall be deemed to have been received on
the next Business Day.  The Administrative Agent shall distribute such payments
to such Lenders, if any such payment is received prior to 1:00 P.M., New York
City time, on a Business Day, in like funds as received prior to the end of such
Business Day, and otherwise the Administrative Agent shall distribute such
payment to such Lenders on the next succeeding Business Day.  If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its Term LoanTranche Percentage
of such borrowing available to such Agent, the Administrative Agent may assume
that such Lender is making such amount available to the Administrative Agent,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower in respect of such borrowing a corresponding amount. 
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate as quoted by the Administrative Agent, or
another bank of recognized standing reasonably selected by the Administrative
Agent, for the period until such Lender makes such amount immediately available
to the Administrative Agent.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this subsection
3.8(b) shall be conclusive in the absence of manifest error.  If

 

88

--------------------------------------------------------------------------------


 

such Lender’s Term LoanTranche Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, (x) the Administrative Agent shall notify the Borrower
of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder on demand, from the Borrower and (y) then the Borrower may,
without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 

(c)                                  Notwithstanding anything contained in this
Agreement:

 

(i)                                     If at any time a Lender shall not make a
Delayed Draw Term Loan required to be made by it hereunder (any such Lender, a
“Defaulting Lender”), the Borrower shall have the right to seek one or more
Persons reasonably satisfactory to the Administrative Agent and the Borrower to
each become a substitute Lender and assume all or part of the Delayed Draw Term
Loan Commitment of such Defaulting Lender.  In such event, the Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Defaulting Lender shall thereupon be deemed to have executed and
delivered, an appropriately completed Assignment and Acceptance to effect such
substitution.

 

(ii)                                  In determining the Required Lenders, any
Lender that at the time is a Defaulting Lender (and the Delayed Draw Term Loan
and/or Delayed Draw Term Loan Commitment of such Defaulting Lender) shall be
excluded and disregarded.  No commitment fee shall accrue for the account of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 

3.9                                 Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Closing Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
as contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of an Affected Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.12.

 

89

--------------------------------------------------------------------------------


 

3.10                           Requirements of Law.

 

(a)                                  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender or LC Facility Issuing Bank, or compliance by any Lender or LC
Facility Issuing Bank with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Closing Date (or, if later, the date on which such
Lender becomes a Lender or such LC Facility Issuing Bank becomes a LC Facility
Issuing Bank):

 

(i)                                     shall subject such Lender or LC Facility
Issuing Bank to any tax of any kind whatsoever with respect to any Eurocurrency
Loan or LC Facility Letter of Credit made or maintained or, in the case of LC
Facility Letters of Credit, participated in, by it or any LC Facility Letter of
Credit issued by it as applicable or its obligation to make or maintain
Eurocurrency Loans or issue or participate in any LC Facility Letters of Credit,
or change the basis of taxation of payments to such Lender or LC Facility
Issuing Bank in respect thereof in each case, except for (x) Non-Excluded Taxes
and, (y) taxes measured by or imposed upon the net income, or franchise taxes,
or taxes measured by or imposed upon overall capital or net worth, or branch
taxes (in the case of such capital, net worth or branch taxes, imposed in lieu
of such net income tax) and (z) Taxes imposed by FATCA, of such Lender or LC
Facility Issuing Bank or its applicable lending office, branch, or any affiliate
thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurocurrency Rate hereunder; or

 

(iii)                               shall impose on such Lender or LC Facility
Issuing Bank any other condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or participating in LC Facility
Letters of Credit (or any Loan described in clause (i) above) or LC Facility
Deposits or the cost to an LC Facility Issuing Bank of issuing or maintaining LC
Facility Letters of Credit or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, upon notice to the Borrower from such
Lender or LC Facility Issuing Bank, through the Administrative Agent, in
accordance herewith, the Borrower shall promptly pay such Lender or LC Facility
Issuing Bank, upon its demand, any additional amounts necessary to compensate
such Lender or LC Facility Issuing Bank for such increased cost or reduced
amount receivable with respect to such Eurocurrency Loans (or any Loan described
in clause (i) above), LC Facility Deposit or LC Facility Letters of Credit,
provided that, in any such case, the Borrower may elect to convert the
Eurocurrency Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this subsection 3.10(a) and such amounts, if any, as may be required pursuant to
subsection 3.12.  If any Lender or

 

90

--------------------------------------------------------------------------------


 

LC Facility Issuing Bank becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender or LC Facility Issuing Bank and a reasonably detailed explanation of the
calculation thereof.  Such a certificate as to any additional amounts payable
pursuant to this subsection submitted by such Lender or LC Facility Issuing
Bank, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error.  This subsection 3.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b)                                 If any Lender or LC Facility Issuing Bank
shall have determined that the adoption of or any change in any Requirement of
Law regarding capital adequacy or in the interpretation or application thereof
or compliance by such Lender or LC Facility Issuing Bank or any corporation
controlling such Lender or LC Facility Issuing Bank with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority, in each case, made subsequent to the Closing
Date, does or shall have the effect of reducing the rate of return on such
Lender’s, LC Facility Issuing Bank’s or such corporation’s capital as a
consequence of such Lender’s, LC Facility Issuing Bank’s obligations or
hereunder or in respect of any LC Facility Letter of Credit to a level below
that which such Lender, LC Facility Issuing Bank or such corporation could have
achieved but for such change or compliance (taking into consideration such
Lender’s, LC Facility Issuing Bank’s or such corporation’s policies with respect
to capital adequacy) by an amount deemed by such Lender or LC Facility Issuing
Bank to be material, then from time to time, within ten Business Days after
submission by such Lender or LC Facility Issuing Bank to the Borrower (with a
copy to the Administrative Agent) of a written request therefor certifying
(x) that one of the events described in this paragraph (b) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender, LC Facility Issuing
Bank or corporation and a reasonably detailed explanation of the calculation
thereof, the Borrower shall pay to such Lender or LC Facility Issuing Bank such
additional amount or amounts as will compensate such Lender, LC Facility Issuing
Bank or corporation for such reduction.  Such a certificate as to any additional
amounts payable pursuant to this subsection submitted by such Lender or LC
Facility Issuing Bank, through the Administrative Agent, to the Borrower shall
be conclusive in the absence of manifest error.  This subsection 3.10 shall
survive the termination of this Agreement and the payment of the Term Loans, LC
Facility Participations and all other amounts payable hereunder.

 

(c)                                  Notwithstanding anything to the contrary in
this subsection 3.10, the Borrower shall not be required to pay any amount with
respect to any additional cost or reduction specified in paragraph (a) or
paragraph (b) above, to the extent such additional cost or reduction is
attributable, directly or indirectly, to the application of, compliance with or
implementation of specific capital adequacy requirements or new methods of
calculating capital adequacy, including any part or “pillar” (including Pillar 2
(“Supervisory Review Process”)), of the International Convergence of Capital
Measurement Standards:  a Revised Framework, published by the Basel Committee on
Banking Supervision in June 2004, or any implementation, adoption (whether
voluntary or compulsory) thereof, whether by an EC Directive or the FSA
Integrated Prudential Sourcebook or any other law or regulation, or otherwise.

 

91

--------------------------------------------------------------------------------


 

3.11                           Taxes.

 

(a)                                  Except as provided below in this subsection
or as required by law (which term shall include FATCA), all payments made by the
Borrower under this Agreement and any Term Loan Notes shall be made free and
clear of, and without deduction or withholding for or on account of any Taxes;
provided that if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower or the Administrative Agent to the
Administrative Agent, LC Facility Issuing Bank or any Lender hereunder or under
any Term Loan Notes, the amounts so payable by the Borrower shall be increased
to the extent necessary to yield to such Agent, such Lender or the LC Facility
Issuing Bank (after payment of all Non-Excluded Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that the Borrower shall be entitled to deduct and
withhold, and the Borrower shall not be required to indemnify for, any
Non-Excluded Taxes, and any such amounts payable by the Borrower or the
Administrative Agent to or for the account of any Agent, Lender or LC Facility
Issuing Bank shall not be increased (x) if such Agent, Lender or LC Facility
Issuing Bank fails to comply with the requirements of paragraph (b), (c) or (cd)
of this subsection, (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement, other than
any United States withholding Taxes imposed pursuant to Section 1441 or 1442 of
the Code in connection with the payment of the LC Facility Fees, unless such
Non-Excluded Taxes are imposed (1) as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder or such LC Facility Issuing Bank becomes an LC
Facility Issuing Bank hereunder (or, if such Agent, Lender or LC Facility
Issuing Bank is a non-U.S. intermediary or flow-through entity for U.S. federal
income tax purposes, after the relevant beneficiary or member of such Agent,
Lender or LC Facility Issuing Bank became such a beneficiary or member, if
later) (any such change, at such time, a “Change in Law”) or (2) on a Person
that is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee (including, for the avoidance of doubt, any replacement of the LC
Facility Issuing Bank) is subject to the same Change in Law with respect to
payments from the Borrower, provided that in no event shall such additional
amounts under this clause (2) exceed the additional amounts that the assignor
was entitled to receive at the time such assignment was effective, or (z) with
respect to any Non-Excluded Taxes imposed by the United States or any state or
political subdivision thereof, other than any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, unless such Non-Excluded Taxes are imposed
(1) as a result of a Change in Law or (2) on a Person that is an assignee whose
assignor was entitled to receive additional amounts with respect to payments
made by the Borrower, at the time such assignment was effective, as a result of
Change in Law that occurred after the Closing Date and such assignee (including,
for the avoidance of doubt, any replacement of the LC Facility Issuing Bank) is
subject to the same Change in Law with respect to payments from the Borrower,
provided that in no event shall such additional amounts under this clause
(2) exceed the additional amounts that the assignor was entitled to receive at
the time such assignment was effective.  Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
LC Facility Issuing Bank, Lender or Agent, as the case may be, a certified copy
of an original official receipt (or other documentary evidence of such payment
reasonably acceptable to the Administrative Agent) received by the Borrower
showing payment

 

92

--------------------------------------------------------------------------------


 

thereof.  If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate Governmental Authority in accordance with applicable law or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Lenders, LC Facility Issuing Bank and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this subsection 3.11
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)                                 Each Agent, LC Facility Issuing Bank and
each Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date or, in the case of an
Agent, LC Facility Issuing Bank or Lender that is an assignee or transferee of
an interest under this Agreement pursuant to subsection 10.6, on the date of
such assignment or transfer to such Agent, LC Facility Issuing Bank or Lender,
two accurate and complete original signed copies of Internal Revenue Service
Form W-9 (or successor form), in each case certifying that such Agent, LC
Facility Issuing Bank or Lender is a “United States person” (within the meaning
of Section 7701(a)(30) of the Code) and to such Agent’s, LC Facility Issuing
Bank’s or Lender’s entitlement as of such date to a complete exemption from
United States federal backup withholding Tax with respect to payments to be made
under this Agreement and under any Term Loan Note.  Each Agent, LC Facility
Issuing Bank and each Lender that is not a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the Closing Date or, in the case of an
Agent, LC Facility Issuing Bank or Lender that is an assignee or transferee of
an interest under this Agreement pursuant to subsection 10.6, on the date of
such assignment or transfer to such Agent, LC Facility Issuing Bank or Lender,
(i) two accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax treaty) (or
successor forms), in each case certifying to such Agent’s, LC Facility Issuing
Bank’s or Lender’s entitlement as of such date to a complete exemption from
United States federal withholding tax with respect to payments to be made under
this Agreement and under any Term Loan Note, other than any LC Facility Fees,
(ii) if such Agent, LC Facility Issuing Bank or Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (claiming the benefits of an
income tax treaty) (or successor form) pursuant to clause (i) above, (x) two
certificates substantially in the form of Exhibit D (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (claiming the benefits of
the portfolio interest exemption) (or successor form) certifying to such
Agent’s, LC Facility Issuing Bank’s or Lender’s entitlement as of such date to a
complete exemption from United States federal withholding tax with respect to
payments of interest to be made under this Agreement and under any Term Loan
Note or (iii) if such Agent, LC Facility Issuing Bank or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments, including to the extent applicable, U.S. Tax
Compliance Certificates) certifying to such Agent’s, LC Facility Issuing Bank’s
or Lender’s entitlement as of such date to a complete exemption from United
States federal withholding tax with respect to payments to be made under this
Agreement and under any Term Loan Note (or, to the extent the beneficial owners
of such non-U.S. intermediary or flow through entity are (i) non-U.S. persons
claiming portfolio interest treatment, a complete exemption from

 

93

--------------------------------------------------------------------------------


 

United States withholding tax with respect to interest payments or (ii) United
States persons, a complete exemption from United States federal backup
withholding tax), other than any LC Facility Fees, unless, in each case, such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective.  In addition, each Agent, LC Facility Issuing Bank and
Lender agrees that from time to time after the Closing Date, when the passage of
time or a change in circumstances renders the previous certification obsolete or
inaccurate, such Agent, LC Facility Issuing Bank or Lender shall deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-9, Internal Revenue Service
Form W-8ECI, Form W-8BEN (claiming the benefits of an income tax treaty), or
Form W-8BEN (claiming the benefits of the portfolio interest exemption) and a
U.S. Tax Compliance Certificate, or Form W-8IMY (with respect to a non-U.S.
intermediary or flow-through entity), as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Agent, LC Facility Issuing Bank or Lender to a continued exemption from United
States federal withholding tax with respect to payments under this Agreement and
any Term Loan Note (or, to the extent the beneficial owners of such non-U.S.
intermediary or flow through entity are (i) non-U.S. persons claiming portfolio
interest treatment, a complete exemption from United States withholding tax with
respect to interest payments or (ii) United States persons, a complete exemption
from United States federal backup withholding tax), other than any LC Facility
Fees, unless, in each case, (1) there has been a Change in Law that occurs after
the date such Agent, LC Facility Issuing Bank or Lender becomes an Agent, LC
Facility Issuing Bank or Lender hereunder (or after the date the relevant
beneficiary or member in the case of a Lender that is a non-U.S. intermediary or
flow through entity for U.S. federal income tax purposes becomes a beneficiary
or member, if later) which renders all such forms inapplicable or which would
prevent such Agent, LC Facility Issuing Bank or Lender from duly completing and
delivering any such form with respect to it, in which case such Agent, LC
Facility Issuing Bank or Lender shall promptly notify the Borrower and the
Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.

 

(c)                                  Each Agent, LC Facility Issuing Bank and
Lender shall, upon request by the Borrower or the Administrative Agent, deliver
to the Borrower, the Administrative Agent and/or the applicable Governmental
Authority, as the case may be, any form or certificate required in order that
any payment by the Borrower or the Administrative Agent under this Agreement or
any Term Loan Note to such Agent, LC Facility Issuing Bank or Lender may be made
free and clear of, and without deduction or withholding for or on account of any
Non-Excluded Taxes (or to allow any such deduction or withholding to be at a
reduced rate), provided that such Agent, LC Facility Issuing Bank or Lender is
legally entitled to complete, execute and deliver such form or certificate. 
Each Person that shall become a Lender or a Participant pursuant to subsection
10.6 shall, upon the

 

94

--------------------------------------------------------------------------------


 

effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements pursuant to paragraphs (b), (c) and (cd) of this
subsection 3.11 (subject to the requirements and limitations therein), provided
that in the case of a Participant the obligations of such Participant pursuant
to paragraph (b) or, (c) and (d) of this subsection 3.11 shall be determined as
if such Participant were a Lender except that such Participant shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

 

(d)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

3.12                           Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s gross negligence
or willful misconduct) as a consequence of (a) default by the Borrower in making
a borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment or conversion of Eurocurrency Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a payment or prepayment of Eurocurrency Loans or the conversion of
Eurocurrency Loans on a day which is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest which would have accrued on the
amount so prepaid, or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 3.12, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the

 

95

--------------------------------------------------------------------------------


 

calculation thereof.  Such a certificate as to any indemnification pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  This
subsection 3.12 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

3.13                           Certain Rules Relating to the Payment of
Additional Amounts.

 

(a)                                  Upon the request, and at the expense, of
the Borrower, each Agent, Lender and LC Facility Issuing Bank to which the
Borrower is required to pay any additional amount pursuant to subsection 3.10 or
3.11, and any Participant in respect of whose participation such payment is
required, shall reasonably afford the Borrower the opportunity to contest, and
reasonably cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Tax giving rise to such payment; provided that (i) such Agent,
Lender or LC Facility Issuing Bank shall not be required to afford the Borrower
the opportunity to so contest unless the Borrower shall have confirmed in
writing to such Agent, Lender or LC Facility Issuing Bank its obligation to pay
such amounts pursuant to this Agreement and (ii) the Borrower shall reimburse
such Agent, Lender or LC Facility Issuing Bank for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with the Borrower
in contesting the imposition of such Non-Excluded Tax; provided, however, that
notwithstanding the foregoing no Agent, Lender or LC Facility Issuing Bank shall
be required to afford the Borrower the opportunity to contest, or cooperate with
the Borrower in contesting, the imposition of any Non-Excluded Taxes, if such
Agent, Lender or LC Facility Issuing Bank in its sole discretion in good faith
determines that to do so would have an adverse effect on it.

 

(b)                                 If a Lender or LC Facility Issuing Bank
changes its applicable lending office (other than (i) pursuant to paragraph
(c) below or (ii) after an Event of Default under subsection 8(a) or (f) has
occurred and is continuing) and the effect of such change, as of the date of
such change, would be to cause the Borrower to become obligated to pay any
additional amount under subsection 3.10 or 3.11, other than any additional
amount under subsection 3.11 in respect of any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, the Borrower shall not be obligated to pay such
additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender or LC Facility Issuing Bank by
the Borrower pursuant to subsection 3.10 or 3.11, other than any additional
amount under subsection 3.11 in respect of any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, such Lender or LC Facility Issuing Bank shall
promptly after becoming aware of such event or condition notify the Borrower and
the Administrative Agent and shall take such steps as may reasonably be
available to it to mitigate the effects of such condition or event (which shall
include efforts to rebook the Term Loans held by such Lender or LC Facility
Deposits of such Lender or LC Facility Issuing Bank, at another lending office,
or through another branch or an affiliate, of such Lender); provided that such
Lender or LC Facility Issuing Bank shall not be required to take any step that,
in its reasonable judgment, would be materially disadvantageous to its business
or operations or would require it to incur additional costs (unless the Borrower
agrees

 

96

--------------------------------------------------------------------------------


 

to reimburse such Lender or LC Facility Issuing Bank for the reasonable
incremental out-of-pocket costs thereof).

 

(d)                                 If the Borrower shall become obligated to
pay additional amounts pursuant to subsection 3.10 or 3.11 and any affected
Lender shall not have promptly taken steps necessary to avoid the need for such
payments under subsection 3.10 or 3.11, the Borrower shall have the right, for
so long as such obligation remains, (i) with the assistance of the
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and the Borrower to purchase the
affected Term Loan or LC Facility Participation, in whole or in part, at an
aggregate price no less than such Term Loan’s or LC Facility Participation’s
principal amount plus accrued interest, and assume the affected obligations
under this Agreement, or (ii) so long as no Default or Event of Default then
exists or will exist immediately after giving effect to the respective
prepayment, upon at least four Business Days’ irrevocable notice to the
Administrative Agent, to prepay the affected Term Loan, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In the case of the
substitution of a Lender, the Borrower, the Administrative Agent, the affected
Lender, and any substitute Lender shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to subsection 10.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 10.6(b) in
connection with such assignment shall be paid by the Borrower or the substitute
Lender.  In the case of a prepayment of an affected Term Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid.  In the
case of each of the substitution of a Lender and of the prepayment of an
affected Term Loan, the Borrower shall first pay the affected Lender any
additional amounts owing under subsections 3.10 and 3.11 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under subsection 3.13) prior to such substitution or prepayment.In
the case of the substitution of a Lender, if the Lender being replaced does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the assignee Lender executes and delivers
such Assignment and Acceptance and/or such other documentation and (b) the date
as of which all obligations of the Borrower owing to such replaced Lender
relating to the Loans so assigned shall be paid in full by the assignee Lender
to such Lender being replaced, then the Lender being replaced shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

 

(e)                                  If any Agent, Lender or any LC Facility
Issuing Bank receives a refund directly attributable to taxes for which the
Borrower has made additional payments pursuant to subsection 3.10(a) or 3.11(a),
such Agent, such Lender or such LC Facility Issuing Bank, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent, LC Facility Issuing Bank or the applicable Lender, as the
case may be, upon receipt of a notice that such refund is required to be repaid
to the relevant taxing authority.

 

97

--------------------------------------------------------------------------------


 

(f)                                    The obligations of any Agent, Lender, LC
Facility Issuing Bank or Participant under this subsection 3.13 shall survive
the termination of this Agreement and the payment of the Term Loans, LC Facility
Participations and all amounts payable hereunder.

 

3.14                           Credit-Linked Deposit Account.

 

(a)                                  On the Closing Date, each LC Facility
Lender shall pay to the Administrative Agent for deposit in the Credit-Linked
Deposit Account an amount equal to its LC Facility Commitment in accordance with
subsection 2.1(b).  The LC Facility Deposits shall be held by the Administrative
Agent in the Credit-Linked Deposit Account, and no party other than the
Administrative Agent shall have a right of withdrawal from the Credit-Linked
Deposit Account or any other right or power with respect to the LC Facility
Deposits.  Notwithstanding anything herein to the contrary, (i) the funding
obligation of each LC Facility Lender in respect of its participation in LC
Facility Letters of Credit pursuant to subsection 2.1(b) or otherwise as
provided in this Agreement shall be satisfied in full upon the funding of its LC
Facility Deposit in the amount of its LC Facility Commitment and (ii) each LC
Facility Lender hereby grants a security interest in its LC Facility Deposit to
the Administrative Agent as security for the obligations of each LC Facility
Issuing Bank in respect of the LC Facility (it being understood that this clause
(ii) shall not relieve the Borrower of its Reimbursement Obligations hereunder).

 

(b)                                 Each of the Administrative Agent, each LC
Facility Issuing Bank and each LC Facility Lender hereby acknowledges and agrees
that each LC Facility Lender is funding its LC Facility Deposit to the
Administrative Agent for application in the manner contemplated by subsection
2.6 and that the Administrative Agent has agreed to invest the LC Facility
Deposits so as to earn a return on the principal outstanding amount of the LC
Facility Deposits from time to time (as they may be reduced and subsequently
increased by withdrawals and deposits made with respect to the Credit-Linked
Deposit Account pursuant to the other provisions of this Agreement) for the LC
Facility Lenders equal to a rate per annum, reset daily on each Business Day for
the period until the next following Business Day, equal to (i) such day’s rate
for one month LIBOR deposits (the “Benchmark LIBOR Rate”) minus (ii) 0.10% (or
such lesser rate as may be agreed to by the Administrative Agent, the applicable
LC Facility Issuing Bank and the Borrower) per annum (calculated on the basis of
a 365-day or 366-day year, as applicable).  Such amount (or the amount
determined in accordance with subsections 3.7 or 3.10) will be paid by the
Administrative Agent to the LC Facility Lenders quarterly in arrears when LC
Facility Fees are payable.

 

(c)                                  In the event funds from the Credit-Linked
Deposit Account are withdrawn by the Administrative Agent to reimburse the LC
Facility Issuing Bank for an unreimbursed LC Facility Disbursement, the Borrower
shall have the right, at any time prior to the Tranche B LC Facility Maturity
Date, to pay over to the Administrative Agent in reimbursement thereof an amount
equal to the amount so withdrawn for deposit in the Credit-Linked Deposit
Account.  Until the Borrower shall repay any amount withdrawn from the
Credit-Linked Deposit Account to reimburse the LC Facility Issuing Bank for an
unreimbursed LC Facility Disbursement, the interest payable to the LC Facility
Lenders on their LC Facility Deposits under subsection 3.14(b) shall be
correspondingly reduced and the LC Facility Lenders shall without further act
succeed, ratably in accordance with their respective LC Facility Percentages, to
the rights of the Administrative Agent with respect to such amount.

 

98

--------------------------------------------------------------------------------


 

(d)                                 Neither the Borrower nor any other Loan
Party shall have any right, title or interest in or to the LC Facility Deposits
or any obligations with respect thereto (including any obligation to pay
interest thereon) (except to refund portions thereof used to reimburse the LC
Facility Issuing Bank with respect to LC Facility Disbursements as provided in
subsection 2.6), it being acknowledged and agreed by the parties hereto that the
making of the LC Facility Deposits by the LC Facility Lenders, the provisions of
this subsection 3.14 and the application of the LC Facility Deposits in the
manner contemplated by subsection 2.6(e) constitute agreements among the
Administrative Agent, the LC Facility Issuing Bank and each LC Facility Lender
with respect to the funding obligations of each LC Facility Lender in respect of
its participation in LC Facility Letters of Credit and do not constitute any
loan or extension of credit to the Borrower.

 

(e)                                  Provided, in each case, that the Borrower
has complied with subsections 2.6(e)(i) and 3.15(c), the Administrative Agent
shall return any remaining Tranche A LC Facility Deposits to the Tranche A LC
Facility Lenders on the Tranche A LC Facility Maturity Date and any remaining
Tranche B LC Facility Deposits to the Tranche B LC Facility Lenders on the
Tranche B LC Facility Maturity Date or, in each case, thereafter once the
Borrower has complied with subsections 2.6(e)(i) and 3.15(c) and, in any event,
shall return to the LC Facility Lenders on the LC Facility Maturity Date any
excess of the LC Facility Deposits over the LC Facility Exposure.

 

(f)                                    If the Administrative Agent is not
offering Dollar deposits (in the applicable amounts) in the London interbank
market, or the Administrative Agent determines that adequate and fair means do
not otherwise exist for ascertaining the Benchmark LIBOR Rate for the LC
Facility Deposits (or any part thereof), then the LC Facility Deposits (or such
parts, as applicable) shall be invested so as to earn a return equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

3.15                           Termination and Reduction of Commitments and LC
Facility Deposits.

 

(a)                                  The Borrower may at any time or from time
to time, upon not less than three Business Days’ prior notice to the
Administrative Agent, direct the Administrative Agent to terminate the Delayed
Draw Term Loan Commitments or, from time to time, to reduce the amount of the
Delayed Draw Term Loan Commitments.  Any such reduction shall be in an amount
equal to $5.0 million or a whole multiple of $1.0 million in excess thereof and
shall reduce permanently the Delayed Draw Term Loan Commitments then in effect.

 

(b)                                 The Borrower may at any time or from time to
time, upon not less than three Business Days’ prior notice to the Administrative
Agent, direct the Administrative Agent to reduce the Total LC Facility Deposit;
provided that (i) each partial reduction of the LC Facility Deposits shall be in
an integral multiple of $1.0 million, and (ii) the LC Facility Deposits shall
not be reduced to the extent that, after giving effect to such reduction, the LC
Facility Exposure (excluding any amounts thereof attributable to undrawn LC
Facility Letters of Credit provided that the Administrative Agent shall have
received a backstop letter of credit reasonably satisfactory to the
Administrative Agent with respect to each such undrawn LC Facility Letter of
Credit) would exceed the Total LC Facility Deposit.  In the event the Total LC
Facility Deposit shall be reduced as provided in the preceding sentence, the
Administrative Agent will return the amount in the

 

99

--------------------------------------------------------------------------------


 

Credit-Linked Deposit Account in excess of the reduced Total LC Facility Deposit
to the LC Facility Lenders, ratably in accordance with their LC Facility
Percentage of the Total LC Facility Deposit (as determined immediately prior to
such reduction); provided that, at the option of the Borrower, such reduction
may be applied first either to the Tranche A LC Facility Deposits (with such
amount paid ratably to Tranche A LC Facility Lenders in accordance with their
Tranche A LC Facility Percentages (as determined immediately prior to such
reduction)) or to the Tranche B LC Facility Deposits (with such amount paid
ratably to Tranche B LC Facility Lenders in accordance with their Tranche B LC
Facility Percentages (as determined immediately prior to such reduction)).  If
the Total LC Facility Deposit shall have been reduced to zero, the Borrower may
at its option terminate the LC Facility by notice to the Administrative Agent.

 

(c)                                  Subject only to the Borrower’s compliance
with its obligations under the proviso of subsection 2.6(c), any amount of the
Tranche A LC Facility Deposits in the Credit-Linked Deposit Account will be
returned by the Administrative Agent and distributed to the Tranche A LC
Facility Lenders on the Tranche A LC Facility Maturity Date.  If any LC Facility
Letter of Credit remains outstanding on the Tranche B LC Facility Maturity Date,
the Borrower will deposit with the Administrative Agent, in accordance with the
penultimate paragraph of Section 8, an amount in cash equal to the aggregate
undrawn amount of all outstanding LC Facility Letters of Credit in order to
secure the Borrower’s Reimbursement Obligations with respect to any drawings
that may occur.  Subject only to the Borrower’s compliance with its obligations
under the preceding sentence, any amount of the Tranche B LC Facility Deposits
in the Credit-Linked Deposit Account will be returned by the Administrative
Agent and distributed to the Tranche B LC Facility Lenders on the Tranche B LC
Facility Maturity Date.

 

SECTION 4.                                          REPRESENTATIONS AND
WARRANTIES.  To induce the Administrative Agent, the LC Facility Issuing Bank
and each Lender to make the Extensions of Credit requested to be made by it on
the Closing Date and on each Borrowing Date thereafter, the Borrower hereby
represents and warrants, on the Closing Date, after giving effect to the
Transactions, and on each Borrowing Date thereafter, to the Administrative Agent
and each Lender that:

 

4.1                                 Financial Condition.  The audited
consolidated balance sheets of ServiceMaster and its consolidated Subsidiaries
as of December 31, 2005 and December 31, 2006 and the consolidated statements of
income, shareholders’ equity and cash flows for the fiscal years ended
December 31, 2004, December 31, 2005 and December 31, 2006, reported on by and
accompanied by unqualified reports from Deloitte & Touche LLP, present fairly,
in all material respects, the consolidated financial condition as at such date,
and the consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of ServiceMaster and its consolidated
Subsidiaries. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer of ServiceMaster, and disclosed in any such schedules and notes, and
subject to the omission of footnotes from such unaudited financial statements).

 

100

--------------------------------------------------------------------------------


 

4.2                                 No Change; Solvent.

 

(a)                                  Except for changes (x) contemplated or
permitted by the Merger Agreement or (y) resulting from the announcement of the
Merger Agreement or the transactions contemplated thereby or hereby, from
March 18, 2007 through the Closing Date, there has not been any event, change,
circumstance or development (including any damage, destruction or loss whether
or not covered by insurance) which, individually or in the aggregate, has had,
or would reasonably be expected to have, a Material Adverse Change (as defined
in the Merger Agreement) on ServiceMaster.  As of the Closing Date, after giving
effect to the consummation of the Transactions occurring on the Closing Date,
the Borrower is Solvent.

 

(b)                                 Since the Closing Date, there has not been
any event, change, circumstance or development which, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.

 

4.3                                 Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate or other organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or a limited liability company and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

 

4.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
Extensions of Credit hereunder, and each such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the Extensions of Credit to it, if any, on the terms
and conditions of this Agreement and any Term Loan Notes.  No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of the Borrower, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings described in Schedule 4.4, all of which have been obtained or made prior
to or on the Closing Date, (b) filings to perfect the Liens created by the
Security Documents, (c) filings pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. § 3727 et seq.), in respect of Accounts of the
Borrower and its Restricted Subsidiaries the Obligor in respect of which is the
United States of America or any department, agency or instrumentality thereof
and (d) consents, authorizations, notices and filings which the failure to
obtain or make would not reasonably be expected to have a Material

 

101

--------------------------------------------------------------------------------


 

Adverse Effect.  This Agreement has been duly executed and delivered by the
Borrower, and each other Loan Document to which any Loan Party is a party will
be duly executed and delivered on behalf of such Loan Party.  This Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Document to which any Loan Party is a party when executed and delivered
will constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                                 No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

4.6                                 No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their respective properties or revenues, (a) except as described on Schedule
4.6, which is so pending or threatened at any time on or prior to the Closing
Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

4.7                                 No Default.  Neither the Borrower, nor any
of its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that would be reasonably expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

4.8                                 Ownership of Property; Liens.  Each of the
Borrower and its Restricted Subsidiaries has good title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in, all its other material property, except where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien,
except for Permitted Liens.

 

4.9                                 Intellectual Property.  The Borrower and
each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States patents, patent applications, trademarks, trademark applications,
trade names, copyrights, technology, know-how and processes necessary for each
of them to conduct its business substantially as currently conducted (the
“Intellectual Property”) except for those the failure to own or have such legal
right to use would not be reasonably expected to have a Material Adverse Effect.

 

4.10                           No Burdensome Restrictions.  Neither the Borrower
nor any of its Restricted Subsidiaries is in violation of any Requirement of Law
applicable to the Borrower or

 

102

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries that would be reasonably expected to have a
Material Adverse Effect.

 

4.11                           Taxes.  To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns that
are required to be filed by it and has paid (a) all taxes shown to be due and
payable on such returns and (b) all taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, and no tax Lien has been filed, and no
claim is being asserted, with respect to any such tax, fee or other charge
(other than, for purposes of this subsection 4.11, any (i) taxes, fees, other
charges or Liens with respect to which the failure to pay, or the existence
thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holding, the Borrower or one or more of its Restricted
Subsidiaries, as the case may be).

 

4.12                           Federal Regulations.  No part of the proceeds of
any Extensions of Credit will be used for any purpose that violates the
provisions of the Regulations of the Board, including without limitation,
Regulation T, Regulation U or Regulation X of the Board.

 

4.13                           ERISA.

 

(a)                                  During the five year period prior to each
date as of which this representation is made, or deemed made, with respect to
any Plan (or, with respect to (f) or (h) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (a) a Reportable
Event; (b) an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (c) any noncompliance with the
applicable provisions of ERISA or the Code; (d) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (e) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (f) any Underfunding with respect
to any Single Employer Plan; (g) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (h) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; (i) the
Reorganization or Insolvency of any Multiemployer Plan; or (j) any transactions
that resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(b) and (i) of this subsection 4.13(a) with respect to a Multiemployer Plan is
based on knowledge of the Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (a) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (b)

 

103

--------------------------------------------------------------------------------


 

failure to be maintained, where required, in good standing with applicable
regulatory authorities; (c) any obligation of the Borrower or its Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any Foreign Plan; (d) any Lien on the property of the Borrower
or its Restricted Subsidiaries in favor of a Governmental Authority as a result
of any action or inaction regarding a Foreign Plan; (e) for each Foreign Plan
that is a funded or insured plan, failure to be funded or insured on an ongoing
basis to the extent required by applicable non-U.S. law (using actuarial methods
and assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (f) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(g) failure to make all contributions in a timely manner to the extent required
by applicable non-U.S. law.

 

4.14                           Collateral.  Upon execution and delivery thereof
by the parties thereto, the Guarantee and Collateral Agreement, the Security
Agreement and the Mortgages, if any, will be effective to create (to the extent
described therein) in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.  When
(a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the Collateral Agent, (c) all Electronic Chattel Paper and
Pledged Stock (as defined in the Guarantee and Collateral Agreement) a security
interest in which is required to be or is perfected by “control” (as described
in the UCC) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent and (d) the Mortgages, if any, have been duly recorded, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest in, all right, title and
interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the Guarantee and Collateral Agreement, other than such Commercial Tort Claims
set forth on Schedule 7 thereto (if any)) with respect to such pledgor. 
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.

 

4.15                           Investment Company Act; Other Regulations.  The
Borrower is not an “investment company” within the meaning of the Investment
Company Act.  The Borrower is not subject to regulation under any Federal or
State statute or regulation (other than Regulation X of the Board) which limits
its ability to incur Indebtedness as contemplated hereby.

 

4.16                           Subsidiaries.  Schedule 4.16 sets forth all the
Subsidiaries of the Borrower at the Closing Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

104

--------------------------------------------------------------------------------


 

4.17                           Purpose of Loans.  The proceeds of the Term Loans
(other than the Delayed Draw Term Loans) shall be used by the Borrower (a) to
finance, in part, the Transactions, (b) to pay certain transaction fees and
expenses related to the Transactions and (c) for general corporate purposes. 
The proceeds for the Delayed Draw Term Loans shall be used by the Borrower to
finance the repurchase, repayment or other satisfaction of the Redeemed Notes,
including the payment of accrued interest, fees, costs, expenses and premiums
related thereto.

 

4.18                           Environmental Matters.  Other than as disclosed
on Schedule 4.18 or exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect:

 

(a)                                  The Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, that would reasonably be expected to (i) give rise to
liability or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Borrower or any of its Restricted Subsidiaries that is part of the
Collateral.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the United
States federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or received any other written request for
information from any Governmental Authority with respect to any Materials of
Environmental Concern.

 

105

--------------------------------------------------------------------------------


 

(e)                                  Neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

4.19                           No Material Misstatements.  The written factual
information (including the Confidential Information Memorandum), reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Borrower to the Administrative Agent, the Other Representatives and the Lenders
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole.  It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

 

4.20                           Labor Matters.  There are no strikes pending or,
to the knowledge of the Borrower, reasonably expected to be commenced against
the Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
hours worked and payments made to employees of the Borrower and each of its
Restricted Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

 

4.21                           Insurance.  Schedule 4.21 sets forth a complete
and correct listing of all insurance that is (a) maintained by the Borrower and
its Restricted Subsidiaries that are Loan Parties and (b) material to the
business and operations of the Borrower and its Restricted Subsidiaries taken as
a whole maintained by Restricted Subsidiaries other than Loan Parties, in each
case as of the Closing Date, with the amounts insured (and any deductibles) set
forth therein.

 

4.22                           Anti-Terrorism.  As of the Closing Date, the
Borrower and its Restricted Subsidiaries are in compliance with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, except as would not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.                                          CONDITIONS PRECEDENT.

 

5.1                                 Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, each LC Facility Lender to fund
its LC Facility Deposits and the LC Facility Issuing Bank to issue LC

 

106

--------------------------------------------------------------------------------


 

Facility Letters of Credit shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived; provided,
however, that upon the satisfaction or waiver of the conditions (other than
those set forth in clause (e)) set forth in this subsection 5.1 to the extent
provided thereby, all of the other conditions set forth in this subsection 5.1,
if not satisfied or waived on such date, shall be deemed to have been satisfied
for all purposes hereunder and all such other conditions, if not satisfied or
waived on such date, shall automatically be converted into covenants to
accomplish the satisfaction of the applicable matters described in such
conditions within the time period required by subsection 6.11:

 

(a)                                  Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of the Borrower;

 

(ii)                                  each of the Guarantee and Collateral
Agreement and the Security Agreement, executed and delivered by a duly
authorized officer of each Loan Party signatory thereto, and an Acknowledgement
and Consent in the form attached to the Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Loan Party; and

 

(iii)                               the Intercreditor Agreement, executed and
delivered by a duly authorized officer of each Loan Party signatory thereto;

 

provided that clauses (a)(ii), (h) and (i) of this subsection 5.1
notwithstanding, to the extent any guarantee or collateral is not provided on
the Closing Date after Holding and its Subsidiaries having used commercially
reasonable efforts to do so (it being understood that UCC-1 financing statements
shall have been provided), the provisions of clauses (a)(ii), (h) and (i) shall
be deemed to have been satisfied and the Loan Parties shall be required to
provide such guarantees and collateral in accordance with the provisions set
forth in subsection 6.11.

 

(b)                                 Merger.  The Merger shall have been
consummated (or shall be consummated substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1
unless arrangements shall have been made for the return of the net proceeds of
the Loans to the Lenders in the event that the Merger shall not have been
consummated on the Closing Date), substantially pursuant to the provisions of
the Merger Agreement without giving effect to any waiver or other modification
materially adverse to the interests of the Lenders that is not approved by the
Lead Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed).

 

(c)                                  Debt Financings.

 

(i)                                     Substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1,
the Borrower shall have entered into the Senior Interim Loan Agreement.

 

107

--------------------------------------------------------------------------------


 

(ii)                                  Substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1,
the Borrower and certain subsidiaries of the Borrower shall have entered into
the Revolving Credit Agreement.

 

(iii)                               On the Closing Date, the Administrative
Agent shall receive, substantially concurrently with the satisfaction of the
other conditions precedent set forth in this subsection 5.1, a complete and
correct copy of the Senior Interim Loan Agreement and the Revolving Credit
Agreement, certified as such by an appropriate officer of the Borrower.

 

(d)                                 Outstanding Indebtedness and Preferred
Equity; No Defaults.  After giving effect to the consummation of the Merger, the
Borrower and its subsidiaries shall have no outstanding preferred equity or
Indebtedness for borrowed money, in each case held by third parties, except for
indebtedness incurred or issued pursuant to the Debt Financing, any Existing
Indebtedness and Indebtedness in respect of the Redeemed Notes.  Any existing
Indebtedness for borrowed money, other than the Debt Financing, any such
Existing Indebtedness and Indebtedness in respect of the 2007 Notes, shall have
been repaid, defeased or otherwise discharged (or irrevocable notice for the
redemption thereof shall have been given) substantially concurrently with or
prior to the satisfaction of the other conditions precedent set forth in this
subsection 5.1.

 

(e)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the UCC, judgment and tax lien
filings that have been filed with respect to personal property of the Borrower
and its Subsidiaries in each of the jurisdictions set forth in Schedule 5.1(e).

 

(f)                                    Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of Holding, the
Borrower and the other Loan Parties, substantially in the form of Exhibit E-1;
and

 

(ii)                                  the executed legal opinion of Richards,
Layton & Finger P.A., special Delaware counsel to each of Holding, the Borrower
and certain other Loan Parties, substantially in the form of Exhibit E-2;

 

(g)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Borrower, dated the Closing
Date, substantially in the form of Exhibit H, with appropriate insertions and
attachments.

 

(h)                                 Perfected Liens.  The Collateral Agent shall
have obtained a valid security interest in the Collateral (to the extent
contemplated in the applicable Security Documents); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests

 

108

--------------------------------------------------------------------------------


 

or mortgages except for Permitted Liens; provided that with respect to any such
Collateral the security interest in which may not be perfected by filing of a
UCC financing statement or by making a filing with the U.S. Patent and Trademark
Office or the U.S. Copyright Office, if perfection of the Collateral Agent’s
security interest in such collateral may not be accomplished on or before the
Closing Date without undue burden or expense, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the initial borrowings hereunder; and subject in each
case to the proviso in clause (a) of this subsection 5.1.

 

(i)                                     Pledged Stock; Stock Powers; Pledged
Notes; Endorsements.  The Collateral Agent or the Revolving Collateral Agent (as
bailee for perfection on behalf of the Collateral Agent) shall have received
(subject to the proviso in clause (a) of this subsection 5.1):

 

(i)                                     the certificates, if any, representing
the Pledged Stock under (and as defined in) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

 

(ii)                                  the promissory notes representing each of
the Pledged Notes under (and as defined in) the Guarantee and Collateral
Agreement, duly endorsed as required by the Guarantee and Collateral Agreement.

 

(j)                                     Fees.  The Agents and the Lenders shall
have received all fees and expenses required to be paid or delivered by the
Borrower to them on or prior to the Closing Date, including the fees referred to
in subsection 3.5.

 

(k)                                  Corporate Proceedings of the Loan Parties. 
The Administrative Agent shall have received a copy of the resolutions or
equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing,
as applicable, (i) the execution, delivery and performance of this Agreement,
any Term Loan Notes and the other Loan Documents to which it is or will be a
party as of the Closing Date, (ii) the Extensions of Credit to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created pursuant to the Security Documents to which it will be a party as of the
Closing Date, certified by the Secretary, an Assistant Secretary or other
authorized representatives of such Loan Party as of the Closing Date, which
certificate shall be in substantially the form of Exhibit I and shall state that
the resolutions or other action thereby certified have not been amended,
modified (except as any later such resolution or other action may modify any
earlier such resolution or other action), revoked or rescinded and are in full
force and effect.

 

(l)                                     Incumbency Certificates of the Loan
Parties.  The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, as to the incumbency and signature of the
officers or other authorized signatories of such Loan Party executing any Loan
Document substantially in the form of Exhibit I executed by a Responsible
Officer or other authorized representative and the Secretary, any Assistant
Secretary or another authorized representative of such Loan Party.

 

109

--------------------------------------------------------------------------------


 

(m)                               Governing Documents.  The Administrative Agent
shall have received copies of the certificate or articles of incorporation and
by-laws (or other similar governing documents serving the same purpose) of each
Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or other authorized
representative of such Loan Party pursuant to a certificate substantially in the
form of Exhibit I.

 

(n)                                 No Material Adverse Change.  Since March 18,
2007, there shall not have been any Material Adverse Change (as defined in the
Merger Agreement).

 

(o)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents shall, except to the extent that they relate to a particular date, be
true and correct in all material respects; provided that any breach of any such
representations or warranties shall not constitute a failure to satisfy the
condition set forth in this clause (o) unless (x) such breach also constitutes a
breach of a representation or warranty of ServiceMaster in the Merger Agreement
that would result in Acquisition Co. having a right to terminate its obligations
thereunder or (y) such breach is a breach of the representations and warranties
set forth in subsection 4.4 (other than the second sentence thereof), 4.12 or
4.15.

 

(p)                                 Absence of Defaults.  There shall not exist
(pro forma for the Merger and the financing thereof) any Default or Event of
Default; provided that any Default or Event of Default resulting from (x) the
failure to provide any guarantee or collateral on the Closing Date after the use
of commercially reasonable efforts by Holding or any of its Subsidiaries to do
so or (y) any breach of any representation or warranty made by any Loan Party
pursuant to any Loan Document, other than (A) to the extent such breach also
constitutes a breach of a representation or warranty of ServiceMaster in the
Merger Agreement that would result in Acquisition Co. having a right to
terminate its obligations thereunder or (B) such breach is a breach of the
representations and warranties set forth in subsection 4.4 (other than the
second sentence thereof), 4.12 or 4.15, shall in each case not constitute a
Default or Event of Default for purposes of this clause.

 

(q)                                 Solvency.  The Administrative Agent shall
have received a certificate of the chief financial officer of the Borrower (or
another authorized financial officer of Acquisition Co. or Holding) certifying
the solvency of the Borrower in customary form.

 

(r)                                    Equity Contribution.  Acquisition Co.
shall have received (or shall receive, substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 5.1)
the Equity Contribution in an amount of not less than $1,200.0 million.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as set forth in the lead-in to this subsection 5.1) conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this subsection 5.1
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.

 

110

--------------------------------------------------------------------------------


 

5.2                                 Conditions Precedent to Each LC Facility
Letter of Credit and Delayed Draw Term Loan.  The obligation of the LC Facility
Issuing Bank on any date (other than the Closing Date) to issue, increase,
renew, amend or extend any LC Facility Letter of Credit or the Lenders to make
Delayed Draw Term Loans is subject to the satisfaction of each of the following
conditions precedent:

 

(a)                                  Request for Issuance of LC Facility Letter
of Credit, Notice for Delayed Draw Term Loan.  With respect to any LC Facility
Letter of Credit, the LC Facility Issuing Bank shall have received a request for
an LC Facility Letter of Credit complying with subsection 2.6.  With respect to
any Delayed Draw Term Loan, the Administrative Agent shall have received a
notice of such borrowing as required by subsection 2.3.

 

(b)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents, shall, except to the extent that they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of such date.

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing.

 

The acceptance by the Borrower of the issuance of each LC Facility Letter of
Credit or each Delayed Draw Term Loan requested hereunder at the request of the
Borrower, shall be deemed to constitute a representation and warranty by the
Borrower as to the matters specified in clause (b) above on the date of the
issuance of such LC Facility Letter of Credit or making of Delayed Draw Term
Loans (except that no opinion need be expressed as to the Administrative Agent’s
or the Required Lenders’ satisfaction with any document, instrument or other
matter).

 

SECTION 6.                                          AFFIRMATIVE COVENANTS.

 

The Borrower hereby agrees that, from and after the Closing Date, and so long as
the Delayed Draw Term Loan Commitments remain in effect, and thereafter until
payment in full of the Loans and any other amount then due and owing to any
Lender or any Agent hereunder and under any Term Loan Note, the LC Facility
shall have been terminated and no other Letters of Credit shall be outstanding
(unless cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent), the Borrower shall and (except in the
case of delivery of financial information, reports and notices) shall cause each
of the Material Restricted Subsidiaries to:

 

6.1                                 Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                  as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Borrower ending on or after December 31, 2007, (i) a copy of
the consolidated balance sheet of the Borrower and its consolidated Subsidiaries
as at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the

 

111

--------------------------------------------------------------------------------


 

scope of the audit, by Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Borrower’s obligation under this subsection
6.1(a) with respect to such year except with respect to the requirement that
such financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit) and (ii) a narrative report and management’s discussion and analysis, in
a form substantially similar to past practice or otherwise reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such fiscal year, as compared to amounts for
the previous fiscal year;

 

(b)           as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of the Borrower, (i) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
operations and cash flows of the Borrower and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of the Borrower’s quarterly report on Form 10-Q for such quarter, as
filed with the SEC, will satisfy the Borrower’s obligations under this
subsection 6.1(b) with respect to such quarter) and (ii) a narrative report and
management’s discussion and analysis, in form substantially similar to past
practice or otherwise reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year;

 

(c)           to the extent applicable, concurrently with any delivery of
consolidated financial statements under subsection 6.1(a) or (b) above, related
unaudited condensed consolidating financial statements reflecting the material
adjustments necessary (as determined by the Borrower in good faith) to eliminate
the accounts of Unrestricted Subsidiaries (if any) from the accounts of the
Borrower and its Restricted Subsidiaries;

 

(d)           all such financial statements delivered pursuant to subsection
6.1(a) or (b) to be (and, in the case of any financial statements delivered
pursuant to subsection 6.1(b) shall be certified by a Responsible Officer of the
Borrower as being) complete and correct in all material respects in conformity
with GAAP and to be (and, in the case of any financial statements delivered
pursuant to subsection 6.1(b) shall be certified by a Responsible Officer of the
Borrower as being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of any financial statements delivered pursuant to subsection 6.1(b), for the
absence of certain notes).

 

112

--------------------------------------------------------------------------------


 

6.2           Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)           concurrently with the delivery of the financial statements
referred to in subsection 6.1(a), a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the audit necessary therefor no knowledge was obtained of any Default or Event
of Default insofar as the same relates to any financial accounting matters
covered by their audit, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines);[reserved];

 

(b)           concurrently with the delivery of the financial statements and
reports referred to in subsections 6.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower stating that, to the best of such
Responsible Officer’s knowledge, the Borrower and its Subsidiaries during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate;

 

(c)           as soon as available, but in any event not later than the fifth
Business Day following the 90th day after the beginning of fiscal year 2008 of
the Borrower, and the 90th day after the beginning of each fiscal year of the
Borrower thereafter, a copy of the annual business plan for such year by the
Borrower of the projected operating budget (including an annual consolidated
balance sheet, income statement and statement of cash flows of the Borrower and
its Subsidiaries), each such business plan to be accompanied by a certificate
signed by the Borrower and delivered by a Responsible Officer of the Borrower to
the effect that such projections have been prepared on the basis of assumptions
believed by the Borrower to be reasonable at the time of preparation and
delivery thereof;

 

(d)           within five Business Days after the same are sent, copies of all
financial statements and reports which Holding or the Borrower sends to its
public security holders, and within five Business Days after the same are filed,
copies of all financial statements and periodic reports which Holding or the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

 

(e)           within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the SEC or any successor or analogous Governmental
Authority, and such other documents or instruments as may be reasonably
requested by the Administrative Agent in connection therewith; and

 

(f)            with reasonable promptness, such additional information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time.

 

113

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to subsection 6.1 or 6.2 may at the
Borrower’s option be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or Holding’s or any
Parent’s) website on the Internet at the website address listed on Schedule 6.2
(or such other website address as the Borrower may specify by written notice to
the Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or Holding’s or any Parent’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), provided that (i) upon the reasonable request of the
Administrative Agent with respect to any specific document so delivered
electronically, the Borrower shall promptly deliver a physical copy of such
document and (ii) the Borrower shall notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting by the Borrower of any
such documents on any such website (other than a website maintained for or
sponsored by the Administrative Agent) and the electronic location at which such
documents may be accessed.

 

6.3           Payment of Taxes.  Pay, discharge or otherwise satisfy at or
before they become delinquent, all its material Taxes, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or any of its
Restricted Subsidiaries, as the case may be, and except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.4           Maintenance of Existence.  Preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise expressly permitted pursuant to subsection 7.3
or 7.4, provided that the Borrower and its Restricted Subsidiaries shall not be
required to maintain any such rights, privileges or franchises and the
Borrower’s Restricted Subsidiaries shall not be required to maintain such
existence, if the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

6.5           Maintenance of Property; Insurance.

 

(a)           Keep all property useful and necessary in the business of the Loan
Parties, taken as a whole, in good working order and condition; use commercially
reasonable efforts to maintain with financially sound and reputable insurance
companies insurance on, or self insure, all property material to the business of
the Loan Parties, taken as a whole, in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are consistent with the past practices of the Loan
Parties andor otherwise as are usually insured against in the same general area
by companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that at all times the Administrative Agent,
for the benefit of the Secured Parties, shall be named as additional insured
with respect to liability policies, and the Collateral Agent, for the benefit of
the Secured Parties, shall be named as loss

 

114

--------------------------------------------------------------------------------


 

payee with respect to property insurance for the Mortgaged Properties (if any),
maintained by the Borrower and any Subsidiary Guarantor that is a Loan Party;
provided that, unless an Event of Default shall have occurred and be continuing,
the Collateral Agent shall turn over to the Borrower any amounts received by it
as loss payee under any such property insurance maintained by such Loan Parties,
the disposition of such amounts to be subject to the provisions of subsection
3.4(d) to the extent applicable, and, unless an Event of Default shall have
occurred and be continuing, the Collateral Agent agrees that the Borrower and/or
the applicable Subsidiary Guarantor shall have the sole right to adjust or
settle any claims under such insurance.

 

(b)           With respect to each property of such Loan Parties subject to a
Mortgage (if any) acquired after the Closing Date:

 

(i)            If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Loan Party shall maintain or cause to be
maintained, flood insurance to the extent required by law.

 

(ii)           The applicable Loan Party promptly shall comply with and conform
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to such party or to such property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of such property, except for such non-compliance or non-conformity as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Such Loan Party shall not use or permit the use of
such property in any manner that would reasonably be expected to result in the
cancellation of any such insurance policy or would reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to clause (a) of this subsection 6.5.

 

(iii)          If any such Loan Party is in default of its obligations to insure
or deliver any such prepaid policy or policies, the result of that would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefore, and the Borrower shall pay or cause to be
paid to the Administrative Agent on demand such premium or premiums so paid by
the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 

(iv)          If such property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated cost thereof would exceed $5.0 million the
Borrower shall give prompt notice thereof to the Administrative Agent.  All
insurance proceeds paid or payable in connection with any damage or casualty to
any such property shall be applied in the manner specified in subsection 6.5(a).

 

6.6           Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, complete and correct entries
in conformity with GAAP and all material Requirements of Law shall be made of
all dealings and transactions in relation to

 

115

--------------------------------------------------------------------------------


 

its business and activities; and permit representatives of the Administrative
Agent to visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers and employees of the
Borrower and its Restricted Subsidiaries and with its independent certified
public accountants, in each case at any reasonable time, upon reasonable notice,
provided that (a) except during the continuation of an Event of Default, only
one such visit shall be at the Borrower’s expense, and (b) during the
continuation of an Event of Default, the Administrative Agent and its
representatives may do any of the foregoing at the Borrower’s expense.

 

6.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

(a)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding which may exist at
any time between the Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, which would reasonably be expected to be adversely
determined and if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

 

(c)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

 

(d)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries knows thereof:  (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan or any withdrawal from, or the full
or partial termination, Reorganization or Insolvency of, any Multiemployer Plan;
(ii) the institution of proceedings or the taking of any other formal action by
the PBGC or the Borrower or any of its Restricted Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which could reasonably be expected
to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; provided,
however, that no such notice will be required under clause (i) or (ii) above
unless the event giving rise to such notice, when aggregated with all other such
events under clause (i) or (ii) above, would be reasonably expected to result in
a Material Adverse Effect; and

 

(e)           as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge

 

116

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect; (ii) any
condition, circumstance, occurrence or event not previously disclosed in writing
to the Administrative Agent that would reasonably be expected to result in
liability or expense under applicable Environmental Laws, unless the Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material Adverse Effect, or would not reasonably be expected to result in
the imposition of any lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

 

6.8           Environmental Laws.  (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with respect to any property leased or subleased from, or operated by the
Borrower or its Restricted Subsidiaries with, all applicable Environmental Laws
including all Environmental Permits and all orders and directions of any
Governmental Authority; (ii) obtain, comply substantially with and maintain any
and all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries.  Noncompliance shall not constitute
a breach of this subsection 6.8, provided that, upon learning of any actual or
suspected noncompliance, the Borrower and any such affected Subsidiary shall
promptly undertake reasonable efforts, if any, to achieve compliance, and
provided further that in any case such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 

6.9           After-Acquired Real Property and Fixtures and Future Subsidiaries.

 

(a)           With respect to any owned real property or fixtures thereon, in
each case with a purchase price or a fair market value at the time of
acquisition of at least $4.0 million in which the Borrower or any of its
Restricted Subsidiaries that is a Loan Party (and in any event excluding any
Foreign Subsidiary and any Excluded Subsidiary) acquires ownership rights at any
time after the Closing Date, promptly grant to the Collateral Agent for the
benefit of the applicable Lenders, a Lien of record on all such owned real
property and fixtures, upon terms reasonably satisfactory in form and substance
to the Collateral Agent and in accordance with any applicable requirements of
any Governmental Authority (including any required appraisals of such property

 

117

--------------------------------------------------------------------------------


 

under FIRREA); provided that (i) nothing in this subsection 6.9 shall defer or
impair the attachment or perfection of any security interest in any Collateral
covered by any of the Security Documents that would attach or be perfected
pursuant to the terms thereof without action by any Loan Party or any other
Person, (ii) no such Lien shall be required to be granted as contemplated by
this subsection 6.9 on any owned real property or fixtures the acquisition of
which is or is to be financed or refinanced in whole or in part through the
incurrence of Indebtedness permitted by subsection 7.1, until such Indebtedness
is repaid in full (and not refinanced as permitted by subsection 7.1) or, as the
case may be, the Borrower determines not to proceed with such financing or
refinancing and (iii) no Lien shall be required to be granted as contemplated by
this subsection 6.9 on any Principal Property (as defined in the Existing Notes
Indenture as in effect on the Closing Date) until (x) such time as the Existing
Notes Indenture ceases to be in full force and effect as a result of the
satisfaction and discharge thereof in accordance with its terms or (y) any Loan
Party grants any Lien (other than any Lien arising pursuant to or by reason of
any Loan Document) to any Person on such Principal Property resulting in the
Existing Notes becoming equally and ratably secured by such Principal Property
pursuant to Section 5.03 of the Existing Notes Indenture, for so long as the
Existing Notes are so secured (and any Lien granted to the Collateral Agent or
any other Secured Party as a result of this clause (y) shall be automatically
released once such Lien is no longer outstanding).  In connection with any such
grant to the Collateral Agent, for the benefit of the Lenders, of a Lien of
record on any such real property in accordance with this subsection, the
Borrower or such Restricted Subsidiary shall deliver or cause to be delivered to
the Collateral Agent any surveys, title insurance policies, environmental
reports and other documents in connection with such grant of such Lien obtained
by it in connection with the acquisition of such ownership rights in such real
property or as the Collateral Agent shall reasonably request (in light of the
value of such real property and the cost and availability of such surveys, title
insurance policies, environmental reports and other documents and whether the
delivery of such surveys, title insurance policies, environmental reports and
other documents would be customary in connection with such grant of such Lien in
similar circumstances).

 

(b)           With respect to any Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired (including by reason of any Foreign Subsidiary
Holdco ceasing to constitute same) subsequent to the Closing Date by the
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), promptly notify the Administrative Agent of such occurrence and, if
the Administrative Agent or the Required Lenders so request, promptly
(i) execute and deliver to the Collateral Agent for the benefit of the Secured
Parties such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary;
provided that if such Capital Stock constitutes Restricted Assets (as defined in
the Guarantee and Collateral Agreement), then no such security interest on such
Capital Stock shall be required until (x) such time as the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) any Loan Party grants
any Lien (other than any Lien arising pursuant to or by reason of any Loan
Document) to any Person on such Capital Stock resulting in the Existing Notes
becoming equally and ratably secured by such Capital Stock pursuant to
Section 5.03 of the Existing Notes Indenture, for so long as the Existing Notes
are so secured (and any Lien granted to the Collateral Agent or any other
Secured Party as a result of this clause (y) shall be automatically released
once such Lien is no longer outstanding), (ii) deliver to

 

118

--------------------------------------------------------------------------------


 

the Collateral Agent or to such agent therefor as may be provided by the
Intercreditor Agreement, the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary and
(iii) cause such new Domestic Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent.

 

(c)           (x) With respect to any Foreign Subsidiary or Unrestricted
Subsidiary (other than an Excluded Subsidiary) created or acquired subsequent to
the Closing Date by the Borrower or any of its Domestic Subsidiaries (other than
an Excluded Subsidiary), the Capital Stock of which is owned directly by the
Borrower or a Domestic Subsidiary (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request (it being understood that if the
Administrative Agent does not so request with respect to any such Foreign
Subsidiary or Unrestricted Subsidiary that it believes is or is likely to become
material to the Borrower and its Restricted Subsidiaries taken as a whole, it
will provide notice to the Lenders thereof), promptly (i) execute and deliver to
the Collateral Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Lenders, a perfected security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Foreign
Subsidiary or Unrestricted Subsidiary that is directly owned by the Borrower or
any of its Domestic Subsidiaries (other than an Excluded Subsidiary); provided
that if such Capital Stock constitutes Restricted Assets (as defined in the
Guarantee and Collateral Agreement), then no such security interest on such
Capital Stock shall be required until (x) such time as the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) any Loan Party grants
any Lien (other than any Lien arising pursuant to or by reason of any Loan
Document) to any Person on such Capital Stock resulting in the Existing Notes
becoming equally and ratably secured by such Capital Stock pursuant to
Section 5.03 of the Existing Notes Indenture, for so long as the Existing Notes
are so secured (and any Lien granted to the Collateral Agent or any other
Secured Party as a result of this clause (y) shall be automatically released
once such Lien is no longer outstanding) provided that in no event shall more
than 65% of the Capital Stock of any such new Foreign Subsidiary that is so
owned be required to be so pledged and, provided, further, that no such pledge
or security shall be required with respect to any non-wholly owned Foreign
Subsidiary or Unrestricted Subsidiary to the extent that the grant of such
pledge or security interest would violate the terms of any agreements under
which the Investment by the Borrower or any of its Subsidiaries was made
therein, and (ii) to the extent reasonably deemed advisable by the Collateral
Agent, deliver to the Collateral Agent or to any agent therefor as provided by
the Intercreditor Agreement, the certificates, if any, representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the relevant parent of such new Foreign Subsidiary or
Unrestricted Subsidiary and take such other action as may be reasonably deemed
by the Collateral Agent to be necessary or desirable to perfect the Collateral
Agent’s security interest therein.

 

119

--------------------------------------------------------------------------------


 

(d)           At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.

 

(e)           Notwithstanding anything to contrary in this Agreement, nothing in
this subsection 6.9 shall require that any Loan Party grant a Lien with respect
to any owned real property or fixtures in which such Subsidiary acquires
ownership rights to the extent that the Administrative Agent, in its reasonable
judgment, determines that the granting of such a Lien is impracticable.

 

(f)            Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) nothing in this subsection 6.9 (or in any other
provision of this Agreement or any other Loan Document) shall require any Loan
Party to grant or maintain any security interest or Lien in respect of any asset
as a result of which the Existing Notes would be required to be equally and
ratably secured pursuant to Section 5.03 of the Existing Notes Indenture as in
effect on the Closing Date, unless and until (i) the Existing Notes Indenture
ceases to be in full force and effect as a result of the satisfaction and
discharge thereof in accordance with its terms or (ii) such Loan Party grants
any Lien (other than any Lien arising pursuant to or by reason of any Loan
Document) to any Person on such asset resulting in the Existing Notes becoming
equally and ratably secured by such asset pursuant to Section 5.03 of the
Existing Notes Indenture, for so long as the Existing Notes are so secured (and
any Lien granted to the Collateral Agent or any other Secured Party as a result
of this clause (ii) shall be automatically released once such Lien is no longer
outstanding) and (y) the Collateral Agent and each other Secured Party shall
take such action to evidence the absence or termination of any security interest
or Lien that would give rise to such requirement, or that arises as a result of
any Lien referred to in the foregoing clause (ii) once such Lien is no longer
outstanding, as the Borrower may reasonably request.

 

6.10         Interest Rate Protection.  No later than 180 days following the
Closing Date, enter into Interest Rate Protection Agreements, which, together
with the fixed interest rates then applicable to the Consolidated Funded
Indebtedness of the Borrower and its Restricted Subsidiaries, shall provide
interest rate protection in respect of at least 50% of the Consolidated Funded
Indebtedness of the Borrower and its Restricted Subsidiaries.  Such Interest
Rate Protection Agreements shall be in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent, provided that such term
shall not exceed two years unless so determined by the Borrower.

 

6.11         Post-Closing Security Perfection.  The Borrower agrees to deliver
or cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests and guarantees described in subsection 5.1(a)(ii), 5.1(h) and
5.1(i) that are not so provided on the Closing Date and to satisfy each other
condition precedent that was not actually satisfied, but rather “deemed”
satisfied on the Closing Date pursuant to the provisions set forth in subsection
5.1, and in any event to provide such perfected security interests and
guarantees and to satisfy such other conditions within the

 

120

--------------------------------------------------------------------------------


 

applicable time periods set forth on Schedule 6.11, as such time periods may be
extended by the Administrative Agent, in its sole discretion.

 

SECTION 7.              NEGATIVE COVENANTS.  The Borrower hereby agrees that,
from and after the Closing Date and so long as the Delayed Draw Term Loan
Commitments remain in effect, and thereafter until payment in full of the Loans
and any other amount then due and owing to any Lender or any Agent hereunder and
under any Term Loan Note, the LC Facility shall have been terminated and no
Letters of Credit shall be outstanding (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent):

 

7.1           Limitation on Indebtedness.

 

(a)           The Borrower will not, and will not permit any Material Restricted
Subsidiary to Incur any Indebtedness; provided, however, that (x) the Borrower
or any Restricted Subsidiary may Incur Indebtedness if on the date of the
Incurrence of such Indebtedness, after giving effect to the Incurrence thereof,
the Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00 and
(y) the aggregate principal amount of Indebtedness Incurred pursuant to the
preceding clause (x) by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed the greater of $100.0 million and 7.5% of
Consolidated Tangible Assets at any time outstanding.

 

(b)           Notwithstanding the foregoing paragraph (a), the Borrower and its
Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)            Indebtedness Incurred pursuant to any Credit Facility (including
but not limited to in respect of letters of credit or bankers’ acceptances
issued or created thereunder) and Indebtedness Incurred other than under any
Credit Facility, and (without limiting the foregoing), in each case, any
Refinancing Indebtedness in respect thereof, in a maximum principal amount at
any time outstanding not exceeding in the aggregate the amount equal to
(A) $3,500.0 million, plus (B) in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing, minus
(C) the aggregate principal amount of Delayed Draw Term Loans (if any)
classified by the Borrower as Refinancing Indebtedness Incurred pursuant to
clause 7.1(b)(iii) below to refinance any 2007 Notes or 2009 Notes, minus
(D) the amount, if any, not borrowed under the Delayed Draw Term Loan
Commitments upon the termination thereof on the Delayed Draw Term Loan
Commitment Termination Date;

 

(ii)           Indebtedness (A) of any Restricted Subsidiary to the Borrower or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock of such
Restricted Subsidiary to which such Indebtedness is owed, or other event, that
results in such Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer of such Indebtedness (except to the Borrower or a
Restricted Subsidiary) will be deemed, in each case, an Incurrence of such
Indebtedness by the issuer thereof not permitted by this subsection 7.1(b)(ii);

 

121

--------------------------------------------------------------------------------


 

(iii)          (A) Indebtedness Incurred pursuant to the Senior Interim Loan
Facility in an aggregate principal amount at any time outstanding not exceeding
(x) $1,150.0 million, plus (y) any increase in the principal amount of any such
Indebtedness attributable to accretion of accreted value or the payment of
interest in the form of additional Indebtedness, plus (z) in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing, (B) any Indebtedness (other than the Indebtedness described in
clause (ii) above) outstanding on the Closing Date and (C) any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in this
subsection 7.1(b)(iii) or subsection 7.1(a) above;

 

(iv)          Purchase Money Obligations and, Capitalized Lease Obligations, and
in each case any Refinancing Indebtedness with respect thereto; provided that
the aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$125.0175.0 million and 10.015.0% of Consolidated Tangible Assets;

 

(v)           Indebtedness (A) supported by a letter of credit issued pursuant
to any Credit Facility in a principal amount not exceeding the face amount of
such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)          (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this subsection
7.1), or (B) without limiting subsection 7.2, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this subsection 7.1);

 

(vii)         Indebtedness of the Borrower or any Restricted Subsidiary
(A) arising from the honoring of a check, draft or similar instrument drawn
against insufficient funds, provided that such Indebtedness is extinguished
within five Business Days of its Incurrence, or (B) consisting of guarantees,
indemnities, obligations in respect of earnouts or other purchase price
adjustments, or similar obligations, Incurred in connection with the acquisition
or disposition of any business, assets or Person;

 

(viii)        Indebtedness of the Borrower or any Restricted Subsidiary in
respect of (A) letters of credit, bankers’ acceptances or other similar
instruments or obligations issued, or relating to liabilities or obligations
incurred, in the ordinary course of business (including those issued to
governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, including

 

122

--------------------------------------------------------------------------------


 

in respect of liabilities or obligations of franchisees or (C) Hedging
Obligations, entered into for bona fide hedging purposes, or (D) Management
Guarantees or Management Indebtedness, or (E) the financing of insurance
premiums in the ordinary course of business, or (F) take-or-pay obligations
under supply arrangements incurred in the ordinary course of business, or
(G) netting, overdraft protection and other arrangements arising under standard
business terms of any bank at which the Borrower or any Restricted Subsidiary
maintains an overdraft, cash pooling or other similar facility or arrangement;

 

(ix)           Indebtedness (A) of a Special Purpose Subsidiary secured by a
Lien on all or part of the assets disposed of in, or otherwise Incurred in
connection with, a Financing Disposition or (B) otherwise Incurred in connection
with a Special Purpose Financing; provided that (1) such Indebtedness is not
recourse to the Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings); (2) in the event such Indebtedness shall become recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), such
Indebtedness will be deemed to be, and must be classified by the Borrower
as, Incurred at such time (or at the time initially Incurred) under one or more
of the other provisions of this subsection 7.1 for so long as such Indebtedness
shall be so recourse; and (3) in the event that at any time thereafter such
Indebtedness shall comply with the provisions of the preceding subclause (1),
the Borrower may classify such Indebtedness in whole or in part as Incurred
under this subsection 7.1(b)(ix);

 

(x)            [Reserved];

 

(xi)           Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to (A) (1) the Foreign Borrowing Base less (2) the aggregate principal amount of
Indebtedness Incurred by Special Purpose Subsidiaries that are Foreign
Subsidiaries and then outstanding pursuant to clause (ix) of this subsection
7.1(b) plus (B) in the event of any refinancing of any Indebtedness Incurred
under this clause (xi), the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

 

(xii)          Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xiii)         Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 7.25:1 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the

 

123

--------------------------------------------------------------------------------


 

Borrower immediately prior to giving effect thereto; and any Refinancing
Indebtedness with respect to any such Indebtedness;

 

(xiv)        Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with, or otherwise to finance, any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding $75.0100
million;

 

(xv)         Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with paragraph (a) above, and any
Refinancing Indebtedness with respect thereto; and

 

(xvi)        (xv) Indebtedness of the Borrower or any Restricted Subsidiary in
an aggregate principal amount at any time outstanding not exceeding an amount
equal to the greater of $150.0200.0 million and 11.2514.0% of Consolidated
Tangible Assets.

 

(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this subsection 7.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this subsection 7.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness;
(ii) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in subsection 7.1(b) above, the Borrower, in its
sole discretion, shall classify such item of Indebtedness and may include the
amount and type of such Indebtedness in one or more of such clauses (including
in part under one such clause and in part under another such clause); provided
that (if the Borrower shall so determine) any Indebtedness Incurred pursuant to
clause (b)(xvxvi) of this subsection 7.1 or clause (b)(iv) of this subsection
7.1 as limited by the proviso thereto, shall, at the Borrower’s election, cease
to be deemed Incurred or outstanding for purposes of such clause but shall be
deemed Incurred for the purposes of paragraph (a) of this subsection 7.1 from
and after the first date on which such Restricted Subsidiary could have Incurred
such Indebtedness under paragraph (a) of this subsection 7.1 without reliance on
such clause; and (iii) the amount of Indebtedness issued at a price that is less
than the principal amount thereof shall be equal to the amount of the liability
in respect thereof determined in accordance with GAAP; and (iv) the principal
amount of Indebtedness outstanding under any clause of paragraph (b) above shall
be determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness.

 

(d)           For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar-equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of Delayed Draw Term Loan
Commitments and revolving credit Indebtedness, provided that (x) the

 

124

--------------------------------------------------------------------------------


 

Dollar-equivalent principal amount of any such Indebtedness outstanding on the
Closing Date shall be calculated based on the relevant currency exchange rate in
effect on the Closing Date, (y) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency (or in a different currency
from such Indebtedness so being Incurred), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing and (z) the Dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to a
Senior Credit Facility shall be calculated based on the relevant currency
exchange rate in effect on, at the Borrower’s option, (i) the Closing Date,
(ii) any date on which any of the respective commitments under such Senior
Credit Facility shall be reallocated between or among facilities or
subfacilities hereunder or thereunder, or on which such rate is otherwise
calculated for any purpose thereunder, or (iii) the date of such Incurrence. 
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

7.2           Limitation on Liens.  The Borrower shall not, and shall not permit
any Material Restricted Subsidiary to, directly or indirectly, create or permit
to exist any Lien on any of its property or assets, whether now owned or
hereafter acquired, securing any Indebtedness, except for the following Liens:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

(c)           pledges, deposits or Liens in connection with workers’
compensation, unemployment insurance and other social security and other similar
legislation or other insurance-related obligations (including, without
limitation, pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);

 

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or

 

125

--------------------------------------------------------------------------------


 

performance bonds, other similar bonds, instruments or obligations, and other
obligations of a like nature incurred in the ordinary course of business;

 

(e)           (e)           easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(f)            Liens existing on, or provided for under written arrangements
existing on, the Closing Date, which Liens or arrangements are set forth on
Schedule 7.2, or (in the case of any such Liens securing Indebtedness of the
Borrower or any of its Subsidiaries existing or arising under written
arrangements existing on the Closing Date) securing any Refinancing Indebtedness
in respect of such Indebtedness so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or under such written arrangements could secure) the
original Indebtedness;

 

(g)           (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary has easement rights or on any leased property and
subordination or similar agreements relating thereto and (ii) any condemnation
or eminent domain proceedings affecting any real property;

 

(h)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Purchase
Money Obligations or Capitalized Lease Obligations Incurred in compliance with
subsection 7.1;

 

(i)            Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)            leases, subleases, licenses or sublicenses to or from third
parties;

 

(k)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (i) Indebtedness Incurred in
compliance with subsections 7.1(b)(i), (iii) (other than under the Senior
Interim Loan Facility, the Existing Notes, and Refinancing Indebtedness Incurred
in respect of Indebtedness under the Senior Interim Loan Facility, the Existing
Notes, or Indebtedness Incurred in compliance with subsection 7.1(a)),(iv), (v),
(vii), (viii), (ix) or (xi), (ii) Bank Indebtedness Incurred in compliance with
subsection 7.1(b)(xii), (xiv) or (xvxvi), (iii) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor, (iv) Indebtedness or other
obligations of any Special Purpose Entity, or (v) obligations in respect of
Management Advances or Management

 

126

--------------------------------------------------------------------------------


 

Guarantees, in each case under the foregoing clauses (i) through (v) including
Liens securing any Guarantee of any thereof;

 

(l)            Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

 

(n)           any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)           Liens (i) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on receivables (including related rights), (iv) on
cash set aside at the time of the Incurrence of any Indebtedness or government
securities purchased with such cash, in either case to the extent that such cash
or government securities pre-fund the payment of interest on such Indebtedness
and are held in an escrow account or similar arrangement to be applied for such
purpose, (v) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (vi) in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of the Borrower or any Subsidiary

 

127

--------------------------------------------------------------------------------


 

Guarantor in favor of any Subsidiary that is not a Subsidiary Guarantor),
(vii) arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business, (viii) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (ix) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (x) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, (xi) arising in connection with repurchase agreements permitted
under subsection 7.1, on assets that are the subject of such repurchase
agreements, or (xii) in favor of any Special Purpose Entity in connection with
any Financing Disposition;

 

(q)           other Liens securing obligations incurred in the ordinary course
of business, which obligations do not exceed $40.075.0 million at any time
outstanding; and

 

(r)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with subsection 7.1, provided that on the date of the Incurrence of
such Indebtedness after giving effect to such Incurrence (or on the date of the
initial borrowing of such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount of such Indebtedness), the
Consolidated Secured Leverage Ratio shall not exceed 5.00:1.00.

 

For purposes of determining compliance with this subsection 7.2, (x) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category) and (y) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2.

 

7.3           Limitation on Fundamental Changes.

 

(a)           The Borrower will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
unless:

 

(i)            the resulting, surviving or transferee Person (the “Successor
Company”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor

 

128

--------------------------------------------------------------------------------


 

Company or such Restricted Subsidiary at the time of such transaction), no
Default will have occurred and be continuing;

 

(iii)          immediately after giving effect to such transaction, either
(A) the Borrower (or, if applicable, the Successor Company with respect thereto)
could Incur at least $1.00 of additional Indebtedness pursuant to subsection
7.1(a), or (B) the Consolidated Coverage Ratio of the Borrower (or, if
applicable, the Successor Company with respect thereto) would equal or exceed
the Consolidated Coverage Ratio of the Borrower immediately prior to giving
effect to such transaction;

 

(iv)          each applicable Subsidiary Guarantor (other than (x) any
Subsidiary Guarantor that will be released from its obligations under its
Subsidiary Guarantee in connection with such transaction and (y) any party to
any such consolidation or merger) shall have delivered a joinder or other
document or instrument in form reasonably satisfactory to the Administrative
Agent, confirming its Subsidiary Guarantee (other than any Subsidiary Guarantee
that will be discharged or terminated in connection with such transaction);

 

(v)           to the extent required to be Collateral pursuant to the terms of
the Security Documents and this Agreement, the Collateral owned by the Successor
Company will (a) continue to constitute Collateral under the Security Documents
and (b) be subject to a Lien in favor of the Collateral Agent; and

 

(vi)          the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection
7.3(a) and as to any matters of fact, and (y) no such legal opinion will be
required for a consolidation, merger or transfer described in clause (d) of this
subsection 7.3.

 

(b)           Any Indebtedness that becomes an obligation of the Borrower (or,
if applicable, the Successor Company with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this subsection 7.3, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
subsection 7.1.

 

(c)           TheUpon any transaction involving the Borrower in accordance with
subsection 7.3(a) in which the Borrower is not the Successor Company, the
Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and thereafter
the predecessor Borrower shall be relieved of all obligations and covenants
under this Agreement, except that the predecessor Borrower in the case of a
lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans and
Reimbursement Obligations owing under the LC Facility.

 

129

--------------------------------------------------------------------------------


 

(d)           Clauses (ii) and (iii) of this subsection 7.3(a) will not apply to
any transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary of the Borrower so
long as all assets of the Borrower and its Restricted Subsidiaries immediately
prior to such transaction (other than Capital Stock of such Restricted
Subsidiary) are owned by such Restricted Subsidiary and its Restricted
Subsidiaries immediately after the consummation thereof.  Subsection 7.3(a) will
not apply to (1) any transaction in which any Restricted Subsidiary consolidates
with, merges into or transfers all or part of its assets to the Borrower or
(2) the Transactions.

 

7.4           Limitation on Asset Dispositions; Proceeds from Asset Dispositions
and Recovery Events.

 

(a)           The Borrower will not, and will not permit any Material Restricted
Subsidiary to, make any Asset Disposition unless:

 

(i)            the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value of the shares and assets
subject to such Asset Disposition, as such fair market value shall be determined
in good faith by the Borrower, which determination shall be conclusive
(including as to the value of all non-cash consideration),

 

(ii)           in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $25.0 million or more, at least 75%
of the consideration therefor (excluding, in the case of an Asset Disposition
(or series of related Asset Dispositions), any consideration by way of relief
from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise, that are not Indebtedness) received by the Borrower or
such Restricted Subsidiary is in the form of cash, and

 

(iii)          to the extent required by subsection 7.4(b) an amount equal to
100% of the Net Available Cash from such Asset Disposition is applied by the
Borrower (or any Restricted Subsidiary, as the case may be) as provided in such
subsection.

 

(b)           In the event that on or after the Closing Date, (x) Borrower or
any Restricted Subsidiary shall make an Asset Disposition or (y) a Recovery
Event shall occur, an amount equal to 100% of the Net Available Cash from such
Asset Disposition or Recovery Event shall be applied by Borrower (or any
Restricted Subsidiary, as the case may be) as follows:

 

(i)            first, (x) to the extent Borrower or such Restricted Subsidiary
elects, to reinvest or commit to reinvest in the business of Borrower and its
Restricted Subsidiaries (including any investment in Additional Assets by
Borrower or any Restricted Subsidiary) within 450 days from the later of the
date of such Asset Disposition and the date of receipt of such Net Available
Cash (or, if such reinvestment is in a project authorized by the Board of
Directors that will take longer than such 450 days to complete, the period of
time

 

130

--------------------------------------------------------------------------------


 

necessary to complete such project) or (y) in the case of any Asset Disposition
by any Restricted Subsidiary that is not a Subsidiary Guarantor, to the extent
that the Borrower or any Restricted Subsidiary elects (or is required by the
terms of any Indebtedness of any Restricted Subsidiary that is not a Subsidiary
Guarantor), to prepay, repay or purchase any such Indebtedness or (in the case
of letters of credit, bankers’ acceptances or other similar instruments) cash
collateralize any such Indebtedness (in each case other than Indebtedness owed
to the Borrower or a Restricted Subsidiary) within 450 days after the later of
the date of such Asset Disposition and the date of receipt of such Net Available
Cash,

 

(ii)           second, to the extent of the balance of such Net Available Cash
after application in accordance with clause (i) above (such balance, the “Excess
Proceeds”), within the longest of (1) 10 Business Days of determination of such
balance, (2) the time required under any other Indebtedness prepaid, repaid or
purchased pursuant to this clause (ii), and (3) the time required by applicable
law, toward the prepayment of the Term Loans and (to the extent the Borrower or
any Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Additional Indebtedness on a pro rata basis with the Term Loans,
in accordance with subsection 3.4(d) (and subject to subsections 3.4(e) and
3.4(f) thereof) or the agreements or instruments governing such other Additional
Indebtedness; and

 

(iii)          third, to the extent of the balance of such Net Available Cash
after application in accordance with clauses (i) and (ii) above (including
without limitation an amount equal to the amount of any prepayment otherwise
contemplated by clause (ii) above in connection with such Asset Disposition or
Recovery Event that is declined by any Lender), to fund any general corporate
purposes (including but not limited to the repayment of Senior Interim Loans,
Senior Notes, Existing Notes or Subordinated Obligations) (to the extent
consistent with any other applicable provision of this Agreement).

 

(c)           Notwithstanding the foregoing provisions of this subsection 7.4,
the Borrower and its Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this subsection 7.4
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events or equivalent amount that is not applied in
accordance with this subsection 7.4 exceeds $50.0 million and (y) in the case of
any Asset Disposition by, or Recovery Event relating to any asset of, any
Restricted Subsidiary that is not a Subsidiary Guarantor, to the extent that
(i) any Net Available Cash from such Asset Disposition or Recovery Event is
subject to any restriction on the transfer of all or any portion thereof
directly or indirectly to the Borrower, including by reason of applicable law or
agreement (other than any agreement entered into primarily for the purpose of
imposing such a restriction) or (ii) in the good faith determination of the
Borrower (which determination shall be conclusive) the transfer of all or any
portion of any Net Available Cash from such Asset Disposition directly or
indirectly to the Borrower could reasonably be expected to give rise to or
result in (A) any violation of applicable law, (B) any liability (criminal,
civil, administrative or other) for any of the officers, directors or
shareholders of the Borrower, any Restricted Subsidiary or any Parent, (C) any
violation of the provisions of any joint venture or other material agreement
governing or binding upon the Borrower or any Restricted Subsidiary, (D) any
material risk of any such

 

131

--------------------------------------------------------------------------------


 

violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including,
without limitation, any Tax) other than routine and immaterial out-of-pocket
expenses.

 

(d)           For the purposes of subsection 7.4(a)(ii) above, the following are
deemed to be cash:  (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $125.0 million and 10.0% of Consolidated
Tangible Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

7.5           Limitation on Dividends and Other Restricted Payments.

 

(a)           The Borrower shall not, and shall not permit any Material
Restricted Subsidiary to, directly or indirectly, (i) declare or pay any
dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem or, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, Senior Interim Loan
Facility Indebtedness (including, without limitation, any Senior Notes),
Existing Notes or Subordinated Obligations (other than a purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such acquisition
or retirement) or (iv) make any Investment (other than a Permitted Investment)
in any Person (any such dividend, distribution, purchase, repurchase,
redemption, defeasance, other acquisition or retirement or Investment being
herein referred to as a “Restricted Payment”), if at the time the Borrower or
such Restricted Subsidiary makes such Restricted Payment and after giving effect
thereto:

 

132

--------------------------------------------------------------------------------


 

(1)           a Default shall have occurred and be continuing (or would result
therefrom);

 

(2)           the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to subsection 7.1(a); or

 

(3)           the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

(A)          50% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on April 1, 2007 to the end of the
most recent fiscal quarter ending prior to the date of such Restricted Payment
for which consolidated financial statements of the Borrower are available (or,
in case such Consolidated Net Income shall be a negative number, 100% of such
negative number);

 

(B)           the aggregate Net Cash Proceeds and the fair value (as determined
in good faith by the Borrower) of property or assets received (x) by the
Borrower as capital contributions to the Borrower after the Closing Date or from
the issuance or sale (other than to a Restricted Subsidiary) of its Capital
Stock (other than Disqualified Stock or Designated Preferred Stock) after the
Closing Date (other than Excluded Contributions and Contribution Amounts) or
(y) by the Borrower or any Restricted Subsidiary from the issuance and
saleIncurrence by the Borrower or any Restricted Subsidiary after the Closing
Date of Indebtedness that shall have been converted into or exchanged for
Capital Stock of the Borrower (other than Disqualified Stock or Designated
Preferred Stock) or Capital Stock of any Parent, plus the amount of any cash and
the fair value (as determined in good faith by the Borrower) of any property or
assets, received by the Borrower or any Restricted Subsidiary upon such
conversion or exchange;

 

(C)           (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower) of any property or assets received from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, including dividends or other
distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x) below, plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”); and

 

(D)          in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value

 

133

--------------------------------------------------------------------------------


 

(as determined in good faith by the Borrower) of any property or assets received
by the Borrower or a Restricted Subsidiary with respect to all such dispositions
and repayments.

 

(b)           The provisions of subsection 7.5(a) above do not prohibit any of
the following (each, a “Permitted Payment”):

 

(i)            (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”), Senior Interim Loan Facility Indebtedness (including, without
limitation, any Senior Notes), Existing Notes or Subordinated Obligations made
by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent issuance or sale of, Capital Stock of the Borrower
(other than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a substantially concurrent capital
contribution to the Borrower, in each case other than Excluded Contributions and
Contribution Amounts; provided that the Net Cash Proceeds from such issuance,
sale or capital contribution shall be excluded in subsequent calculations under
subsection 7.5(a)(3)(B) above and (y) if immediately prior to such acquisition
or retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to subsection 7.5(b)(xv), dividends on such Refunding Capital Stock in
an aggregate amount per annum not exceeding the aggregate amount per annum of
dividends so permitted on such Treasury Capital Stock;

 

(ii)           any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Senior Interim Loan Facility Indebtedness
(including, without limitation, Senior Interim Loans and any Senior Notes),
Existing Notes or Subordinated Obligations (w) made by exchange for, or out of
the proceeds of the substantially concurrent issuance or saleIncurrence
of, Indebtedness of the Borrower (other than the Existing Notes) or Refinancing
Indebtedness, in each case Incurred in compliance with subsection 7.1, (x) from
declined amounts as contemplated by subsection 3.4(f), (y) following the
occurrence of a Change of Control (or other similar event described therein as a
“change of control”) but only if the Borrower shall have complied with
subsection 7.8(a), or (z) constituting Acquired Indebtedness;

 

(iii)          any dividend paid or redemption made within 60 days after the
date of declaration thereof or of the giving of notice thereof, as applicable, 
if at such date of declaration or notice such dividend or redemption would have
complied with subsection 7.5(a) above;

 

(iv)          Investments or other Restricted Payments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions;

 

(v)           loans, advances, dividends or distributions by the Borrower to any
Parent to permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Borrower to repurchase or otherwise acquire Capital Stock of any
Parent or the Borrower (including

 

134

--------------------------------------------------------------------------------


 

any options, warrants or other rights in respect thereof), in each case from
Management Investors (including any repurchase or acquisition by reason of the
Borrower or any Parent retaining any Capital Stock, option, warrant or other
right in respect of tax withholding obligations, and any related payment in
respect of any such obligation), such payments, loans, advances, dividends or
distributions not to exceed an amount (net of repayments of any such loans or
advances) equal to (x) (1) $30.0 million, plus (2) $10.0 million multiplied by
the number of calendar years that have commenced since the Closing Date, plus
(y) the Net Cash Proceeds received by the Borrower since the Closing Date from,
or as a capital contribution from, the issuance or sale to Management Investors
of Capital Stock (including any options, warrants or other rights in respect
thereof), to the extent such Net Cash Proceeds are not included in any
calculation under subsection 7.5(a)(3)(B)(x) above,  plus (z) the cash proceeds
of key man life insurance policies received by the Borrower or any Restricted
Subsidiary (or by any Parent and contributed to the Borrower) since the Closing
Date to the extent such cash proceeds are not included in any calculation under
subsection 7.5(a)(3)(A) above; provided that any cancellation of Indebtedness
owing to the Borrower or any Restricted Subsidiary by any Management Investor in
connection with any repurchase or other acquisition of Capital Stock (including
any options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 7.5 or any other provision of this Agreement;

 

(vi)          the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent to pay, dividends on the common
stock or equity of the Borrower or any Parent following a public offering of
such common stock or equity in an amount not to exceed in any fiscal year 6% of
the aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from such
public offering;

 

(vii)         Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the greater of $50.075.0 million and 3.755.0%
of Consolidated Tangible Assets;

 

(viii)        loans, advances, dividends or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent to satisfy obligations under the Management Agreements, (B) pursuant
to the Tax Sharing Agreement, or (C) to pay or permit any Parent to pay any
Parent Expenses or any Related Taxes;

 

(ix)           payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent to make payments, to holders of
Capital Stock of the Borrower or any Parent in lieu of issuance of fractional
shares of such Capital Stock, not to exceed $5.0 million in the aggregate
outstanding at any time;

 

(x)            dividends or other distributions of, or Investments paid for or
made with,  Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

135

--------------------------------------------------------------------------------


 

(xi)           any Restricted Payment pursuant to or in connection with the
Transactions;

 

(xii)          dividends to holders of any class or series of Disqualified
Stock, or of any Preferred Stock of a Restricted Subsidiary, Incurred in
accordance with subsection 7.1;

 

(xiii)         Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of any repayments of
any such loans or advances) equal to Cumulative Retained Excess Cash Flow,
provided that, in the case of such a Restricted Payment that is a dividend or
distribution on or in respect of, or a purchase, redemption, retirement or other
acquisition for value of, Capital Stock of the Borrower, at the time of such
Restricted Payment, the Consolidated Coverage Ratio is greater than or equal to
2.0:1.0 for the four fiscal quarter period of the Borrower ending on the last
day of the most recently completed fiscal year or quarter for which financial
statements of the Borrower have been delivered under subsection 6.1(a) or (b);

 

(xiv)        Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of any repayments of
any such loans or advances) equal to Net Available Cash to the extent permitted
by subsection 7.4(b)(iii), provided that, in the case of such a Restricted
Payment that is a dividend or distribution on or in respect of, or a purchase,
redemption, retirement or other acquisition for value of, Capital Stock of
Holding Parent, at the time of such Restricted Payment, the Consolidated
Coverage Ratio is greater than or equal to 2.0:1.0 for the four fiscal quarter
period of the Borrower ending on the last date of the most recently completed
fiscal year or quarter for which financial statements of Borrower have been
delivered under subsection 6.1(a) or (b);

 

(xv)         (A) dividends on any Designated Preferred Stock of the Borrower
issued after the Closing Date, provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be at least 2.00 to 1.00, or (B) any dividend on Refunding Capital
Stock that is Preferred Stock in excess of the amount of dividends thereon
permitted by clause (i) of this paragraph (b), provided that at the time of the
declaration of such dividend and after giving effect thereto on a pro forma
basis, the Consolidated Coverage Ratio would be at least 2.00:1.00, or
(C) loans, advances, dividends or distributions to any Parent to permit
dividends on any Designated Preferred Stock of any Parent issued after the
Closing Date, in an amount (net of repayments of any such loans or advances) not
exceeding the aggregate cash proceeds received by the Borrower from the issuance
or sale of such Designated Preferred Stock of such Parent;

 

(xvi)        Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding the greater of $50.0 million and 5.0% of
Consolidated Tangible Assets; and

 

(xvii)       distributions or payments of Special Purpose Financing Fees;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the

 

136

--------------------------------------------------------------------------------


 

amount of Restricted Payments and (C) solely with respect to subsections
7.5(b)(vii) and (xiii), no Default or Event of Default shall have occurred orand
be continuing at the time of any such Permitted Payment after giving effect
thereto.  For the avoidance of doubt, nothing in this subsection 7.5 shall
restrict the making of any “AHYDO catch up payment” required by the Senior
Interim Loan Facility or the Senior Notes Indenture.  The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this covenant (or in the case of any
Investment, the clauses of Permitted Investments) and in part under one or more
other such provisions (or, as applicable, clauses).

 

(c)           Notwithstanding the foregoing provisions of this subsection 7.5
and for so long as any Senior Interim Loans remain outstanding, the Borrower
will not, and will not permit any of its Material Restricted Subsidiaries to,
directly or indirectly, pay any cash dividend or make any cash distribution on
or in respect of the Borrower’s Capital Stock or purchase for cash or otherwise
acquire for cash any Capital Stock of the Borrower or any Parent, for the
purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of the Borrower or any Parent for cash from, the
Investors, or Guarantee any Indebtedness of any Affiliate of the Borrower for
the purpose of paying such dividend, making such distribution or so acquiring
such Capital Stock to or from the Investors, in each case by means of
utilization of the cumulative Restricted Payment credit provided by subsection
7.5(a)(3), or the exceptions provided by subsections 7.5(b)(iii), (vii), (x),
(xiii), (xiv) or (xvi) or clauses (xv) or (xviii) of the definition of Permitted
Investments, unless at the time and after giving effect to such payment, (x) the
Consolidated Total Leverage Ratio of the Borrower would have been equal to or
less than 6.0 to 1.0, (y) if applicable, the Borrower shall have made a cash
interest election with respect to the Senior Interim Loan Facility (including,
without limitation, the Senior Interim Loans and any Senior Notes) (or any
period in which the Borrower paid interest in kind with respect to the Senior
Interim Loan Facility (including, without limitation, the Senior Interim Loans
and any Senior Notes) shall have expired) and (z) such payment is otherwise in
compliance with this subsection 7.5; provided that notwithstanding the
refinancing in full of the Senior Interim Loans, to the extent that any
agreement governing the Indebtedness so refinancing the Senior Interim Loans
includes a provision substantially similar to this provision, the foregoing
paragraph (c) (as modified as appropriate to conform to such provision) shall
continue to apply notwithstanding the refinancing of the Senior Interim Loans
for so long as such Indebtedness shall remain outstanding.

 

7.6           Limitation on Transactions with Affiliates.

 

(a)           The Borrower will not, and will not permit any Material Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of related transactions (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of the
Borrower (an “Affiliate Transaction”) involving aggregate consideration in
excess of $10.0 million unless (i) the terms of such Affiliate Transaction are
not materially less favorable to the Borrower or such Restricted Subsidiary, as
the case may be, than those that could be obtained at the time in a transaction
with a Person who is not such an Affiliate and (ii) if such Affiliate
Transaction involves aggregate consideration in excess of $40.0 million, the
terms of such Affiliate Transaction have been approved by a majority of the
Board of Directors.  For purposes of this paragraph, any Affiliate Transaction
shall be deemed to have satisfied the requirements set forth in this subsection
7.6(a) if (x) such Affiliate Transaction is approved by a majority of the
Disinterested Directors or (y) in the event there are no Disinterested

 

137

--------------------------------------------------------------------------------


 

Directors, a fairness opinion is provided by a nationally recognized appraisal
or investment banking firm with respect to such Affiliate Transaction.

 

(b)           The provisions of subsection 7.6(a) above will not apply to:

 

(i)            any Restricted Payment Transaction,

 

(ii)           (1) the entering into, maintaining or performance of any
employment or consulting contract, collective bargaining agreement, benefit
plan, program or arrangement, related trust agreement or any other similar
arrangement for or with any current or former employee, officer, director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, or any issuance, grant or
award of stock, options, other equity-related interests or other securities, to
any such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Borrower or any
of its Subsidiaries or any Parent (as determined in good faith by the Borrower
or, such Subsidiary or such Parent), (4) any transaction with an officer or
director of the Borrower or any of its Subsidiaries or any Parent in the
ordinary course of business not involving more than $100,000 in any one case, or
(5) Management Advances and payments in respect thereof (or in reimbursement of
any expenses referred to in the definition of such term),

 

(iii)          any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, and/or one or more Special Purpose Entities,

 

(iv)          any transaction arising out of agreements or instruments in
existence on the Closing Date (other than any Tax Sharing Agreement or
Management Agreement referred to in subsection 7.6(b)(vii) below), and any
payments made pursuant thereto,

 

(v)           any transaction in the ordinary course of business on terms that
are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

(vi)          any transaction in the ordinary course of business, or approved by
a majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)         (1) the execution, delivery and performance of any Tax Sharing
Agreement and any Management Agreements and (2) payments to CDR or any of its
Affiliates (w) of fees of up to $55.0 million in the aggregate, plus
out-of-pocket expenses, in connection with the Transactions, (x) for any
management consulting, financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, of

 

138

--------------------------------------------------------------------------------


 

up to $7.5 million in any fiscal year (or such other amount as may be approved
by a majority of the Disinterested Directors), (y) in connection with any
acquisition, disposition, merger, recapitalization or similar transactions,
which payments are made pursuant to the Management Agreements or are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities,

 

(viii)        the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions,

 

(ix)           any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or capital contribution to the Borrower, and

 

(x)            any investment by any Investor in securities of the Borrower or
any of its Restricted Subsidiaries so long as (i) such securities are being
offered generally to other investors on the same or more favorable terms and
(ii) such investment by all Investors constitutes less than 5% of the proposed
or outstanding issue amount of such class of securities.

 

7.7           Limitation on Dispositions of Collateral.  The Borrower will not,
and will not permit any Material Restricted Subsidiary that is a Loan Party to,
convey, sell, transfer, lease, or otherwise dispose of any of the Collateral in
any Asset Disposition, or attempt, offer or contract to do so (unless such
attempt, offer or contract is conditioned upon obtaining any requisite consent
of the Lenders hereunder), except for any Asset Disposition made or to be made
in accordance with subsection 7.4, and the Administrative Agent shall, and the
Lenders hereby authorize the Administrative Agent to, execute such releases of
Liens and take such other actions as the Borrower may reasonably request in
connection with any Asset Disposition (or any transaction excluded from the
definition of such term).

 

7.8           Limitation on Optional Payments and Modifications of Debt
Instruments and Other Documents.  The Borrower will not, and will not permit any
Material Restricted Subsidiary to:

 

(a)           in the event of the occurrence of a Change of Control, repurchase
or repay any Senior Interim Loan Facility Indebtedness (including, without
limitation, any Senior Notes incurred pursuant to subsection 7.1(b)(iii)) then
outstanding pursuant to any of the Senior Interim Loan Documents, Senior Notes
Indenture or the Existing Notes, unless the Borrower shall have (i) made payment
in full of the Term Loans and any other amounts then due and owing to any Lender
or the Administrative Agent hereunder and under any Term Loan Note and the
Delayed Draw Term Loan Commitment shall have been terminated and the LC Facility
shall have been terminated and no LC Facility Letters of Credit shall be
outstanding (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) or (ii) made an offer to
pay the Term Loans and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and under any Term Loan Note in respect of each
Lender and made an

 

139

--------------------------------------------------------------------------------


 

offer to terminate the Delayed Draw Term Loan Commitment and made an offer to
terminate the LC Facility and shall have made payment in full thereof to each
such Lender or the Administrative Agent that has accepted such offer and so
terminated the Delayed Draw Term Loan Commitment and so terminated the LC
Facility in respect of each such Lender that has accepted such offer.  Upon the
Borrower having made all payments of Term Loans and other amounts then due and
owing to any Lender and terminating the LC Facility required by the preceding
sentence, any Event of Default arising under subsection 8(j) by reason of such
Change of Control shall be deemed not to have occurred or be continuing;

 

(b)           amend, supplement, waive or otherwise modify any of the provisions
of the Senior Interim Loan Documents or the Senior Notes Indenture under which
any Senior Interim Loan Facility Indebtedness is outstanding (including, without
limitation, any Senior Notes incurred pursuant to subsection 7.1(b)(iii)) or
Existing Notes Indenture:

 

(i)            except as permitted pursuant to subsection 7.1 or 7.5, which
amendment, supplement, waiver or modification shortens the fixed maturity or
increases the principal amount of, or increases the rate or shortens the time of
payment of interest on, or increases the amount or shortens the time of payment
of any principal or premium payable whether at maturity, at a date fixed for
prepayment or by acceleration or otherwise of the Senior Interim Loan Facility
Indebtedness evidenced by such Senior Interim Loan Documents or Existing Notes,
or increases the amount of, or accelerates the time of payment of, any fees or
other amounts payable in connection therewith;

 

(ii)           which relates to any material affirmative or negative covenants
or any events of default or remedies thereunder and the effect of which is to
subject the Borrower or any of its Restricted Subsidiaries to any materially
more onerous or more restrictive provisions; or

 

(iii)          which otherwise adversely affects the interests of the Lenders as
senior secured creditors with respect to such Senior Interim Loan Documents or
Existing Notes or the interests of the Lenders under this Agreement or any other
Loan Document in any material respect.

 

The provisions of this subsection 7.8(b) shall not restrict or prohibit (x) any
refinancing of the Senior Interim Loan Facility or any Indebtedness in respect
thereof or Existing Notes (in whole or in part) permitted pursuant to subsection
7.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture) permitted pursuant to subsection 7.1; or

 

(c)           effect any extension, refinancing, refunding, replacement or
renewal of Indebtedness under the Revolving Loan Documents, unless such
refinancing Indebtedness, to the extent secured by any assets of any Loan Party,
is secured only by assets of the Loan Parties that constitute Collateral for the
obligations of the Borrower hereunder and under the other Loan Documents
pursuant to a security agreement subject to the Intercreditor Agreement or
another intercreditor agreement that is no less favorable to the Secured Parties
than the Intercreditor Agreement (as the same may be amended, supplemented,

 

140

--------------------------------------------------------------------------------


 

waived or otherwise modified from time to time, a “Replacement Intercreditor
Agreement”).

 

7.9           Limitation on Restrictions on Distributions from Restricted
Subsidiaries.  The Borrower will not, and will not permit any Material
Restricted Subsidiary to create or otherwise cause to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Borrower,
(ii) make any loans or advances to the Borrower or (iii) transfer any of its
property or assets to the Borrower (provided that dividend or liquidation
priority between classes of Capital Stock, or subordination of any obligation
(including the application of any remedy bars thereto) to any other obligation,
will not be deemed to constitute such an encumbrance or restriction), except any
encumbrance or restriction:

 

(a)           pursuant to an agreement or instrument in effect at or entered
into on the Closing Date, any Credit Facility (including without limitation, the
Revolving Facility), the Senior Interim Loan Facility, the Existing Notes
Indenture and the Existing Notes;

 

(b)           pursuant to any agreement or instrument of a Person, or relating
to Indebtedness or Capital Stock of a Person, which Person is acquired by or
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
or which agreement or instrument is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets from such Person, as in
effect at the time of such acquisition, merger or consolidation (except to the
extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger or consolidation); provided that for
purposes of this subsection 7.9(b), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may be, by the Borrower or a Restricted Subsidiary, as the
case may be, when such Person becomes such Successor Company;

 

(c)           pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
extends, renews, refunds, refinances or replaces, an agreement or instrument
referred to in subsections 7.9(a) or (b) above or this subsection 7.9(c) (an
“Initial Agreement”) or contained in any amendment, supplement or other
modification to an Initial Agreement or Refinancing Agreement (an “Amendment”);
provided, however, that the encumbrances and restrictions contained in any such
Refinancing Agreement or Amendment taken as a whole are not materially less
favorable to the Lenders than encumbrances and restrictions contained in the
Initial Agreement or Initial Agreements to which such Refinancing Agreement or
Amendment relates (as determined in good faith by the Borrower);

 

(d)           (i) that restricts in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease,
license or similar contract, or the assignment or transfer of any lease, license
or other contract, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement,

 

141

--------------------------------------------------------------------------------


 

(iii) contained in mortgages, pledges or other security agreements securing
Indebtedness of a Restricted Subsidiary to the extent restricting the transfer
of the property or assets subject thereto, (iv) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary, (v) pursuant
to Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits or net worth
imposed by customers or suppliers under agreements entered into in the ordinary
course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements, (viii) that arises or is agreed to in the ordinary course of
business and does not detract from the value of property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
such Restricted Subsidiary, or (ix) pursuant to Hedging Obligations;

 

(e)           with respect to a Restricted Subsidiary (or any of its property or
assets) imposed pursuant to an agreement entered into for the direct or indirect
sale or disposition of all or substantially all the Capital Stock or assets of
such Restricted Subsidiary (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;

 

(f)            by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary or Home Warranty
Subsidiary; or

 

(g)           pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
subsection 7.1, (A) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower), or (B) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower) and either (x) the Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Borrower’s ability to
make principal or interest payments on the Term Loans and Reimbursement
Obligations owing under the LC Facility or (y) such encumbrance or restriction
applies only if a default occurs in respect of a payment or financial covenant
relating to such Indebtedness, (ii) relating to any sale of receivables by or
Indebtedness of a Foreign Subsidiary or (iii) relating to Indebtedness of or a
Financing Disposition by or to or in favor of any Special Purpose Entity.

 

142

--------------------------------------------------------------------------------


 

SECTION 8.              EVENTS OF DEFAULT.

 

If any of the following events shall occur and be continuing:

 

(a)           The Borrower shall fail to pay any principal of any Term Loan or
any Reimbursement Obligation when due in accordance with the terms hereof
(whether at stated maturity, by mandatory prepayment or otherwise); or the
Borrower shall fail to pay any interest on any Term Loan or Reimbursement
Obligation, or any other amount payable hereunder, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or that is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or

 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in subsection 6.7(a) or Section 7 of this Agreement;
provided that, in the case of a default in the observance or performance of its
obligations under subsection 6.7(a) hereof, such default shall have continued
unremedied for a period of two days after a Responsible Officer of the Borrower
shall have discovered or should have discovered such default; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8), and
such default shall continue unremedied for a period ending on the earlier of
(i) the date 32 days after a Responsible Officer of the Borrower shall have
discovered or should have discovered such default and (ii) the date 15 days
after written notice hasof 30 days after the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; or

 

(e)           (i) Any Loan Party or any of its Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to the Borrower or any
Loan Party) in excess of $50.0 million beyond the period of grace (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the Term
Loans) referred to in clause (i) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the

 

143

--------------------------------------------------------------------------------


 

giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity (an “Acceleration”), and such time shall have
lapsed and, if any notice (a “Default Notice”) shall be required to commence a
grace period or declare the occurrence of an event of default before notice of
Acceleration may be delivered, such Default Notice shall have been given, and
such Indebtedness shall have been caused to become due prior to its stated
maturity; or

 

(f)            If (i) any Loan Party or any of its Material Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Loan Party or any of its Material Restricted Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party or any of its Material Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any corporate or other similar organizational action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any
of its Material Restricted Subsidiaries shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due; or

 

(g)           (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
or (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), or, on and after the effectiveness of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of either of the Borrower or any Commonly
Controlled Entity, or (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
in the reasonable opinion of the Administrative Agent likely to result in the
termination of such Plan for purposes of Title IV of ERISA, or (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA other than a
standard termination pursuant to Section 4041(b) of ERISA, or

 

144

--------------------------------------------------------------------------------


 

(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in a
Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against any Loan
Party or any of its Material Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within 60 days from the entry thereof,
or to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(i)            Any of the Security Documents shall cease for any reason to be in
full force and effect (other than pursuant to the terms hereof or thereof), or
the Borrower or any Loan Party, in each case that is a party to any of the
Security Documents shall so assert in writing, or (ii) the Lien created by any
of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or

 

(j)            A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Term Loan Commitments, if any, and any obligation of the LC Facility Issuing
Bank to issue, amend or renew LC Facility Letters of Credit shall automatically
immediately terminate and the Term Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement shall immediately
become due and payable and the outstanding LC Facility Letters of Credit shall
be cash collateralized in accordance with the following paragraph, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, (x) declare the Term Loan
Commitments, if any, to be terminated forthwith, whereupon the Term Loan
Commitments, if any, shall immediately terminate and/or (y) declare any
obligation of the LC Facility Issuing Bank to issue, amend or renew LC Facility
Letters of Credit to be terminated; and/or (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, (x) declare
the Term Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable and/or (y) require the Borrower to

 

145

--------------------------------------------------------------------------------


 

cash collateralize all outstanding LC Facility Letters of Credit in accordance
with the following paragraph.

 

With respect to any LC Facility Letter of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the Borrower shall at such time deposit in
a cash collateral account opened by the Administrative Agent an amount in cash
equal to the aggregate then undrawn and unexpired amount of such LC Facility
Letter of Credit.  The Borrower hereby grants to the Administrative Agent, for
the benefit of the applicable LC Facility Issuing Bank and LC Facility Lenders,
a security interest in such cash collateral to secure all obligations of the
Borrower in respect of such LC Facility Letter of Credit under this Agreement
and the other Loan Documents.  The Borrower shall execute and deliver to the
Administrative Agent, for the account of the applicable LC Facility Issuing Bank
and the LC Facility Lenders, such further documents and instruments as the
Administrative Agent may request to evidence the creation and perfection of such
security interest in such cash collateral account.  If at any time the
Administrative Agent determines that any funds held in such cash collateral
account are subject to any right or claim of any Person other than the
Administrative Agent, the applicable LC Facility Issuing Bank and the LC
Facility Lenders, or that the total amount of such funds is less than the
aggregate undrawn and unexpired amount of the relevant outstanding LC Facility
Letter of Credit, the Borrower shall, forthwith, upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in such cash collateral account, an amount equal to the
excess of (a) such aggregate undrawn and unexpired amount over (b) the total
amount of funds, if any, then held in such cash collateral account that the
Administrative Agent determines to be free and clear of any such right and
claim.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such LC Facility
Letters of Credit, and the unused portion thereof after all such LC Facility
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder.  After all LC
Facility Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to Borrower.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no Lender in its capacity as a Secured Party or as
beneficiary of any security granted pursuant to the Security Documents shall
have any right to exercise remedies in respect of such security without the
prior written consent of the Required Lenders.

 

Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

SECTION 9.              THE AGENTS AND THE OTHER REPRESENTATIVES.

 

9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints Citibank, N.A., as the Administrative Agent and Collateral Agent of
such Lender under this Agreement and the other Loan Documents, and each such
Lender irrevocably authorizes Citibank, N.A., as Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Agreement
and the other Loan Documents and to exercise such powers and perform such duties
as are expressly delegated to or required of the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are

 

146

--------------------------------------------------------------------------------


 

reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agents and the Other Representatives shall not
have any duties or responsibilities, except, in the case of the Administrative
Agent and the Collateral Agent, those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents or
the Other Representatives.  Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and Collateral Agent
may perform any of their respective duties under the Security Documents by or
through one or more of their respective affiliates).

 

9.2           Delegation of Duties.  In performing its functions and duties
under this Agreement, each Agent shall act solely as agent for the Lenders and,
as applicable, the other Secured Parties, and no Agent assumes any (and shall
not be deemed to have assumed any) obligation or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

9.3           Exculpatory Provisions.  None of the Administrative Agent or any
Other Representative nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
the Borrower or any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent or any Other Representative under or in connection with, this Agreement or
any other Loan Document, (ii) for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Term Loan
Notes or any other Loan Document, (iii) for any failure of the Borrower or any
other Loan Party to perform its obligations hereunder or under any other Loan
Document, (iv) the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, (v) the satisfaction of
any of the conditions precedent set forth in Section 5, or (vi) the existence or
possible existence of any Default or Event of Default.  Neither the
Administrative Agent nor any Other Representative shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any other Loan Party.  Each Lender agrees that, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or given to the Administrative Agent for the
account of or with copies for the Lenders, the Administrative Agent and the
Other Representatives shall not have any duty or responsibility to provide any
Lender with

 

147

--------------------------------------------------------------------------------


 

any credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrower or any other Loan Party which may come into the possession of the
Administrative Agent and the Other Representatives or any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

9.4           Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected (and shall have no
liability to any Person) in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Term Loan Note as the owner thereof for all purposes unless such Term Loan
Note shall have been transferred in accordance with subsection 10.6 and all
actions required by such subsection in connection with such transfer shall have
been taken.  Any request, authority or consent of any Person or entity who, at
the time of making such request or giving such authority or consent, is the
holder of any Term Loan Note shall be conclusive and binding on any subsequent
holder, transferee, assignee or endorsee, as the case may be, of such Term Loan
Note or of any Term Loan Note or Term Loan Notes issued in exchange therefor. 
The Administrative Agent shall be fully justified as between itself and the
Lenders in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 10.1(a) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and any Term Loan Notes and the other Loan Documents in accordance with a
request of the Required Lenders and/or such other requisite percentage of the
Lenders as is required pursuant to subsection 10.1(a), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action reasonably promptly with respect to such Default or Event of
Default as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 10.1(a);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6           Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Administrative Agent or the Other
Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any

 

148

--------------------------------------------------------------------------------


 

representations or warranties to it and that no act by the Administrative Agent
or any Other Representative hereafter taken, including any review of the affairs
of the Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Other
Representative to any Lender.  Each Lender represents to the Administrative
Agent, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon the Administrative Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Administrative Agent nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Term Loan Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Term Loans or at any time or times
thereafter.  Each Lender represents to each other party hereto that it is a
bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business,
that it is participating hereunder as a Lender for such commercial purposes, and
that it has the knowledge and experience to be and is capable of evaluating the
merits and risks of being a Lender hereunder.  Each Lender acknowledges and
agrees to comply with the provisions of subsection 10.6 applicable to the
Lenders hereunder.

 

9.7           Indemnification.

 

(a)           The Lenders agree to indemnify each Agent (or any Affiliate
thereof) and the LC Facility Issuing Bank (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower to do so), ratably according to their respective Term Loan Percentages
or LC Facility Percentages, as the case may be, in effect on the date on which
indemnification is sought under this subsection (or, if indemnification is
sought after the date upon which the Delayed Draw Term Loan Commitments shall
have terminated and the Loans shall have been paid in full, in the case of Term
Loans, ratably in accordance with their Term Loan Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including at any time following
the payment of the Term Loans) be imposed on, incurred by or asserted against
the Administrative Agent (or any Affiliate thereof) in any way relating to or
arising out of this Agreement, any of the other Loan Documents or the
transactions contemplated hereby or thereby or any action taken or omitted by
any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s gross negligence or willful misconduct or (b) claims made or
legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such.  The agreements in this
subsection shall survive the payment of the Term Loans, LC Facility
Participations and all other amounts payable hereunder.

 

149

--------------------------------------------------------------------------------


 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

9.8           The Agents and Other Representatives in Their Individual
Capacity.  The Agents, the Other Representatives and their Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower or any other Loan Party as though the Administrative Agent and the
Other Representatives were not the Administrative Agent or the Other
Representatives hereunder and under the other Loan Documents.  With respect to
Term Loans made or renewed by them and any Term Loan Note issued to them, the
Agents and the Other Representatives shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though they were not an Agent or an Other Representative, and the terms
“Lender” and “Lenders” shall include the Agents and the Other Representatives in
their individual capacities.

 

9.9           Collateral Matters.

 

(a)           Each Lender authorizes and directs the Collateral Agent to enter
into (x) the Security Documents, the Intercreditor Agreement, and any
Replacement Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties., (y) any amendments, amendments and restatements, restatements
or waivers of or supplements to or other modifications to the Intercreditor
Agreement and any Replacement Intercreditor Agreement or enter into a separate
intercreditor agreement in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the relevant
Loan Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Extension Amendment as provided in subsection 2.5.  Each
Lender hereby agrees, and each holder of any Term Loan Note or participant in LC
Facility Letters of Credit by the acceptance thereof will be deemed to agree,
that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the Intercreditor
Agreement or any Replacement Intercreditor Agreement, and the exercise by the
Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Administrative Agent and
the Collateral Agent are hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b)           The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby and
termination of the LC

 

150

--------------------------------------------------------------------------------


 

Facility with no LC Facility Letters of Credit outstanding (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and no other amounts owing hereunder and termination
of the Delayed Draw Term Loan Commitment, (ii) constituting property being sold
or otherwise disposed of (to Persons other than a Loan Party) upon the sale or
other disposition thereof in compliance with subsection 7.4, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by subsection 10.1) or (iv) as otherwise may be
expressly provided in the relevant Security Documents or; (B) enter into any
intercreditor agreement on behalf of, and binding with respect to, the Lenders
and their interest in designated assets, to give effect to any Special Purpose
Financing, including to clarify the respective rights of all parties in and to
designated assets; or (C) to subordinate any Lien on any property granted to or
held by such Agent under any Loan Document to the holder of any Permitted Lien. 
Upon request by the Administrative Agent or the Collateral Agent, at any time,
the Lenders will confirm in writing such Agent’s authority to release particular
types or items of Collateral pursuant to this subsection 9.9.

 

(c)           The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by subsection 10.17.  Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
subsection 9.9(c).

 

(d)           No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this subsection 9.9
or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, each
Agent may act in any manner it may deem appropriate, in its sole discretion,
given such Agent’s own interest in the Collateral as Lender and that no Agent
shall have any duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.

 

(e)           The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the Collateral as such
Agents may from time to time agree.

 

9.10         Successor Agent.  Subject to the appointment of a successor as set
forth herein, the Administrative Agent and the Collateral Agent may resign as
Administrative Agent or Collateral Agent, respectively, upon 10 days’ notice to
the Lenders and the Borrower and if the Administrative Agent has admitted in
writing that it is insolvent or becomes subject to an Agent-Related Distress
Event, either the Required Lenders or the Borrower may, upon 10 days’ notice to
the Administrative Agent, remove such Agent.  If the Administrative Agent or
Collateral Agent shall resign or be removed as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint

 

151

--------------------------------------------------------------------------------


 

from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Term Loans or LC Facility Lenders.  After
any retiring Agent’s resignation or removal as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.  Additionally, after any retiring Agent’s resignation or removal as
such Agent, the provisions of this subsection shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was such Agent under
this Agreement and the other Loan Documents.  After the resignation or removal
of the Administrative Agent pursuant to the preceding provisions of this
subsection 9.10, the resigning or removed Administrative Agent shall not be
required to act as LC Facility Issuing Bank for any LC Facility Letters of
Credit to be issued after the date of such resignation or removal, although the
resigning Administrative Agent shall retain all rights hereunder as LC Facility
Issuing Bank with respect to all LC Facility Letters of Credit issued by it
prior to the effectiveness of its resignation or removal as Administrative Agent
hereunder.

 

9.11         Other Representatives.  None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

 

9.12         Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any interest, additions to
tax or penalties thereto, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses.  The agreements in this
subsection 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, and assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

9.13         Approved Electronic Communications.  Each of the Lenders and the
Loan Parties agree, that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the

 

152

--------------------------------------------------------------------------------


 

Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).  The Approved Electronic Communications and the Approved
Electronic Platform are provided (subject to subsection 10.16) “as is” and “as
available.”

 

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

SECTION 10.            MISCELLANEOUS.

 

10.1         Amendments and Waivers.

 

(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this subsection 10.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent and the Collateral Agent may, from time to time, (x) enter into with the
respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders, the
Administrative Agent or the Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:

 

(i)            reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or Reimbursement Obligation hereunder or of any scheduled
installment thereof or reduce the stated rate of any interest, commission or fee
payable hereunder (other than as a result of any waiver of the applicability of
any post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Term Loan Commitment or extend the date on which the LC Facility
Deposits are required to be returned to LC Facility Lenders or change the
currency in which any Term Loan or Reimbursement Obligation is payable, in each
case without the consent of each Lender directly affected thereby (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the aggregate Term
Loan Commitment of all Lenders shall not constitute an increase of the Term Loan
Commitment of any Lender, and that an increase in the available portion of any
Term Loan Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender);

 

(ii)           amend, modify or waive any provision of this subsection
10.1(a) or reduce the percentage specified in the definition of Required Lenders
or Supermajority Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations

 

153

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents (other than pursuant to
subsection 7.3 or 10.6(a)), in each case without the written consent of all the
Lenders;

 

(iii)          release any Guarantor under any Security Document, or, in the
aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months without the consent of such Lender;

 

(v)           amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent and of any Other Representative
affected thereby;

 

(vi)          amend, modify or waive the provisions of any Letter of Credit or
any of the LC Facility Issuing Bank’s rights under subsection 2.6 or 3.14
without the written consent of the LC Facility Issuing Bank; or

 

(vii)         (vii)         amend, modify or waive the order of application of
payments set forth in subsections 3.4(e) or 3.8(a) hereof, or subsection 4.1 of
the Intercreditor Agreement, in each case without (x) the consent of the
Supermajority Lenders and (y) from the Closing Date until the first date on
which Original Lenders no longer constitute Supermajority Lenders (such date,
the “Supermajority Termination Date”), the consent of the Required Non-Original
Lenders;

 

provided further that, notwithstanding the foregoing, the Collateral Agent may,
in its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $7.5 million in any fiscal year without the consent of any Lender.

 

The Administrative Agent agrees promptly to notify the Borrower of the
occurrence of the Supermajority Termination Date.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this subsection 10.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, the LC Facility
Issuing Bank and all future holders of the Term Loans or LC Facility
Commitments.  In the case of any waiver, each of the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

(c)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and

 

154

--------------------------------------------------------------------------------


 

the other Loan Documents with the existing Facilities and the accrued interest
and fees in respect thereof, (y) to include, as appropriate, the Lenders holding
such credit facilities in any required vote or action of the Required Lenders or
of the Lenders of each Facility hereunder and (z) to provide class protection
for any additional credit facilities in a manner consistent with those provided
the original Facilities pursuant to the provisions of subsection 10.1(a) as
originally in effect.

 

(d)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 10.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(e)           If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 10.1(a), the consent of each Lender,
the Supermajority Lenders or each affected Lender, as applicable, is required
and the consent of the Required Lenders at such time is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower may, on
prior written notice to the Administrative Agent and the Non-Consenting Lender,
(A) replace such Non-Consenting Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to subsection 10.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Term Loans and
participations and LC Facility Participations (including its rights in respect
of its LC Facility Deposit as provided herein) so assigned shall be paid in full
by the assignee Lender to such Non-Consenting Lender concurrently with such
Assignment and Acceptance or (B) prepay the Term Loans of such Non-Consenting
Lender, in whole or in part, subject to subsection 3.12, without premium or
penalty.  In connection with any such replacement under this subsection 10.1(d),
if the Non-Consenting Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent afterby the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Term Loans and
participations and LC Facility Participations (including its rights in respect
of its LC Facility Deposit as provided herein) so assigned shall be paid in full
by the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

 

(f)            Notwithstanding any provision herein to the contrary, (x) the
scheduled date of maturity of any Loan owed to any Lender may be extended, and
this Agreement and the

 

155

--------------------------------------------------------------------------------


 

other Loan Documents may be amended to effect such extension in accordance with
subsection 2.5, with the written consent of the Borrower and such Lender, as
contemplated by subsection 2.5 or otherwise, and (y) subject to the first
proviso of subsection 10.1(a), the Borrower and the Administrative Agent may
amend this Agreement without the consent of any Lender to cure any ambiguity,
mistake, omission, defect or inconsistency, in each case without the consent of
any other Person.  Without limiting the generality of the foregoing, subject to
the limitations on non-pro rata payments in clause (b) of the second proviso to
the third sentence in subsection 2.5(c), any other provision of this Agreement
and the other Loan Documents, including subsection 3.4(a), 3.8(a) or 10.7
hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Extension Amendment to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including any
Extended Tranche.  The Administrative Agent hereby agrees (if requested by the
Borrower) to execute any amendment referred to in this clause (f) (other than
subclause (y) of the first sentence hereof) or an acknowledgement thereof.

 

10.2         Notices.

 

(a)           All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrower, the LC Facility
Issuing Bank, Administrative Agent and the Collateral Agent, and as set forth in
Schedule A in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Loans:

 

The Borrower:

The ServiceMaster Company

 

860 Ridge Lake Boulevard

 

Memphis, Tennessee 38120

 

Attention: Treasurer

 

Telephone: 901-766-1400

 

Facsimile: 901.766.1107

 

 

with copies to:

The ServiceMaster Company

 

860 Ridge Lake Boulevard

 

Memphis, Tennessee 38120

 

Attention: General Counsel

 

Telephone: 901.766.1400

 

Facsimile: 901.766.1107

 

 

with copies to:

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention: David A. Brittenham, Esq.

 

Facsimile: (212) 909-6836

 

Telephone: (212) 909-6000

 

156

--------------------------------------------------------------------------------


 

The Administrative Agent:

Citibank, N.A.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Carl S. Cho

 

Facsimile: (866) 492-5916

 

Telephone: (212) 723-9295

 

 

with copies to:

Citigroup Global Markets Inc.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Valerie Burrows

 

Facsimile: (212) 994-0961

 

Telephone: (302) 894-6065

 

 

The Collateral Agent:

Citibank, N.A.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Carl S. Cho

 

Facsimile: (866) 492-5916

 

Telephone: (212) 723-9295

 

 

with copies to:

Citigroup Global Markets Inc.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Valerie Burrows

 

Facsimile: (212) 994-0961

 

Telephone: (302) 894-6065

 

 

The LC Facility Issuing Bank:

Citibank, N.A.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Carl S. Cho

 

Facsimile: (866) 492-5916

 

Telephone: (212) 723-9295

 

 

with copies to:

Citigroup Global Markets Inc.

 

390 Greenwich Street

 

New York, New York 10013

 

Attention: Valerie Burrows

 

Facsimile: (212) 994-0961

 

Telephone: (302) 894-6065

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the

 

157

--------------------------------------------------------------------------------


 

Administrative Agent or the LC Facility Issuing Bank, as the case may be, may
prior to receipt of written confirmation act without liability upon the basis of
such telephonic notice, believed by the Administrative Agent or the LC Facility
Issuing Bank in good faith to be from a Responsible Officer.

 

(c)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”).  The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on each Loan Party, each Agent
and each Lender.  The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(d)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including electronic mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Section 2 if such Lender,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes (with the Borrower’s consent), (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

 

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, LC Facility
Issuing Bank, any Lender or any Loan Party, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

 

158

--------------------------------------------------------------------------------


 

10.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Term Loan Commitments) contemplated hereby and
thereby and (iii) efforts to monitor the Loans and verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) (i) the reasonable fees and disbursements of Cahill Gordon &
Reindel LLP, and such other special or local counsel, consultants, advisors,
appraisers and auditors whose retention (other than during the continuance of an
Event of Default) is approved by the Borrower, (b) to pay or reimburse each
Lender, the Lead Arrangers, the LC Facility Issuing Bank and the Agents for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents and the
Lenders, (c) to pay, indemnify or reimburse each Lender, the Lead Arrangers, the
LC Facility Issuing Bank and the Agents for, and hold each Lender, the Lead
Arrangers, the LC Facility Issuing Bank and the Agents harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, the Lead Arrangers, the LC Facility Issuing Bank, each Agent, their
respective affiliates, and their respective officers, directors, employees,
shareholders, members, partners, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Term Loans, the LC Facility Letters of Credit or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
Borrower or any of its Subsidiaries or any of the property of the Borrower or
any of its Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to the Administrative Agent, any other Agent, any LC
Facility Issuing Bank, any Lead Arranger or any Lender (or any of their
respective affiliates, or any of their respective officers, directors,
employees, shareholders, members, partners, agents and controlling persons) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct (as determined by a court of competent jurisdiction
in a final non-appealable decision, or by settlement tantamount thereto) of the
Administrative Agent, any such other Agent, any LC Facility Issuing Bank, any
such Lead Arranger or any such Lender (or any of their respective affiliates, or
any of their respective officers, directors, employees, shareholders, members,
partners, agents and controlling persons), (ii) claims made or legal proceedings
commenced against the Administrative Agent, any other Agent, any LC Facility
Issuing Bank, any Lead Arranger or any such Lender by any security holder or
creditor thereof arising out of and

 

159

--------------------------------------------------------------------------------


 

based upon rights afforded any such security holder or creditor solely in its
capacity as such, (iii) any material breach of any Loan Document by the party to
be indemnified or (iv) disputes among the Administrative Agent, any LC Facility
Issuing Bank, the Lenders and/or their transferees.  To the fullest extent
permitted under applicable law, no Indemnitee shall be liable for any
consequential or punitive damages in connection with the Facilities.  All
amounts due under this subsection 10.5 shall be payable not later than 30 days
after written demand therefor.  Statements reflecting amounts payable by the
Loan Parties pursuant to this subsection 10.5 shall be submitted to the address
of the Borrower set forth in subsection 10.2, or to such other Person or address
as may be hereafter designated by the Borrower in a notice to the Administrative
Agent.  Notwithstanding the foregoing, except as provided in clauses (b) and
(c) above, the Borrower shall have no obligation under this subsection 10.5 to
any Indemnitee with respect to any Taxes imposed, levied, collected, withheld or
assessed by any Governmental Authority.  The agreements in this subsection 10.5
shall survive repayment of the Term Loans, the LC Facility Participations and
all other amounts payable hereunder.

 

10.6         Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the LC Facility Issuing Bank that
issues any Letters of Credit), except that (i) other than in accordance with
subsection 7.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this subsection 10.6.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender other than a Conduit Lender may, in the ordinary
course of business and in accordance with applicable law, assign (other than to
Disqualified Lenders) to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including its Term
Loan Commitment, LC Facility Participation (including its rights in respect of
its LC Facility Deposit as provided herein) and/or Term Loans), pursuant to an
Assignment and Acceptance with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being agreed that any increase in any
United States withholding Taxes imposed pursuant to Section 1441 or 1442 of the
Code in connection with the payment of the LC Facility Fees shall not be a
reasonable basis for withholding consent) of:

 

(A)          The Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under subsection 8(a) or
(f) has occurred and is continuing, any other Person; provided, further, that if
any Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Borrower’s
prior written consent shall be required for such assignment; and

 

(B)           the Administrative Agent.

 

160

--------------------------------------------------------------------------------


 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments, LC Facility Participation or Term Loans
under any Tranche, as the case may be, the amount of Commitments, LC Facility
Participations or Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1.0 million unless the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under subsection 8(a) or (f) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and
10.510.5, and bound by its continuing obligations under subsection 10.16).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection.

 

161

--------------------------------------------------------------------------------


 

(iv)          The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this subsection 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Term Loans or LC
Facility Participations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the LC
Facility Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Collateral
Agent, the LC Facility Issuing Bank and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance, record the information contained therein in the Register and
give prompt notice of such assignment and recordation to the Borrower.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)          On or prior to the effective date of any assignment pursuant to
this subsection 10.6(b), the assigning Lender shall surrender any outstanding
Term Loan Notes held by it all or a portion of which are being assigned.  Any
Term Loan Notes surrendered by the assigning Lender shall be returned by the
Administrative Agent to the Borrower marked “cancelled.”

 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of Term
Loans, LC Facility Participations and Commitments via an electronic settlement
system acceptable to the Administrative Agent and the Borrower as designated in
writing from time to time to the Lenders by the Administrative Agent (the
“Settlement Service”).  At any time when the Administrative Agent elects, in its
sole discretion, to implement such Settlement Service, each such assignment
shall be effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this subsection 10.6(b).  Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Term Loans, LC Facility
Participations and Commitments pursuant to the Settlement Service.  If so
elected by each of the Administrative Agent and the Borrower in writing (it
being understood that the Borrower shall have no obligation to make such an
election), the Administrative Agent’s and the Borrower’s approval of such
Assignee shall be deemed to have been automatically granted with respect to any
transfer effected through the Settlement Service.  Assignments and assumptions
of the Term Loans, LC Facility Participations and Commitments shall be effected
by the provisions otherwise set forth herein until

 

162

--------------------------------------------------------------------------------


 

Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.  The Borrower may withdraw its consent to the use of the Settlement
Service at any time upon at least 10 Business Days prior written notice to the
Administrative Agent, and thereafter assignments and assumptions of the Term
Loans, LC Facility Participations and Commitments shall be effected by the
provisions otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5, other than a greater payment of additional
amounts under subsection 3.11 in respect of any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8(a) or (f) has
occurred and is continuing or the Borrower has expressly consented in writing to
waive the benefit of this provision at the time of such assignment.

 

(c)           (i)  Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to a Disqualified Lender) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments, LC Facility
Participations and the Term Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Term Loan
for all purposes under this Agreement and the other Loan Documents, and (D) the
Borrower, the Administrative Agent, the LC Facility Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that, to the extent of such
participation, such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of subsection 10.1(a) and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this subsection, the Borrower agrees that each
Participant shall be entitled to the benefits of (and shall have the related
obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this subsection.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of subsection 10.7(b) as
though it were a Lender, provided that such Participant shall be subject to
subsection 10.7(a) as though it were a Lender.  Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Lender.  Notwithstanding the foregoing, each Loan Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this subsection 10.6(c) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
subsection 10.6(c)).

 

163

--------------------------------------------------------------------------------


 

(ii)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amount) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit, Tax proceeding or any other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(iii)          (ii) No Loan Party shall be obligated to make any greater payment
under subsection 3.10, 3.11 or 10.5, other than a greater payment of additional
amounts under subsection 3.11 in respect of any United States withholding Taxes
imposed pursuant to Section 1441 or 1442 of the Code in connection with the
payment of the LC Facility Fees, than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Borrower and the Borrower expressly waives
the benefit of this provision at the time of such participation.  No Participant
shall be entitled to the benefits of subsection 3.11 to the extent such
Participant fails to comply with subsection 3.11(b) and/or (c) or to provide the
forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Borrower under
subsection 3.11.

 

(iv)          (iii) Subject to paragraph (c)(ii), any Lender other than a
Conduit Lender may also sell participations on terms other than the terms set
forth in paragraph (c)(i) above, provided such participations are on terms and
to Participants satisfactory to the Borrower and the Borrower has consented to
such terms and Participants in writing.

 

(d)           Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or Assignee for
such Lender as a party hereto.

 

(e)           No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Term Loan or Term Loan Note under the laws
of any jurisdiction, and the Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is

 

164

--------------------------------------------------------------------------------


 

required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Term Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in subsection 10.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.  Each such
indemnifying Lender shall pay in full any claim received from the Borrower
pursuant to this subsection 10.6(f) within 30 Business Days of receipt of a
certificate from a Responsible Officer of the Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error.  Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this subsection 10.6(f), in the event that the
indemnifying Lender fails timely to compensate the Borrower for such claim, any
Term Loans held by the relevant Conduit Lender shall, if requested by the
Borrower, be assigned promptly to the Lender that administers the Conduit Lender
and the designation of such Conduit Lender shall be void.

 

(g)           If the Borrower wishes to replace the Term Loans or LC Facility
Participations under any Facility or Tranche in whole or in part with ones
having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Term Loan Lenders or LC Facility Lenders of such Facility or Tranche, as
applicable, instead of prepaying the Term Loans or LC Facility Participations to
be replaced, to (i) require the Lenders under such Facility of Tranche to assign
such Term Loans or LC Facility Participations to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with subsection 10.1
(with such replacement, if applicable, being deemed to have been made pursuant
to subsection 10.1(d)).  Pursuant to any such assignment, all Loans and LC
Participations to be replaced shall be purchased at par (allocated among the
Lenders of such Facility or Tranche in the same manner as would be required if
such Term Loans or LC Facility Participations were being optionally prepaid or
such LC Facility Commitments were being optionally reduced or prepaid by the
Borrower), accompanied by payment of any accrued interest and fees thereon and
any amounts owing pursuant to subsection 3.12.  By receiving such purchase
price, the Term Loan Lenders or LC Facility Lenders of such Facility or Tranche,
as applicable, shall automatically be deemed to have assigned the Term Loans or
LC Facility Participations under such Facility or Tranche pursuant to the terms
of the form of Assignment and Acceptance attached hereto as Exhibit G, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

165

--------------------------------------------------------------------------------


 

10.7         Adjustments; Set-off; Calculations; Computations.

 

(a)           If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Term Loans or Reimbursement Obligations owing to
it, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 8(f), or otherwise (except pursuant to
subsection 2.5, 3.4, 3.13(d), 10.1(e) or 10.6))), in a greater proportion than
any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Term Loans or the Reimbursement Obligations, as
the case may be, owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Term Loan Lenders or LC Facility Lenders, as
applicable, an interest (by participation, assignment or otherwise) in such
portion of each such other Lender’s Term Loans or the Reimbursement Obligations,
as the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Term Loan Lenders or LC Facility
Lenders, as applicable; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection
8(a) to set off and appropriate and apply against any amount then due and
payable under subsection 8(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.8         Judgment.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
subsection 10.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this subsection 10.8 being hereinafter in this
subsection 10.8 referred to as the “Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 10.8(a), there is a change in the rate of exchange
prevailing between the Judgment

 

166

--------------------------------------------------------------------------------


 

Conversion Date and the date of actual receipt for value of the amount due, the
applicable Loan Party shall pay such additional amount (if any, but in any event
not a lesser amount) as may be necessary to ensure that the amount actually
received in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of the Judgment
Currency stipulated in the judgment or judicial order at the rate of exchange
prevailing on the Judgment Conversion Date. Any amount due from any Loan Party
under this subsection 10.8(b) shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.

 

(c)           The term “rate of exchange” in this subsection 10.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

10.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

10.10       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the Agents, the
LC Facility Issuing Banks and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any of the Loan Parties party hereto, the Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.12       GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

167

--------------------------------------------------------------------------------


 

10.13       Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courtsSupreme Court of
the State of New York, the courts of for the County of New York (the “New York
Supreme Court”), and the United States of AmericaDistrict Court for the Southern
District of New York (the “Federal District Court,” and together with the New
York Supreme Court, the “New York Courts”), and appellate courts from any
thereofeither of them;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives, to the maximum extent not prohibited by law, any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

 

(c)           agrees that the New York Courts and appellate courts from either
of them shall be the exclusive forum for any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, and that
it shall not initiate (or collusively assist in the initiation of) any such
action or proceeding in any court other than the New York Courts and appellate
courts from either of them; provided that

 

(i)            if all such New York Courts decline jurisdiction over any Person,
or decline (or in the case of the Federal District Court, lack) jurisdiction
over any subject matter of such action or proceeding, a legal action or
proceeding may be brought with respect thereto in another court having such
jurisdiction;

 

(ii)           in the event that a legal action or proceeding is brought against
any party hereto or involving any of its property or assets in another court
(without any collusive assistance by such party or any of its Subsidiaries or
Affiliates), such party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding;

 

(iii)          the Agents and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents, provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this subsection 10.13(c) would otherwise require to be asserted in
a legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

(iv)          any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

 

(d)           (c) agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in subsection 10.2 or at such other address of which
the

 

168

--------------------------------------------------------------------------------


 

Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(e)           (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or (subject to the
preceding clause (c)) shall limit the right to sue in any other jurisdiction;
and

 

(f)            (e) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this subsection 10.13 any consequential or punitive damages.

 

10.14       Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any Agent, Other
Representative, LC Facility Issuing Bank or Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among any of the Borrower and the Lenders.

 

10.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.16       Confidentiality.

 

(a)           Each Agent, each LC Facility Issuing Bank, each Lead Arranger and
each Lender agrees to keep confidential any information (x) provided to it by or
on behalf of Holding, or any of its Subsidiaries pursuant to or in connection
with the Loan Documents or (y) obtained by such Lender based on a review of the
books and records of Holding or any of its Subsidiaries; provided that nothing
herein shall prevent any Lender from disclosing any such information (i) to any
Agent, LC Facility Issuing Bank, any Other Representative or any other Lender,
(ii) to any Transferee, or prospective Transferee or any creditor or any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations which agrees to comply
with the provisions of this subsection (or with other confidentiality provisions
satisfactory to and consented to in writing by the Borrower) pursuant to a
written instrument (or electronically recorded agreement from any Person listed
above in this clause (ii), which Person has been approved by the Borrower (such
approval not be unreasonably withheld), in respect to any electronic information
(whether posted or otherwise distributed on Intralinks or any other electronic
distribution system)) for the benefit of Holding and the Borrower (it being

 

169

--------------------------------------------------------------------------------


 

understood that each relevant Lender shall be solely responsible for obtaining
such instrument (or such electronically recorded agreement)), (iii) to its
affiliates and the employees, officers, directors, agents, attorneys,
accountants and other professional advisors of it and its affiliates, provided
that such Lender shall inform each such Person of the agreement under this
subsection 10.16 and take reasonable actions to cause compliance by any such
Person referred to in this clause (iii) with this agreement (including, where
appropriate, to cause any such Person to acknowledge its agreement to be bound
by the agreement under this subsection 10.16), (iv) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that such Lender shall, unless prohibited by any
Requirement of Law, notify the Borrower of any disclosure pursuant to this
clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder,
under any Loan Document or under any Interest Rate Protection Agreement,
(vii) in connection with periodic regulatory examinations and reviews conducted
by the National Association of Insurance Commissioners or any Governmental
Authority having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Protection Agreement, any affiliate of any
Lender party thereto) may be a party, subject to the proviso in clause (iv), and
(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s, LC Facility Issuing Bank’s,  Arranger’s
or a Lender’s possession on a non-confidential basis without a duty of
confidentiality to Holding or the Borrower (or any of their respective
Affiliates) being violated.Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 10.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.

 

(b)           Each Lender acknowledges that any such information referred to in
subsection 10.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or the Administrative Agent pursuant to or
in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrower, the other Loan Parties
and their respective Affiliates or their respective securities.  Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

 

10.17       Additional Indebtedness.  In connection with the incurrence by any
Loan Party or any Subsidiary thereof of any Additional Indebtedness, each of the
Administrative Agent and the Collateral Agent agreeagrees to execute and deliver
any Replacement Intercreditor Agreement or Intercreditor Agreement Supplement
and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document (including but
not limited to any Mortgages), and to make or consent to any filings or take any
other actions in connection therewith, as may be reasonably deemed by the
Borrower to be necessary or reasonably desirable for any Lien on the assets of
any Loan Party permitted to

 

170

--------------------------------------------------------------------------------


 

secure such Additional Indebtedness to become a valid, perfected lien (with such
priority as may be designated by the relevant Loan Party or Subsidiary, to the
extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

 

10.18       USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies the Borrower and each
Subsidiary Guarantor, which information includes the name of the Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act, and the Borrower agrees to provide such information from time to
time to any Lender.

 

10.19       Special Provisions Regarding Pledges of Capital Stock in, and
Promissory Notes Owed by, Persons Not Organized in the U.S.  To the extent any
Security Document requires or provides for the pledge of promissory notes issued
by, or Capital Stock in, any Person organized under the laws of a jurisdiction
outside the United States, it is acknowledged that, as of the Closing Date, no
actions have been or will be required to be taken to perfect, under local law of
the jurisdiction of the Person who issued the respective promissory notes or
whose Capital Stock is pledged, under the Security Documents.  The Borrower
hereby agrees that, following any request by the Administrative Agent or
Required Lenders to do so, the Borrower shall, and shall cause its Restricted
Subsidiaries to, take (to the extent they may lawfully do so) such actions
(including the making of any filings and the delivery of appropriate legal
opinions) under the local law of any jurisdiction with respect to which such
actions have not already been taken as are reasonably determined by the
Administrative Agent or Required Lenders to be necessary or reasonably desirable
in order to fully perfect, preserve or protect the security interests granted
pursuant to the various Security Documents under the laws of such jurisdictions.

 

10.20       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

[Signature Pages Follow]

 

171

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

BORROWER:

 

CDRSVM ACQUISITION CO., INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGENT:

 

CITIBANK, N.A.,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGENT:

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

LENDERS:

 

[                                         ]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT L TO
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

[             ]

 

[DATE]

 

Attention:  [               ]

 

Re:                         The ServiceMaster Company

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
subsection 3.4(j)(ii) of that certain Credit Agreement dated July 24, 2007
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders.  Capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Loan Lender on the
following terms:

 

1.                                       This Borrower Offer of Specified
Discount Prepayment is available only to each Term Loan Lender.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this offer shall not exceed $[·] of Term Loans (the “Specified Discount
Prepayment Amount”).(1)

 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment will be made is [·]% (the “Specified
Discount”).

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 P.M. New York time on
the date that is three Business Days following the date of delivery of this
notice pursuant to subsection 3.4(j)(ii) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                  Minimum of $5.0 million and whole
increments of $500,000.

 

L-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent and the
Term Loan Lenders as follows:

 

1.                                       At the time of making the Discounted
Term Loan Prepayment contemplated by subsection 3.4(j)(ii) of the Credit
Agreement, after giving effect thereto, Total Liquidity is equal to or greater
than $400,000,000.

 

2.                                       [At least 10 Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three Business Days have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](2)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)                                  Insert applicable representation.

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Specified Discount Prepayment Response

 

[Signature Page – Specified Discount Prepayment Notice]

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M TO
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

 

[DATE]

 

Attention: [             ]

 

Re:                         The ServiceMaster Company

 

Reference is made to (a) that certain Credit Agreement dated July 24, 2007
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders, and (b) that certain Specified
Discount Prepayment Notice, dated             , 20    , from the Borrower (the
“Specified Discount Prepayment Notice”).  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The undersigned Term Loan Lender hereby gives you irrevocable notice, pursuant
to subsection 3.4(j)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following Term Loans held by such Lender at the Specified
Discount in an aggregate Outstanding Amount as follows:

 

Term Loans - $[·]

 

The undersigned Term Loan Lender hereby expressly consents and agrees to a
prepayment of its Term Loans pursuant to subsection 3.4(j)(ii) of the Credit
Agreement at a price equal to the Specified Discount in the aggregate
Outstanding Amount not to exceed the amount set forth above, as such amount may
be reduced in accordance with the Specified Discount Proration, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

 

[                             ]

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

[Signature Page – Specified Discount Prepayment Response]

 

M-2

--------------------------------------------------------------------------------


 

EXHIBIT N TO

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

 

[DATE]

 

Attention: [             ]

 

Re:                         The ServiceMaster Company

 

This Discount Range Prepayment Notice is delivered to you pursuant to subsection
3.4(j)(iii) of that certain Credit Agreement dated July 24, 2007 (together with
all exhibits and schedules thereto and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among The ServiceMaster Company (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
Citibank, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iii) of the Credit Agreement, the Borrower hereby
requests that each Term Loan Lender submit a Discount Range Prepayment Offer. 
Any Discounted Term Loan Prepayment made in connection with this solicitation
shall be subject to the following terms:

 

1.                                       This Borrower Solicitation of Discount
Range Prepayment Offers is extended at the sole discretion of the Borrower to
each Term Loan Lender.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this solicitation is $[·] of Term Loans (the “Discount Range Prepayment
Amount”).(1)

 

3.                                       The Borrower is willing to make
Discount Term Loan Prepayments at a percentage discount to par value greater
than or equal to [·]% but less than or equal to [·]% (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before

 

--------------------------------------------------------------------------------

(1)                                  Minimum of $5.0 million and whole
increments of $500,000.

 

N-1

--------------------------------------------------------------------------------


 

5:00 P.M. New York time on the date that is three Business Days following the
dated delivery of the notice pursuant to subsection 3.4(j)(iii) of the Credit
Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Term Loan Lenders as follows:

 

1.                                       At the time of making the Discounted
Term Loan Prepayment contemplated by subsection 3.4(j)(iii) of the Credit
Agreement, after giving effect thereto, Total Liquidity is equal to or greater
than $400,000,000.

 

2.                                       [At least 10 Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three Business Days have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](2)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)                                  Insert applicable representation.

 

N-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Enclosure: Form of Discount Range Prepayment Offer

 

 

[Signature Page – Discount Range Prepayment Notice]

 

N-3

--------------------------------------------------------------------------------


 

EXHIBIT O TO

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

 

[DATE]

 

Attention: [             ]

 

Re:                         The ServiceMaster Company

 

Reference is made to (a) that certain Credit Agreement dated July 24, 2007
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders, and (b) that certain Discount
Range Prepayment Notice, dated             , 20    , from the Borrower (the
“Discount Range Prepayment Notice”).  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The undersigned Term Loan Lender hereby gives you irrevocable notice, pursuant
to subsection 3.4(j)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                       This Discount Range Prepayment Offer is
available only for prepayment on the Term Loans held by the undersigned.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that may be made in connection
with this offer shall not exceed (the “Submitted Amount”):

 

Term Loans - $[·]

 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Submitted
Discount”).

 

The undersigned Term Loan Lender hereby expressly consents and agrees to a
prepayment of its Term Loans indicated above pursuant to subsection 3.4(j) of
the Credit

 

O-1

--------------------------------------------------------------------------------


 

Agreement at a price equal to the Applicable Discount and in an aggregate
Outstanding Amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

O-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

 

[                        ]

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

[Signature Page – Discount Range Prepayment Offer]

 

O-3

--------------------------------------------------------------------------------


 

EXHIBIT P TO
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

 

[DATE]

 

Attention: [               ]

 

Re:                         ServiceMaster Company

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
subsection 3.4(j)(iv) of that certain Credit Agreement dated July 24, 2007
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and Citibank, N.A., as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders.  Capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iv) of the Credit Agreement, the Borrower hereby
requests that each Term Loan Lender submit a Solicited Discounted Prepayment
Offer.  Any Discounted Term Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

 

1.                                       This Borrower Solicitation of
Discounted Prepayment Offers is extended at the sole discretion of the Borrower
to each Term Loan Lender.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that will be made in connection
with this solicitation is (the “Solicited Discounted Prepayment Amount”):(1)

 

Term Loans - $[·]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00

 

--------------------------------------------------------------------------------

(1)                                  Minimum of $5.0 million and whole
increments of $500,000.

 

P-1

--------------------------------------------------------------------------------


 

P.M. New York time on the date that is three Business Days following delivery of
this notice pursuant to subsection 3.4(j)(iv) of the Credit Agreement.

 

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

P-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

[Signature Page – Solicited Discounted Prepayment Notice]

 

P-3

--------------------------------------------------------------------------------


 

EXHIBIT Q TO
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[            ]

 

 

[DATE]

 

Attention: [                  ]

 

Re:                         The ServiceMaster Company

 

Reference is made to (a) that certain Credit Agreement dated July 24, 2007
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and Citibank, N.A., (the “Administrative Agent”) and collateral
agent for the Lenders, and (b) that certain Solicited Discounted Prepayment
Notice, dated             , 20    , from the Borrower (the “Solicited Discounted
Prepayment Notice”).  Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Solicited Discounted
Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

 

The undersigned Term Loan Lender hereby gives you irrevocable notice, pursuant
to subsection 3.4(j)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                       This Solicited Discounted Prepayment
Offer is available only for prepayment on the Term Loans held by the
undersigned.

 

2.                                       The maximum aggregate Outstanding
Amount of the Discounted Term Loan Prepayment that may be made in connection
with this offer shall not exceed (the “Offered Amount”):

 

Term Loans - $[·]

 

Q-1

--------------------------------------------------------------------------------


 

3.                                       The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Offered
Discount”).

 

The undersigned Term Loan Lender hereby expressly consents and agrees to a
prepayment of its Term Loans pursuant to subsection 3.4(j) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
Outstanding Amount not to exceed such Lender’s Offered Amount as such amount may
be reduced in accordance with the Solicited Discount Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Q-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

 

[                            ]

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

[Signature Page – Solicited Discounted Prepayment Offer]

 

Q-3

--------------------------------------------------------------------------------


 

EXHIBIT R TO
CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

Citibank, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[             ]

 

 

[DATE]

 

Attention: [                 ]

 

Re:                         The ServiceMaster Company

 

This Acceptance and Prepayment Notice is delivered to you pursuant to subsection
3.4(j)(iv) of that certain Credit Agreement dated July 24, 2007 (together with
all exhibits and schedules thereto and as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among The ServiceMaster Company (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
Citibank, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders.  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iv) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [·]% (the “Acceptable Discount”) in an aggregate amount not to
exceed the Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of subsection 3.4(j) of the
Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Term Loan Lenders as follows:

 

1.                                       At the time of making the Discounted
Term Loan Prepayment contemplated by subsection 3.4(j)(iv) after giving effect
thereto, Total Liquidity is equal to or greater than $400,000,000.

 

R-1

--------------------------------------------------------------------------------


 

2.                                       [At least 10 Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date.][At least three Business Days have passed since the
date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender.](1)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(1)                                  Insert applicable representation.

 

R-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page – Acceptance and Prepayment Notice]

 

R-3

--------------------------------------------------------------------------------


 

SCHEDULE 6.2
TO CREDIT AGREEMENT

 

Schedule 6.2: Document Posting Website

 

https://www.debtdomain.com/public/login.cfm

 

Sch. 6.2 – 1

--------------------------------------------------------------------------------